Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 1 of 100 PageID# 198
 Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 2 of 100 PageID# 199




                                    D.

                                            ocuments
I.         (^uale i^amasisiee ConjStitutiott
ii.        C^iief S^urtjS Consiul BiJStotierp fequei^tsi
           to IHlattix Jfmantial ^erbicesf Ctijijit.
           01.14.2019(unan^toereti)
in.        03.V5.20X9 EetterJ^ogatorp
iti.       special EetterJ^og^t0rj» 7.x8.20t9
b.         Bmbatibe ^t£Ottnt?to/07.09.20X9
           ^periaX #rber ^ua^ponte
bi.        Mibabit of intent to jfilc Bcribatibe
           Action X2.20.20X9
bit.       2003 598X Callie J^urnace Court .#0X0
bill.      2005 50 Hobell 3Roab,HoXben,
           iilasisfacliusietts; 0X520-^ote
IX.        2005 50 l.obeU XRoab, i|olben,
           iHasis;act)u^ett2( 0X520-iHortgage
X.         20XX X36X              46'" Street-iSote
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 3 of 100 PageID# 200




XI.        20U 136X      46"J Street iJlortgage
xii.       2016 Beelt Cransifer to     Pe


xiii.      special ^otoer of ^ttornep of iEunb
           pareefatt Clan
xib.      ittortgage itoan JfrauiiJfmCett.goij;
          fnbttsitrp^si^eiSijSment Pasieb upon
          ^us^itctoufii         HBloport ^nalpsJtjS.
           XX.2006
xb.        i^ebj porfe Wim^si-jfX^Xoeb ^apertoork
           ^ggrabatog a jforoclosittre CrijSisf
           X0.3.20X0
xbi.             ^ttornepsf #ffice slues! jflagsitar
           pank for jfraubulent iHortgage Eenbing
           brattices! ^nb^ettlesl Jfot $X32.8
          JHillion ^nb (l^tber Concesfsiionsi
           2.24.20X2
xbii.      Jfanrtliesi of ^Xjilabelpfjia 20X4
xbiii.           atoarbsi $5.4 million to couple after
           finbing fraub in foreclosiure casie againsit
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 4 of 100 PageID# 201




                    jfargo anin itsi mortgage oerbicer.
           12.10.2015
XIX.       jfiliami l^utige tlireateno IBttecI) Habipero
           taitli Criminal CljargeO for f)tbtng
           bocumentO. 12.14.2017
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 5 of 100 PageID# 202




                   VC      ?RLUX/y/CA/>')0(

                                 CVtU"?0-/^/^X- UA

      ?0U"Afl /6/>'RW^/^/»'A                           ^•/''/tVCU"
          Y/^^O/^Lumw /^uu/^CLTY /''XJRVJr-

               ir)0(flU'YSR;T <Ri^n•>k./>'^h/^%. — UA



  El Istabnaw ShU^^^^^^^^humaat-un

        The Constitu^^^^^^Ridigenous
                      Peoples,
              MT. A'rafat Embassy Clan
             Yamassee Native Americans
                An Organic Constitution
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 6 of 100 PageID# 203




                                           t/^TUt VC "d_/^Air/CXQA ^QlfV
                              wiiJX/"l\/*/»'c t/'Tltt vc "dr/'AU'/txwA /"' flirx"
                                  Recitation Life'The Sothern Culfure"

   VAVA yO/^ x-/*ci/uj A/»y^u"x- w/'tvQ ✓t/»''-«u"A t/^/*qu"R Q/^yirw

   T/'RLrjr;OVAWA           VC AV-^l/X).
   We are pure energy; a single thought manifesting with a double movement in the cosmos.

   VAVA                           WC/* vc                vc AE=Lr1, VC T/'WU'T, RVYU"T, VC /'VT/', W/'
  VC /''JQ.
   We are kin to the ethers, the fire, the air, wind,the water, and the earth.

  VAVA JTAC/'A/^ JOUCVQ                     vC Q/^WLTl r«C »(/*+U"X           VC :o/^d.U''iP.T 5A.

   We are conceived within the cycles oftime within the Galatic Universe.

  jr/""!-     vc Q/^WLTl yfi?C W/'+UX VAVA WCVQ^ d./'A/^/t/*                                    VC XV/Ce
   ywCj W/' Cfi»            jryWJru"/6.
   With tlie turn of time we manifest, brought through by the nature of, and for this planet.

  To/^riri.A/'              ?opA joyy/^ w/' vc             r«c                 >i/vx)/'?ox'\-a/*/'^
   Our essence has grown from the water and soil of "Ammatum"our Mother.
  ;o/»TU"T-A/» JTACUA V"/»RU"jr XdfuJX/' jr/^XU-R ywc VC *hV1U'/*/'X y-QC                     y/'d-UlLTA
   Qvjr >r/»cU"A T/'/'OU"'J Q/^yUW ;owA                  /'IQ.
   Our essence is shared among many,stemming from the branches ofa great tree that
  sprang forth from this land.

   -^VlLTA/'X-A/' ^o/'QirQ XC/* /*)«HU";*'-A/>'             CSRYT/*' A/*+5 /C/'XrU'^ yo/'OLTC ^/'1U"+-U"A
   /•■c/*          /•'IOy/^lliujE^ a/'Qi/y /*x>lv.7"v.
   Our branches extend, and our foliage continues to spread like a canopy across this Land
   now called America.

   VAVA yOy a/'Qlty ''vc d_/'AU'/<'XWA eOLTx" VAVA yCiy joyrycyKxuj,
   We are called "The Southern "Cult"(ure). We are "Indigenous"...

                                                                                                      Hy^cuiu
                                                                                                      RaMus

                                          5^U-x> /^.T/tLTR ?oyyjrir         /"luXXLTQ
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 7 of 100 PageID# 204




   Published by RaMus publications Copyright © 2003
   by INARS amended 9-11-08-2008 All rights reserved
   under International and Indigenous Laws and
   Conventions. Published in the Jurisdiction of,
   M'AECYNA INARS catalog number:001-00100101
   The First and most important to all members of the of Mund Bareefan Embassy Clan, is loyalty to all Yamassee
   Native Americans, Original Cherokee, Seminole, Creek,Shushuni, Washitaw, and all "Mound Builders.
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 8 of 100 PageID# 205




WCA VC               rwc VC               /'ftC.l W/^TVO-Z^y^Xj «C/^ VC /t/'TU'Y rfi»C VC ?01/AO zC/'IVV-^/'/i
y/'+firO I'/'/tvcu" TATO/^tuiuw /^lu/'CLrT /'x'Rv^-                  w/*        TA^oirflxirfl »c/* vc 5^ir/» /';t/<,u-h
^'/♦'jru-   vx»vs«xi;ujj VC eMr?o /'taaj^ 7oa:x\j         vc tu/»"^u'«j vc /♦■oiwiro Avyvl; vava vc cvtit;® -
/'/"X W/' Air;r          /"jr/tu-q ?o/»'jru-   /ntiWU'O-uj/'+l             yQC ;ou-aQ                         +/'/tvcU"

?/'>>/'iiJUJVV /^UJ/^CITY /"Xi'lVJTV-y^/'X^ /'C/'                Y/'WITJO /♦C/' ;0/'«lifT 15*^* W1 H/niAfVr
irWQlTYQjr QUJX/»'/CA/>')0( C« JOrcc Y/*^/nuujvv /nu/'CUT /^Hvjrv-/"/*>..


TO THE HONOR OF THE ANCIENT HEAVENLY ONES, TO THE GLORY OF THE MUND BAREEFAN
EMBASSY CLAN, YAMASSEE NATIVE AMERICIANS AND WITH GRATITUDE TO SUPREME GRAND
CHIEF EMERITUS, SUPREME GRAND CHIEF BLACK THUNDERBIRD EAGLE; WE THE PEOPLE AND I
SUPREME GRAND CHIEF BLACK-HAWK THUNDERBIRD, SUPREME GRAND CHIEF OF MUND
BAREEFAN EMBASSY CLAN YAMASSEE NATIVE AMERICANS-NATIVE AMERICAN ASSOCIATIOON OF
NATIONS, DID ON THIS DAY MARCH 13™ 2003, RE-ESTABLISHED THIS ORGANIC CONSTITUTION FOR
ALL YAMASSEE NATIVE AMERICANS;

                                                        VC

V^fi» 7/^+1/+, eQU"COU",Tj TVXV«8>,                                        Y/'X-U-flY, AAd_irT W/"            VAVA VC
CVTlfX»/'/^X y«c JoyAfl /€/"|VV^/*A y/'+1U'C> +/»'/tVCU' T/';o/'UJiUVV /^ai/'ClTf /♦^oVjT-Z'AXj ;oirS-
H/'uiU'Jtr yyu/' irWflUT^jr sjujX/^/i.A/'W.

                                                         el baadur

Fl hagug, a'dulduk, hotep, fadumdum, a'shug, mafur, yakhudy, najuh wa ganun, enen, el lehumaat shil Mund
Bareefan shagruth gabelu yamassee asaluy amrek-aat. mur-rasukh haza uwduylk istabnaw.
                                                     The Beginning
                                               ' Principles of Oneness
IN TRUTH, JUSTICE, PEACE. FREEDOM. LOVE. JOY. UNITY. SUCCESS AND LAW. We The People Of
Mund Bareefan Embassy Clan Yamassee Native Americans-Native American Associatioon of Nations, Re
establish This organic Constitution.
 Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 9 of 100 PageID# 206




                                                     v^/»'RU4 1

                                            jo/'jrLrc 1;
 1.    VAV/i C/^^WPO              VC T/'W^      '/'fi?C A/'mU'-^-A/*, CA'7U'\-A/'j Cl)/*+Lrv^-A/*^ )X/*
        PuuX/'aiR/'/'Q-A/^        VC +/*0ir?3 )C(/*TVQ./'/»\.     VAVA C/'^LT:*' -^V-fLT T/^W+JOLTC C/^po/*
        %/'/"AS'^ jr/^R /^TLTQ Ifii-R/^Y      C/^-^LTpO T/'Yl/T       )«/» /C/^W;« CP VC T/'W+ XX/' AlfX-

                  C/'JTl/A VC T/^WJ*.      X/* ;r/'ClfA ^<P.


 1.1    /CP C/'rri/X^ VAVA JO^Alf T/';o/>'uJUJPir. VC               C/"7l/\ y'PC   T/^RLTT-/'/^V-A/^^ W/' VC
        C/'y[f\       ^l/W/^R-A/*. ?/^;o/»ijLiiuVV /'O/' /CP \RP-C/'YLr\/>'Cj Q/*/*/CirR
        VUJ/C/'AV^       VA+CVhV.


1.2    /CP TV;r/''Y-A/'^ VAVA XO^AU" VC TVJr/'Y V'PC VC ALrW/CLTA yPC /*;oRv;ir^ T/^JO /'C/'^P
       jr/'C/'A/' P;0UJP«^\ TVA; T/'JO /'C/^'hP /CVW VC Y/'JO/^UflUVV /»UJ/>'Cl/Y-/'/*\ yPC           d-VO
       /^RQ T/'iuiue jry/^CijA A/'QirY /'/JRv^, jr/'Cl/ r/^WC    tL/'AlT/C /'joRvjtv, /'X)jo/r ;r/>'CJ/'Cp;r
       /*70)oy VC /*RQ y^PC yv ^/*CU"A ^/^/''CU'A A/*QU"Y ^f/*A/'Q✓».


1.J    VAVA ^/''RU'X O/^W-^/^C '^/^TLTO-A/' XC/* ^/'lUU'Q PC/^ A/^UJUV'-A/' /^y>70/' Y/*^/^iiiUiVV -^P
       O/'Wv^-A/'^ W/^ >*P C/'YifX-A/', Y/^JO/'IUUJP^.

1.4    X-z^C/' ^P yr/rc\JA /C/^RU-/^ /CP ^ITCC,            jrAcyfA ^OVAI/ VAVA ^/"C/'A/*',                W/" lUV/^Z'
       jr/'CLTA +/'iui/"Q PC/'' /''toto/'^ TVA-Q/^riTW.

                                                 Makul 1:hagug
 1. cnen lazuni barufe! hagug shil nasuf-na, laghut-na, thaguf-na, wa istasraad-na ila el gadum
     wahed-aat. enen lazum begu hagugmul lama waazuz kar ahud ukhray wa lazum hayuh bi wa
     bagum li el hagug wa nut-shaayu lakun el hagug. fa kalun zi.
 1.1 bi laghul, enen ma'nu yamassic el gadum laghut shil haruy-aal-na, wa el laghut shil kuwar-na.
     yamassee atha bi tri-laghutal, daabur yamassic, esbane wa engleze.
  1.2 Bi hekay-na, enen ma'nu el hekay shil el nuwbun shil amrek, ham alazi kalana imsift hen,
      ham alazi begu el yamassee asaluy-aat shil haza jed ard hassa kaalun naduy amrek, kalu
      shamul wa janub amreke, amma kathalek amma el ard shil she kalun kaalun naduy canada.
1.3     enen karul thagufal zahuth-na wa gasud ila nasuf-na amma yamassee fi thaguf-na, wa fi
 laghut-na, yamassic,

  1.4 khala Zi kalun baruf bi kull, haza kalun she enen kalana, atha wa sofa kalun gasud ila amma,
        hen-dashuw.
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 10 of 100 PageID# 207




2.3 enen karut liyya lamud aru-aat-na liyya wazuz bi-a'dul fi kull fau'l-aat shil hayuh-hum,lama waazuz kar
      ham shil am-na, gabelu-na, wa hau-na,ja dar wa a'bru'.

                                                Statute 2: JUSTICE
2.1    We The People Mund Bareefan Clan Yamassee Native Americans (hereinafter MA'ECYNA) Must Learn
      To Pass Judgment Justly And Without Prejudice.

2.2 We The People MAECYNA Hereby Declare Our Right To Self-Determination The Right To Autonomy Or
      Self-Government In Matters Relating To Our Internal And Local Affairs Including Culture, Religion,
      Information, Education, Media, Health, Housing, Employment, Social Welfare, Economic Activity, Land
      And Resource Management, Environment, Financial Security, And Welfare.

2.3 We Have To Teach Our Children To Deal Justly In All Acts Of Their Lives, When Dealing With Those Of
    Our Nation, Our Clan, And Our Family, At Home And Abroad.

                                        To/yjn/'c          Tvxv<if>
5.    VAVA VC                        jo/yvjfYA/''                    VC X/^TLfC           C/^A/" XXVCLf?

            5WC-A/»'             \^c[r C^YY/^ t/^YWt

      i£r/»'X)(y1j TVW<8>X>irc                      VAVA            CWTY/^ 4^/^YyR VC ^n/>'^\JC
      T/^YITY-A/^     CW         VC Y/^uutfAj               Y/*YU"t VC
      .T/^C/^A/'' 50(/^ /^O/" jr/^/^CLrA               VAVA C/^^\J)0

      /tyflC/^^yx     w/*    Y/^flyA«v<".


                                                Makui 3: hotep
3 enen el lehum-aat MAECYNA lazum gayur el tahul shil lana weluy shil a'gul-na fi talu liyya hayuh fi
   hathumaws, kathalek-mazum, Jawur, hotepmul hawul-aat. enen karut liyya gayur el sabul shil hayuh-na
   Li el hasun, ash sofa gayur el tarug aru-aat-na kalana wa atha kaalun barum. enen lazum khalug thaguf-
      aat budlabut wa hadunif.



                                             Statute 3: PECAE
3.    We The People MAECYNA Must Change The Condition Of Our State Of Mind, In Order To Live In
      Harmonious, Well-Balanced, Stable, Peaceful Environments. We Have To Change The Course Of Our
      Lives For The Better, Which Will Change The Way Our Children Were And Are Being Programmed. We
      Must Create Environments Suitable And Protective.


                                    yo/yjr\jc        Ai y'/>'g^\jyog^\jyo
      VAVA VC CVTLrX>-/'/^\ ?3/^V^YA/^^ C/^u\jyD                       flv;r /t^               VAVA /"O/*
      ^/^Q\JA CVYU"XJ/^/*\-.U"A yx/*                                     XX/*/' U"A-«UJ\/^AY-/^/^\- /'C

                                         /^Y?R^ C/^C[fC A/^ivW^-A/" yx/*                        VC Y/^Cy\
      ys?c O/'/tyYTOvAX ywc <i_/^^\j70^\jA )0(VA-y«c vc y^/^Xryuj niVvX^/^ jry^cwA zC/^Q/^a
      /tQ x)/^Y-:TyxJ_yA         /^xx xi/^rCW^-WA ywc Y/'/tvcy-Yy /^xx                 flv^r jr/^/^cyA
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 11 of 100 PageID# 208




                       y-'wc      vc ^oi/aQ /t/^Rwy/^A 'r/^yt\^cif ywc                            /^uj/'CU'Y
      /^X>RV^-                ^LTCC y^QC /*y-'            CVtLTJO-Z^/^^-tLTtO jr/^/^CWA yS?C       VC
       A/^uuCU"                        %/* jo/^t/^C/^XXuj


                                                 Makul     4:fadumdum
4. enen el lehumaat MAECYNA lazum baruf dek bi tabu' enen alha faduy lehumaat-un wa atha-tem jarut-aat,
      warn un-istany-aal-al mustakhadeem-aat ila ayi, lalul nasuf-na wa fakut ala el halulshil thabugment shil
      jarum-un wen-shil el shakhus sofa kalun badan bi mah-kum-un wa mahluf-un shil gabelu-hu aw ha, dek
      kaalun, uduw-aat shil el mund Bareefan gabelu yamassee asaluy amrek-aat, kull shil ash atha, lehumaat-
      hum kaalun shil el bizatu naslu tarukh-ikal wa mahalaws baadur-aat.

                                                 Article 4: FREEDOM
4. We The People Mund Bareefan Clan Yamassee Native Americans Must Know That By Nature We Are A
    Free People And Are Neither Slaves, Nor Unintentional Servants To Any,Save Ourselves And Only In
    The Case Of A Punishment Of A Crime Whereof The Party Shall Have Been Duly Convicted By A Court
    And A Jury of His Or Her Peers, That Being, Members Of The Mund Bareefan Clan Yamassee Native
    Americans, All Of Which Are, Their Only Peers Being Of The Same Genetic Historical And Indigenous
    Origin.
                                                             5:
5.1    VAVA VC CVTU";0-/^/^X X>/^VirYA/^ C/T^LT;© ;otr«l.eCLr;o CWYY/^ eyi/'l' A/^uJlTv^-Ax^

       VAVA C/^^U"X>                 VAVA C/^^LT?©                                                                  ^
       X>vfl fi?iu\/^CiR/^/^;©-A/^ $»C/^ fllTAY/^ Y>UJU-A/^\X)VA^                A/'d_U"^X)VA\-/^/^\.
       uJVs/'/^ A/^UJI/C VC          E=yU''J« yWCU"XrR/^Y              VAVA eCLTJ© C?;?YY/^ 5yU"+
       T/*X>/*LiJiiJVV A/^ujLTvr./i/^         QV.T JT/^/^CLTA ;r/'Cir >k/»'OU'Y«/'«^A^         jr/^O/^CVjr
       /^>©X)/»' C/^YU"Av<"?RA-A/^.         VAVA C/^W?© ?©Lr«l- eciTJ© CQYY/* -^/^/tLTC JTLTCC
       Y/*X)/*luiiiVV                Y/'Lr. :rtrcc ywc VAVA                CVYI/XJ/^/^X .T/*R VC
      /t/^/^QLTR.       VAVA C/'^ITXJ          X/'-RU't JTU-CC    A/^JTLTR A/^v^lTA C/^+LT/t-/^/''*. Ovjr
       VAVA AM *.VXJ A/'d-LT/t CWYY/' jr/^CLTA A/^Q[fY                       /t/^Rl/v^ /t«. VAVA C/^^U"?©
       X/^RIty ;rLrcc /^wa-z^/^v w/'                               Qv;r y/^c/^/wx^ 5c/»'-A/^)0<u"R yltQi/RW-
      /^/"^-A/^       )C</^                              VAVA C/^^U"?© /^QifA,     A'tWQ    %/"     cLLTCC

       A/^WR        /^XJLrR-/'/'\^                        CVYLr?0-/^/*\ -Z'w VC )0(VCU'Y-/*/^\               /*y^
      /'AXLT t/^YLTt.           VC -^/^QLTjoflLT?©   yQC /C/^X-LTRz^     XXZ^ A/^inlfA^. ^iU\A'A-CA'/*C

       VC    )«VCirY-/*/^\ vZ-ff /^y /'AW T/'d_U"d_ .                  VAVA C/'WX' Jr/'CITA ^/'YU'Q
      YLu/'i/fl     jr/'R VC uj/'Tirx^         ^/'xxv/ij'^j y/'w+j )0(/^v^u"R«;?jt^ e^^cu"^ w/' x>/'Qu"y
      ;r/^C)/'cv;r/;r/^/'cirA ywc /'yi/Q LTX-RyY


5.Z    VAVA C/'WJO /t/'/SLTC ^(/CC                    ^/'QLTR-A/' CQYY/' Z^/'Al/A CV YU'TO-/'/'VA/' JOi;?A

        ^-J-CU" WiiJ\/'fl'y_/'/»'\^ X>/'flLrY WLu^/'./'O/'/'C^ XX/' A/^mU'./^-^mX/'XrR/'/'/t /tQ VC
        Lu/'XJLrLiJ ywc /'Y?;?         w/' ;^u'cc y/'/'YU"_/'/'\ ywc \/^luu"v^'            ^/^a.ca' vava
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 12 of 100 PageID# 209




                          Q/^70\fin jr/'R         ;o"VAir Xr/^^IT^ VAVA ?O/^0irY                P^CLT
       Q/^RIJ-R, VAVA \/^^Rl/A-A/^ /<,Q-UJ/»'YU'*^-T/^/^WY.

                                     Makul S:a'$hug
5.1 enen el lehum-aat MAECYNA lazum mur-a'lum llyya a'shug nasuf-na. enen lazum kharud. enen
      lazurn a'shug fahsul-aat-na, thaguf-aat-na, mod istathraam-na lla dunya hasunat-ment wa najuzment-
      aat. haza sofa nasul el a'shug shil ukhary-aat amma enen a'lum llyya a'shug yamassee nasuf-na. dek
      kalaun kalu taduhfin-na, amma kathaiek amma thahunfin-na. enen lazum mur-a'lum llyya gabul kull
      yamassee amma hau. kull shIl enenathalehumaatkarelbizalubaadur. enen lazum tamhkull nakur
      nafun lagub-aat dek enen bu tem najub llyya kalun naduy aw bamf bi. enen lazum taruh kull amun-aat
      wa thaguf-aatdekhala/tema'la-nawurhudurw-aat-na wa thaguf-aat-na. enen lazum adub ahud wa jull
      nakur amur-aat, thaguf-aat, lehum-aat, fi el weluy-aat fl ash antu hayuh.elfadumdum shil bakhura wa
      nasuf- istaflaal fi el weluy-aat fi ash antu hajuj. enen lazum kalun zayud hasud kar el sahut, tawfug,
      shatug, wafurik, a'glu, wa maduy kathalek-kaalun shil ahud ukhray.

5.2    enen lazum bamul kull fi gadur-na (iyya manun lehumaat-na min aglu istadghaat maduy ista-athaal, wa
       nasuf - istakhraab bi el samus shil ayi wa kull shaayu-aat shil tasuf. li gabia enen hadar-na fi damus
       kar ham menu khafiiz enen maduy wa a'glu darur,enen tamrun-na bi-sahut-haayuh bl-tabu'.


                                             Article 5: LOVE
5.1      We The People Mund Bareefan Clan Yamassee Native Americans Must Re-Leam To Love
        Ourselves. We Must Care. We Must Loye dur Images. Our Cultures, Our Pass Contributions To World
        Improvement And Accomplishments. This Will Breed The Love Of Others As We Learn To Love Our
       Yamassee Selves. That Is Both Our Appearance, As Well As Our Intelligence. We Must Re-Leam To
        Accept All Yamassee As Family. llVe Are One Community Or People With The Same Origin. We Must
       Reject All Foreign Given Titles That We Do Not Choose To Be Called Or Identified By. We Must Reject
       All Religions And Cultures That Do Not Highlight Our Presence And Cultures. We Must Respect Each
       And Every Foreign Religion, Culture, People, In The Environments In Which They Belong. The
       Freedoms Of Choice And Self-Determinatlon In The Environments In Which They Belong. We Must Be
       Concemed With The Health, Welfare, Environment, Economic, Mental, And Physical Stability Of Each
       Other.

5.2     We Must Do All In Our Power To Prevent Our People From Mental Depression And Physical
       Degradation, Self-Destruction By The Use Of Any And All Substances Of Abuse. For Before We Came
       In Contact With Those Who Wished Us Physical And Mental Harm We Practiced Healthy Living.

                                       70/y:T{fC B:
B,     VAVA VC                       X)U"Afl /C/^RVV-^/^A                  4«/^/tVCLr     Y/^XJ/^LUiiiVV

       /»'iii/»'CU'Y /^?oRV.T-                          uj^irfiYALTUiUJj                     Q/^TU">rj0VAX^
       YX/y oi/^RtrR^ovAX /tfi?                                ;o/9'lijU"R_/»'/*\_A^^ W/*' R/^4«U"uj_/»'/*\_
       A/"^                                                                      VAVA                /y)Sr{f^
       VC JO/^iuecVY/^ CQ             QYAlTujiu-A/^             /t5»_A/*'v/'U'LU/'C     YY/^ A,^^70/yQ\fY^ CSf?
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 13 of 100 PageID# 210




      VAVA                   yo/'OVC r/^70      t/^XX/^/^CW-A/^^     XX/^      W/^ujX/' X>VAi; VAVA
      T/^TITT.


                                            Makul 6:mafur
6.   enen el lehumaat mund Bareefan shagmth gabelu yamassee asaluy amrek-aat lazum khalug
      s'audynuss,istajmaam, dahukment, wa sarurment bl saamus mod-thaguf-na, masur-aat-na, ragus-aat-
      na, saamus gadum,zagun wa jadud mafrud-aat. enen lazum akhuz el masu'leya li sau'dynuss-na kalu
      bi-nafusal wa bi-maduy, li enen alha-tem mathul ham hawaali-na, wa wasta menu enen hayuh.
                                             Article 6: JOY

6.   We The People Mund Bareefan Clan Yamassee Native Americans Must Create Happiness, Recreation.
     Entertainment, And Enjoyment By Utilizing Our Culture, Our Past Customs, Traditions, Dances, using
     Ancient, Old And New Methods. We Must Take The Responsibility For Our Own Happiness Both
     Spiritually And Physically, For We Are Unlike Those Around Us,And Amongst Whom We Presently Live.
                                       X»/^WC         7: T/^X-U"QT
7.    VAVA VC CVTU'X>-/»'/»'\ X)irAQ zt/^IVVv^/^A                       ^/^/tVCLT      T/^X>/'11JIUVV
     /^UJ/'CU'Y Z'X)'!V7--        C/^HTJO /{,v+ir W/^TVfl             eWCj 4«/^iuU*X>j R/^JKU'T,
                                               cwtt/" y/^yu't +vx>e /^xfx)/" y/^u'-u'Aj           jo/^^A[r^
     VAVA 7-/»'«lU"X CQTT/^ )ec/^Ye A/»'UJU'v^/»'C /(-W-flU*AY/^ X>/'aje-/^/^\-A/»' )0(/^ 5CU-X)
     C«YY/^ Y/^YU'Y CW, rwCj JOC/"       /TITQ U'j'^l/'Y. C5R X)U'fl/»''iVV WeiTQ-A/^j
     VAVA C/'^irx) y/'4«u*c ^VX)^^ 6»(U"A              A/^ujI/H VC /nuiuvmiK^
     QQjX/rujc/^TVVY/'j X»/'TU'1-/'A\          »(/^ T/'YU'CQT' X>/»'JfrU'(i)        Y/'TO      /^X>-A/*
     C5»YY/» JX-Z^CU"-!.
     C5»YY/*                       iu/^)e(ir\j A/*\U-<L5Rv<",                     -J.VX)^-/'/^^ /"W
     Y/^JtU-flY


                                        Makul 7: yakhudy
7.   enen el lehum-aat mund Bareefan shagruth gabelu yamassee asaluy amrek-aat lazum begu wahed fi:
     a'gul, gasum, rawuh, a'wuzaaf, masu'aat wa a'lum ila hayuh gemu' amma hau-un, ma'anu,enen
     karutliyyawagu'nasufalbi-dunya masu'-aat-na wa a'lum tiyya hayuh li, shil, wa bi ahud ukhray. ii
     mudaree wau'd-na, enen lazum shagul gemu', a'wun wa nasur el assest, istaslaheeya, mahuraat wa
     hayullc makhuth shil ham fi am-na liyya khalug khathur, Sawut, natujif, wa tarufif Gemu'aat aw
     yakhudy

                                           Article 7: UNITY
7.   We The People Mund Bareefan Shagruth Gabelu Yamassee Native Americans Must Become One In:
     Mind, Body, Soul, Wants, Pursuits, And Learn To Live Together As A Family, Meaning We Have To Drop
     Our Personal Worldy Pursuits And Learn To Live For, Of, And By Each Other. For Our Future
     Assurance, We Must Work Together, Cooperate And Facilitate The Qualifications, Skills and Artistic
     Abilities Of Those In Our Own Nation, To Create Stable, Sound, Productive, And Progressive
     Communities Or Unity.




                                                                                                  10
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 14 of 100 PageID# 211




                                          po/^srwc X: a/^klwt
X. vAVA vc                             xjitaq zC/^tivvv/'/^A                        -^/^/tvcu-     T/^-xj/^uiiuw
      /»'UJ/''CLrT        vjr.         c/^^irx) X)U"R-R/^>i-Lr\           CVYU"J0-/^/^>.-AA VC T/^W'^VX-
              Qv;r A/^d_U"T          W/' fi?uj\/''A<l_/^/'T T/^Oir'i ?o«A            QUj^K/^-e^C/^/^A                jRiux/^y'-



X.I VAVA C/^^U-X)           y/^Yirc              CQYT/^ A/^<LU"^           Y/'^)U■v^^-/^/^^ flv;r          luVv^lf
      A/'Xlfd.             A/^d-lTY-A/^ yTOjO/r CVYl/^o/^/^X-lTA.


X.Z   VAVA C/"^/) A/^UJITR /^YLTfl ITXrl/^T                        ^IfCC                         yQC Y/'YlfY.


x.j   VAVA           C/^^irx)    ecir?o cqyy/^      ^k/'x'U'Q     /*c/^                 e 017/6    ua       A/^ujifR
       W/^YVO U-XrH/^Y, CQYY/'              A/^<1.U*Y           /*YS?     W/"    WCC yWC V^/^4«irC/»'/>'\-A/^.

X.4   VAVA C/^^irX) iiJ/yx>U-iu VC 5CQVX jr/^XJU'AC/'C.                         VAVA         C/'^U'X)     eci7X> CJRYY/^
       iu/*'/6U'^      /CQ»(/^lU^X« 4«VX/^/^v<j         /rc/^                         »(/*                       X)/^\Lr/t/-
       iiJ/y^U-\-/^/^X QV^                 Y/^AITJC- v^(/^ CSftYY/' Xl/'UJirjr

       ^•/^flircO-, W/* A/^cLlfY /CK?           Y/^X>    XJVAU"         Kr/'IWU'^      Y/^jrU-CV>K-A/^ VQC /iyuiKJ^
       ^o/^Cir^j A/^)0(U*iiJ?OVAXj «UJX/>'v^C/»'/»'C «/»' A/^Wd_-                   /^X>?0/»' CVYirX>/»'/^>K-U'A.

X.S   VC                             fl/^yU"Rj .X/»'CU"A Y/^X» y'/^fllTY            /^)0( YU"?®?;?/)^ Y/^/tLTuJ -T/^Wl
                      v^/^/^YiruJ CQYY/*         0/^WC VAVA O/^X-Z^C                  jr/'/^ClTA        ITX-H/^Y A5R»
       A/^Uiirv^-A/"              A^/"- A/»



X.B   VAVA CA^U"X)              Y/^AITX- ni/^m\T^^ XV?o U'A-W/'iiJvrU'              Y/'QU'v<^-/^/^'k CQ /i/'\u\r^.A/'
      /^^oyo/y pYirC-Z^/^X                         X>/»'C/^-/^                           uj/^/»Al7/(-     VC Y/^LuirA

      y^pc     )0(/*+U"^-A/*       W/* ,-X>/^CX>U'iiJ_A/^j ?o/»'YU-«)_/r/9'x^ Y/^-TLTCVX                   j;?iuX/'«|/6/^/»'Y
      CWYY/^         jr/^ClfA A/^d.lTYXJU'C 'l«/^/CVCU'-U-A.


                                                Makul 8: NAJUH
8. enen el lehumaat mund Bareefan shagruth gabelu yamassee asaluy amrek-aat lazum mur-rakhut fi
     lehumaat-naa el haguget-aat dek najuh wa istanjaah hadur min ista-a'waan wa istash-haam.

8.1 enen lazum shagul gemu' liyya najuz haduf-aat dek sofu natuj fi najuh-na amma lehumaat-un. enen
      lazum nasur ahud ukhray fi kull tarugaat shil hayuh

8.2 enen lazum alum liyya tamud ala lhagut, adub wa nasur wahed ukhray, liyya najuh fi ayi wa kull shil
      shagulaat-na.




                                                                                                                     11
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 15 of 100 PageID# 212




8.3 enenlazum samusela'lietkamunlal. enen lazum a'tumliyya sabug biwasati getaat, ala washu'-aat,
    wa biwasati matub-sagut-aat dek atha yanukh fiig liyya masuk wara-a tamf-na, gadulth, wa najuh bi
    ham menu khawuf yakutet-na shil nasuf maluk, nawusment, Istaflaal, wa natuj amma lehumaat-
       un.



8.4 eikow-tafugbutdashur, kalun ham shaduy aw humim, yabus katur wagut faahus liyya daguienen
       dakhul kaalun ukhray nim nasuf-na wa nu'ana.

8.5 enenlazum yanukh wasuf, tern un-wasfu haduf-aat li nasuf-na amma a'hul-aat wa rakhut mala-a
     shaduw fi saanub el hasun shil wagut-na wa malmus-na, Mahuraat, yakulet wa Istarbaay liyya
     kalun najuhmul gabelu-un.

                                             Articles: SUCCESS
8.     We The People Mund Bareefan Embassy Clan Yamassee Native Americans Must Re-instill In Our
       People The Realities That Success And Succession Comes From Cooperation And Participation.


8.1    We Must Work Together To Accomplish Goals That Would Result In Our Success As A People.

       We Must Support Each'Other In All Manners Of Life.
8.2 We Must Leam To Depend On,Trust, Respwt And Help One Another, In Order To Succeed In Any And
    All Of Our Undertakings.



8.3 We Must Utilize Our Highest Potential. We Must Leam To Proceed Through Blocks, Over Hurdles, And
    Through Pit-falls That Are Set Up To Hold Back Our Progress, Growth, And Success By Those Who Fear
    Our Ability Of Self-Rule, Government, Determination, And Progress As A People.


8.4 The Disagreeable Beings, Be They Force Or Human,Spends Much Time Trying To Deceive Us Into
     Being Other Than Ourselves And Our Kind.


8.5 We Must Set Vivid, Not Unclear Goals For Ourselves As Sovereigns And Put Full Force In Making The
       Best Of Our Time And Substance. Skills, Talents And Education In Order To Be A Successful Clan.

                                                      g. ^/yAWA

g.    VAVA VC C\^T\f)0/r/r\ xJI/AQ              W^/^A                      ^/"/C-VCU*
      /^lu/^CLTY       Vjr-       C/^^lT^o    \v?o uj/»'AU"/<. IOC/"?©            /'YSR -^/^ALTA QV.T
                                    VAVA                 CVtU"X)/^/^X-U'A /CP X/^/Ce.           VAVA

               XVXJ CPTY/^ /"flU/t                        uj/»'Air/C^ /CP +/^A y^/^fl/^Y /*»( 7/^A-
                   /^C/^ VAVA /CP     T/'X?    X)\/Air    /CITXVX)       .T/^RlTX T/^tu[rA. /^YU'X>-A/^,




                                                                                                     1Z
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 16 of 100 PageID# 213




      uj/^r\J\                  yx/^ 70/yO\j^       5WC. VAVA /"O/^-WyTO CQYYA UJ/*AU"/t
      /^joLTAyx/^iu «Lu\/^A*'//*y^       yx/'                Ov;i'                               /*yq /^xk

      4«/^A /t/'RU'v^ /^xx l/A-zt/'llTv^ /t/^'/^LTR^ CWYY/' A/^luI/R-A/*,
9.1    VAVA                      CQYY/^ y^yc\j^ ^yA[fAyy\ cqltx^R/^y Qv;r /tLr_\vx> 0/^^\J^

       WC/'                     LiJ/»'CU"?o\Y W/" yyOyCSu-y-yyyCMA^          VAVA                 CWYY/^
       /^flLT/t     VC ^yA\fAy/>'\ V^QClfiirR/yY Qvjr 4'/^uj|JQ S?C/^ tU";Oj          W?o qc/^ VC
       y/^WLTR            yo/^/yjTt/tl) /t?;? Tl/yo^ (:yy[SA /tw-Lu/^Tirc                       jo/^'i'ifY 5fll//t^
       XX/^       VC JT/^ARLTt y^«SC ^/^AITA       yX/'   Y/^-rLDXyoVAX.    VAVA      /^O/^ CQYY/'
       Y/^WXX 4«/^ALrA/*/»'\-A/>' yX/^mX/^          ?tU"C             l/QU")X/^/^X_A/>'



g.z VC ?SuJX/''X)Q/^/''R             VC 5^ir?o Ajr/tl/R ?o/*jri/ JT/^CLTA CW t/^YITt.           VC e^iryo
       /^Jr^\f^ yoy;x-[f      \n\jyy A/^d-lf/C A/^cLITT/^X-tU'              /^AXLT-^ T/^RLT^ /^C/'' S?C/^

      ?C/^x t/*YU"t.          /^axu"v/^ /*)X /^AXLTLu mK/yy yyQ\jA y«c vc -"^vR/^ VQC vc
       Y/^JO/'UiiuVV /^UJ/'CirY /^?oRV7"-/'/^X.


9.J VAVA y^O/^            C?RYT>*     uj/^ALT/t ^/•"AlTA-z^y^x Qv;r /*0/^      )X/^v/'Lr<i_-/CLrx^ X/^v/^l/'j<-
      /CUXj )X/^       fl/*?otfX)-/6tr\ ?3C/^   ^U"CC VC TO/TY/^c/^yOdu CVYLr?o^/^X V^?;?C         /''JO.A/^.
      VAVA         /*0/^ xv;o cwYY/* R/^Xri/x ^ujx/^A'Y/''y_/»'/>'X ycy v^/^RuO-z^/^x               x><;?A
      A/^luLT-^ - 'Ri\n\yyc/>'y(i        )X/* uj/^altx-z^/^x.   vava /^O/*       cwYY/^        t/^YLTy /tfi?
      vc +/^AU"A-/^/^X               WUJX/^/tA/^yX-AZ^.



                                                 Makul 9: ganun
9. enen el lehumaat mund Bareefan shagruth gabelu yamassee asaluy amrek-aat lazum-tem sanub warn
   gabul ayi ganun dek dura-tern sarud ila enen amma lehumaat-un bi tabu', enen atha tern liyya adub
   ganun sanab, shaday aw yan-shaday ala enen bi ham menu bu-tem karut hasun ahum-na, sahut,
      tawfug, wa mathur fi a'gul. enen atha/tem liyya sanub amunwas istanghash wa ganunaat, dek kalana
      kataeibi ayi aw gan baruf or un-baruf bashur, liyya nasur-na.

9.1 enen atha tem liyya khalug ganunaat li ukharyaat dek butem thabug ila tabu'-hum, salumty wa
    kalhalek-kaalun. enen atha liyya adub el ganunaat shil ukharyaat dek gasud ila hum, tem ila el
    shawur shil maakuth bi hum, lakun bi-sahul bakhuz shil maguy a'dub, wa el kanruh shil ganun wa
    yaguwment. enen atha liyya yaguw ganunaat-na Wasta a'hul gabelu uduwaat-na.

9.2 el istamdaar shil A'zum Akbur Maku kalun li hayuh. el A'zum Akbur Maku sofa najub najuhat-hu gabia
    antuf haruk ala ila a'lat hayuh-un. antuf aw antus sofa kalun shil el zera shil el maecyna yamassee asaluy
      amrek-aat.


9.3 enen atha ila sanub ganun-aat dek atha wafuj-but, tafug-but, wa damumbut ila kull el mahalaws
      lehumaat shil am-na. enen atha tem liyya rakhut istanghash-aat ala farud-aat min nasuf - istaflaal wa
      sanut-aat. enen atha liyya hayuh bi el ganun-aat fi istabnaw-na.




                                                                                                        1?
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 17 of 100 PageID# 214




                                             Article 9: LAW
9.   We The People Must Not Make Nor Accept Any Law That Do Not Relate To Us As A People By Nature.
     We Are Not To Respect Laws Made, Forced Or Enforced Upon Us By Those Who Do Not Have Our Best
     Interest, Health, Welfare, Or Wealth In Mind. We Are Not To Make Religious Restrictions And Laws, That
     Have Been Inscribed By Any Or Some Known or Unknown Being For Us, To Help Us.

9.1 We Are Not To Create Laws For Others That Do Not Apply To Their Nature, Safety And Well Being. We
    Are To Respect The Laws Of Others That Pertain To Them, Not To The Point Of Abiding By Them, But
    Simply Out Of Due Respect And The Principle Of Law And Enforcement. We Are To Enforce Our Laws
     Amongst Our Sovereign Clan Members.



9.2 The Position Of Maku Is For Life. The Grand Maku Will Choose His Successor Before He Moves On To A
     Higher Life. He Or She Will Be Of The Blood-Line Of The MAECYNA Yamassee Native Americans. .



9.3 We Are To Make Laws That Are Acceptable Agreeable, And Comprisable To All The Indigenous People
     Of Our Nation. We Are Not To Put Restrictions On Individuals From Self-Determination And Pursuits. We
     Are To Live By The Laws In Our Constitution.




                                                            z

                                             Farug 2
                                               Part 2
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 18 of 100 PageID# 215




                   yoy^jrifc 10; d_/^)0(TU"R XJITt^ow^o B/^WHS^y^y^K

                                           f^uj\yQA,yyA 1
VAV/\^        ?o/*Y/^C/^)0(UJ C\^TU'?0-y*/^\ y^wc X)LrAO /t/^SW-^/^A                        ^•/'/tVCU"
Y/^?3/»'lliujw /^lu/^cwy y^}o(i\,jT^                                     /^tojoa /"tUO       tLT^ow?©

                              WC/'             C/^/^/tU-iiJ^ ?SUJ>K/^R/t/^/^Y^ fl/^/»'t|^    )0(/^ Q5X)(Lr/>'C     -
QLUN/^-z^C/^/^d-j CW            /''YS3   /^AluewXYj              JT/^'CITA ?ou-t;o?sx3.

                            Makul 10: Jawhur Muhmim Darorcaat
Istadbaan 1
Enen, mahalaws lehum-aat shii mund Bareefan shagruth gabelu yamassee asaluy amrek-aat, amma
kathaiek amma ahud humim kamt tabu'al hagug-aat iia tau'm, laabus, istarbaay, daar, wa da'wual-ista-alaaj,
lifi ayi ansu'ily, haza kalun muhmim.

                               Article 10: Basic Human Necessities
Section 1
We,Indigenous Mund Bareefan Clan Yamassee Native Americans, As Well As Each Humans Have Natural
Rights To Food, Clothing, Education, Shelter, And Medical-Attention, For In Any Society, This Is Humane.




VAVAj                      JOl/Afl                             ^/''X.VCU' Y/^X)/^iiiiuW /^lU/^CLrY
                             VC             «C/»'          VC Q/^«lVRV

^/'A\JA./'/'\-A/*^      yTQTO/^ /^AWUJ /")« /'AWv^ A/'^Ul CQYY/^ .T/^CLrA /t/'WX-
              /*\~A/*         .T/^'O/'CVjr /'•fiYi/' X)LrA/*UJLr/C\Y^                     lu/^OU'4'-/^/'^^       XX/^
y^/^;ri/iu/^C y^/^Yir-A/*>«<j W/' T/^W^-A/* C?;?YY/»' iiJ/^»(U-A )0(/^ ^/'JOdfC                          /'C/'
✓C/'yUR-Z'/'^-A/*' Z'TOJOZ^ .7r/^C)/*CV.7* Z^JO?OZ^ Z^CZ*" yZ^.T-l/LUZ^C ?01/A/»'UJLr/C\Y-AZ'.


                                          Makul     Ulstahraas:
istabdaan 1
Enen, mahalaws Mund Bareefan shagruth gabelu yamassee asaluy amrek-aat, karut el hagug liyya akhuz el
darore tarug-aat kar-fi ganun-aat-na, amma antus aw antuf nazur liyya kalun batukh fi bashur-aat-na
amma kathaiek amma munasubty-na, hau-aat, sadug-aat, wa shakhual shaayu-aat. Wa hagug-na liyya
sawun wa zawul zaeu-aat ala bashur-aat-na amma kathaiek amma ala shakhusal munasubty-na.


                                         Article 11: Protection
Section 1
We,Indigenous Mund Bareefan Embassy Clan Yamassee Native Americans-Native American Associatioon of
Nations, Have The Right To Take The Necessary Means Within Our Own Laws, As She Or He Sees Fit To Be
Secure In Our Beings As Well As Our Property, Families, Friends, And Personal Effects, And Our Right To
Keep And Bear Arms On Our Beings As Well As On Our Personal Property.



                                                                                                         15
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 19 of 100 PageID# 216




VAVA^ XJ/^T/^C/*)0(UJ CVTLr;0-/^/>'\ ?3U"A0             Wv^/^A '/"/^-VSLTO 'hy*^\'CU^ Y/*?3/^UJUUW
/^lu/^CLTT /^X)Rv;r_         ;r/'t|Lr\ VC              QC/* WVCLTY-Z^/^N-A/*

T/^WU",         »(/*, Y/^POI/X).
Istabdaan 2
enen, mahalaws lehumaat mund Bareefan shagruth gabelu yamassee asaluy amrek-aat karut el hagug liyya
weluy-aat-na hawu-fadu-a, hawu, ard, wa, yamum.

Section 2
We, Indigenous Mund Bareefan Clan Yamassee Native Americans Have The Inalienable Right To Our States,
Space, Air, Land, And Sea.

                         ?0/yjnfC 12; ^/^AWA/^C

c^? jrifcc ^/^AWA-yc yoyYWTO-yy^ irfluxx-irA                      vc poyrycywuj ?oi/aQ /tyH\^\^^yA
            +/^/<.vcir Y/^x)/^ujujw /^uj/^city y?o(\\^;r-yy\ y/^j^UC-wjo jrycwA luyyxirA-

AW\ y% if■ y\iiy:ji CS? Xt>LULrv<^-U'A            inyY\JiuyC-[fA yoycwjr jryOWY X^yOlfC vc

fywjh. WcLLTl/^c y'v.xLrc-/^/»'\^               /^Y« irxr«i/*Y                    ywc irxrq/^Y /^>o.u-a.

                                     Makul 12: Ganunal mahum-aat
Istabdaan 1
Li kull ganunal mahum-aat, uduw-un shil el mahalaws mund Bareefan shagruth gabelu yamassee asaluy
amrek-aat yakul-tem kalun sawub-but aw masak Li tasuf-un shil sayusal-un maluk kathuy amma el shawun
tejural shekul-aat, aw ayi ukhray mluk-aat shil ukhray am-un.



                                        Article 12: Legal Matters
Section 1
For All Legal Matters, A Member Of The Indigenous Mund Bareefan Clan Yamassee Native Americans
Cannot Be Accused Or Held For An Abuse Of A Political Rules Such As The Uniform Commercial Rules, Or
Any Other Rules Of Another Nation.
Istabdaan 2
Y/';>o/'aiuuw    yinycwY                        y^y   [j)iSr^yY   yzo-yy^. yyy   Toyrycyu^ cvtU"?®-

       ujv^ir yirKJt-i                   y/'At/AQ^j /'OU"R\Qv/'^ C/'Ql/A-/'C^ <^yA\^CKT.yc y%
U"XrR/^Y y/^YLTuj cwYY/" if- yAxjA iuyy!<[f^ Y^9RC Ayyiu^                 yY'*? yy\^c\jY^yy\ \y^\jO
^uj\yincyy\-Ay^



Yamassee asaluy amrek-aat wa ukhray am-aat wa mahalaws lehum-aat sofu akhuz tathurtuf, ganunit,
adurtif, ladunal, gabelual aw ukhray gayus liyya manun sakhug shil naasu' fi ayi weluy-aat takhuth istaslaat-na.




                                                                                                      IB
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 20 of 100 PageID# 217




Section 2
Yamassee Native Americans And Other Nations And Peoples Should Take Effective Legislative,
Administrative, Judicial, Tribal Or Other Measures To Prevent Acts Of Suffering In Any Territory Under Our
Jurisdiction.


                        \yAU-yc yyH\jQ-yy\ x>vALr cy^ir?o                        vc                xx/'tvO

            ^yAWA^ Qv^ jryyciTA \y/t^-yc ^/^AITA.


Istadbaan 3
Yamassee atha tabu'al farud-aat menu lazum tabu' el fakut wahed hagug ganun, dek kaalun tabu'al ganun.
Sections
Yamassee Are Natural Individuals Who Must Follow The Only One True Law, That Being Natural Law.

                                      ?o/>'jrwc 1^:
^iu\yQA,yyA i
jtltcc LrQ{f>x-yy\           vc yoy^ycyum ^otrAQ A.y^\^\y^yA                          ^yA.\^c\j

iy7oy\n\ii\^\^ ymyc\ji yyo^s^::^^ yy\                     \y^^yz \yA,^^yy\ xx/*             ymcMAyc

Toyyycyt/iuj c\y^\jjo-yy\^        %y yOy-W^yo                  fRcy y^T inyTWiuyc yoycif^-yy\
      yAY ir^'^yj yyo^                  T-trcc \yA^^yc T/^w^-yy^ c^Yjy ujyy[fH vc
y^/'RvT/^-^/^Rir+j ^cy-\y^\j^^                    yo\^Yy^\y^\j^^ %y Y/*)0(Lr-^/*RLr+ xsA-r^yyoA^

                                             Makul 13: Safur
Istabdaan 1
kull uduw-aat shil el mahalaws mund Bareefan shagruth gabelu yamassee asaluy amrek-aat kaakun tabu'al
tabu'-aat wa aslunal mahalaws lehumaat, wa atha-tem khadu' ila aiy saysal maluk-aat shil any ukhray am,
hajuz kull tabu'al hagug-aat liyya safur el shareya-tarug, a'la-tarug, bi-tarug, moya-tarug, wa hawu-tarug un
mamn..



                                            Article 13: Travel
Section 1
All Members Of The Indigenous Mund Bareefan Embassy Clan Yamassee Native Americans Being Natural
Individuals And "Indigenous Peoples", And Are Not Subject To Any Political Rules Of Any Other Nation,
Reserves All Natural Rights To Travel The Roadways, Highways, Byways, Waterways, And Airways
Unhindered.


                                   lO/^Ti XSa 14:
                                            Article 14 Education
'^R\n\y^^y y A     i
:?ru-cc \s^\sti.-yy^ y^wc vc yyQWA ny ^tltc xji/aq zc/'Rvv./'/^a                              '^/^/tvcu

Y/'jo/'iiJUJVV yujycifY yyoHSyjr- yy\^ \^c yixjc\jAyc yoyrycyxf.iiJ c\^TWy>yy\ ywc
ry'^y y^Q       TVA/^.T>/t?R /t/^d_Lrc 4'U-R--v/^RLrxx-/tLr\                    cwyy.^ Hy/tHY Ayiuiry.




                                                                                                    17
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 21 of 100 PageID# 218




                    vc                               %/^ /"lir-/^/^x yjRC vc t/^x>/^iuujw

+/y/6VCU"            /^UJ/^Cl/y /^;0HV^-/^/''Xj CW VAVA /"O/^ vc T/*iiiU"A C^RTY/' C/^70\JQ
tV^/*Y-A/^j C)/*Wv<"-A/^, Y/*YirC-A/^j )0(/^ W/^t^e-A/^.

Istadbaan 1
kull uduw-aat shil el fadun wa a'hul mund Bareefan shagruth gabelu yamassee asaluy amrek-aat, el aslunal
mahaiawslehumaatshilhazaard,henak-bibajulgur-gharuw-buthagug-aat llyya rabuy nasuf-na, ma'anu el
anush-aat, anus-aat wa aru-aat shil el yamassee gabelu shil asaluy amrek-aat, li enen atha el hasun iiyya
lamud hekay-na,thaguf-na, hayul-na, wa wathu'-na'.

Section 1
All Members Of The Free And Sovereign Mund Baree^n Clan Yamassee Native Americans. The Indigenous
Peoples" Of This Hemisphere, Hereby Reserves Our Inalienable Rights To Educate Ourselves, Meaning Our
Woman, Men And Offspring Of The Yamassee Clan Of Native Americans, For We Are The Best Qualified To
Teach Our-Story, Culture, Art, And Science.

ainK/>'QX,/^/^A      2
vc pou-AO                                 ^/''/tvcu" T/'^/^ujujVV y^uj/^CU'Y /^X)RVJr-              ^/^yo/i^A
jr/^Rirx VC                                   Ci;?YY/^ UJ/^WU'*- )OCA Y'/»'CU'X WUJX/''R/6/»'/»'T-/»'C
yVjrU-C-/^/»'X-A/^ C5RYY/^                                  vCQ C/**yirxJA/^ Y/^X)/'UJUJWif^        C/'A/^
C>/^W^/^C V/»'XLrT-jr/»'C?R VQC C/»'/^X>U"fl )e(/^ 6/*CU"X».


Istabdaan 2
el mund Bareefan shagruth gabelu yamassee asaluy amrek-aat kaman karut el gur-gharuwbut hagug Iiyya
rasykh wa salut istarbaayal shekul-aat-na1iyya razug Istarbaay fi laghut-na Yamassic, fl lana thagufai shatuh-
kali shil laamud wa a'alum.

Section 2
The Mund Bareefan Embassy Clan Yamassee Native Americans Also Have The Inalienable Right To
Establish And Control Our Educational Systems To Provide Education In Our Own Language Yamassic, In Our
Cultural Methods Of Teaching And Learning.
                                   %•



SRlliX/'flztA/'A     J
4./»'YU'uj-/y/*'X         jr/^CLTA y^lfrir^CVA CQYY/^ VA-A.TU'O QVT" VC JOl/AQ zC/^RVV^/^A

y/^^RLTC) +z^z(.VCU" Y/^XJ/^UJUJVV z^luz^CLTY /»'?oRv;)r-/^/"X ^z^RU"X vc v^/^RiruJ CQYY/^
/^X-LT^ QiiJX/yR/C/»'z^Y (L/* WCC uj/^RU*T-/^/'X.


istadbaan 3
gayus-aat sofu kalun akhuzlen Iiyya en-akud dek el mund Bareefan shagruth gabelu yamassee asaluy amrek-
aat karut el farus Iiyya akhuz istarbaay ja kuli samh-aat

Sections
Measures Shall Be,Taken To Ensure That Mund Bareefan Clan Yamassee Native Americans Have the
Opportunity to Acquire Education At All Levels(stages).




                                                                                                     12
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 22 of 100 PageID# 219




v/'w                     Lrxr«i/^y   A/^x<LrLij:«vA\-/^/'\ LjjVv^i/          vc wR-''//'^Lrx)(/tLr'K

                  VAVA vc CVtU"X>-A/^\ y^?;?C vc JOLTAQ /C/^RVVy^/^A Y^/^4'WC> ^/•'/tVCU"
Y/^;o/»'ujujVV /^UJ/^CLTY /^?oHv;?r-             CfSYY/^ R/^mLTXr fi?LUX/^tl/t/^/»'Y/^C XrVflJO-z^/^X-A/*'.

^LTCC A/^)0(LriiJ;ovA\-/^/^X luVv^U" T/^Wl XX/^ /^flU/t flVC ^Suj^k/^R/C/^/^Y-Z^C A^Lr;0-/^/»'>>^.
 fi istazyaad, ukhray nawusment-aal sofu hakur el hagug-aat shil enen el lehumaat shil el mund Bareefan
shagruth gabelu yamassee asaluy amrek-aat liyya rasukh istarbaay-al khedm-aat-na. kull nawusment-aal sofu
hakur wa adub del Istarbaay-al nazum-aat.

Section 4
In Addition, Other Govemments Should Recognize The Inalienable Right Of We The People Of The Mund
Bareefan Clan Yamassee Native Americans To Establish Our Own Educational Services. All Govemments
Should Recognize And Respect These Educational Systems.


vc C/^yyoifQ f"^c                            XX/* 70/>'T\J^-y^/'\ Qvjt                       vc

        VC JOITAQ /C/*«iVVv<"/*A                              Y/^X)/^iULUVV /*\u/^C{fY           vJT-
C?RYY/^                                      /^C/^ ?OLreflirc ^'/^QWyo-ifA J0(/^ Luv^ir JT/^CWA R/^ojU-^-

l/A                               C?R flvc CVtLTJO-/^/^^.
Istabdaan 5
el laamud shil a'mum dahuth wa mahur-aat dek sofa> nasur el aru-aat shil el mund Bareefan shagruth gabelu
yamassee asaluy amrek-aat liyya shahum bi-amia-a wa ala mua'dul gaadum-un wa sofu kalun rasuf-un shil
istarbaay li del lehum-aat.

Section 5
The Imparting Of General Knowledge And Skills That Will Help The Children Of Mund Bareefan Embassy Clan
Yamassee Native Americans-Native American Associatioon of Nations to Participate Fully And On An Equal
Footing Shall Be An Aim Of Education For These Peoples.

^?iu\/^A.Q/y/^A E
^[n\/^^^/>'/^Y-/^C ^/^YU"iiJ-/»'/^>>i. LUVv^U* Jr/^CWA /^IJrLr^CVA XX/»'uj\/^ WCC l?in\/^Q/t/^AA

Y'WC VC AToyc Y/^^\JC\Y^ )0(/^                            flVJT               •y/^CLf/t ?o/>'QU-R Q/^^oi/uj
        VC                ^fi?C XJLTAQ /C/^RVVv^/^A                    -^/^y^VClf      Y/^JO/^UJUJVV /»'UJ/*CU"Y
/^;oRv;r_            jT/^R vc m/^QirO            ^/^/^YlTC                  Qv:r /^AW Y/^jrtrc /C/'tU'Y

       /^QLT/t f'RfC 4«/^/<.VCir-A/^, WC/*- Y/''^/^ V/^^otTQ^ /"A\fY-/^             iiJV./<"ir JT/^CLTA m/^ALT/t
CWYY/^ VA-z^jrcrO Qv;5r yV.T/^Y-A/*j                              XX/' LrXrR/*Y S?UJ\/^R/t/^/^Y/^C
TO/'-CX't/uj/^C           ^Ol/C-I/A^ Q/^+lTYj           A/^?5Lr;o?Rv^ liH/XXR/^-z^C Y'WC VC javCLTY-Z^/'X
)«/'' C::j/^YLrvZ_/^/»'\ y^i;?c     yoy^ry^C/^YXuj CVYl/JO-z^z^^,


Istabdaan 6
Istarbaayal gayus-aat sofu kalun akhuzlen wasta kull istadbaan-aat shil el amal yakhudy, wa wasta ham
dek atha fi ghalub madur damus kar el mund Bareefan shagruth gabelu yamassee asaluy amrek-aat, kar el



                                                                                                        13
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 23 of 100 PageID# 220




sadud shil zaayu! tahuz-aat dek antu yakul bahuy fi adub shil gabelu-na. ila haza ghamud, anuy-aat sofu
kalun sanub liyya en-akud dek hekay-na, daftur-aat, wa ukhray Istarbaayal malmusal razug a'dul-un, daguy,
wa namumif suwra-al shil el weluy-aat wa thaguf-aat shil mahalaws lehum-aat.

Section 6
Educational Measures Shall Be Taken Among All Section Of The National Community, And Particularly Among
Those That Are In Most Direct Contact With The Mund Bareefan Clan Yamassee Native Americans With The
Object Of Eliminating Prejudices That They May Harbor In Respect Of Our Clan. To This End, Efforts Shall Be
Made To Ensure That Our-story, Textbooks, And Other Educational Materials Provide Fair, Accurate, And
Informative Portrayal Of The Societies And Cultures Of Indigenous Peoples.

                               ?oy>'jrwc 15:

                           uuVv/*"!/ T/^liruJ     )0(/^ JTWCC                     .XLTCC ujAALTY-Z'/^^

      t/^YWC XX/'/z^JO LTX-R/^Y                                   ?oUAQ zC/^RVV^z/^a
              Y/^X5/^UJUJW />'iu/^CLrY                   YZ^cLU"^ VC WR-'^Z^'RUXX/tlfX

cwYYz^ Az^iuLrxr-;3r/y>.LrQ                          tz^^z'' ✓t«-x»z»'X.Lui/uj "vz^wY ;^ircc ;ou"AQ
/C/^RVVvZ/^a y^Z^t«RU"c2) I^Z^/tVCU"                         ?;??0UJQvZ\ yVTZ»'Q-Z>'Z»'\^ d.Z^XXLT^-Z'Z'X^
d-VAViu                     H,^A\Jjr^/y/y\^ cz^VlT^-Az^, )0(z^ U'5tR>^Y-z'z»'\.


                                  Makul 15Nasukh-katub
Istabdaanl
haza istadbaan sofu harus ayi wa kull kuteba, wa kull sanuy-aat shil hayul wa/am ukhray ghalugif shaghul-
aat. mund Bareefan shagruth gabelu yamassee asaluy amrek-aat hajuz el gur gharuwbut hagug liyya
nasukh-katud shaghul-aat-na. haza bi-makhsus ghatuy kull mund Bareefan shagruth gabelu istazh-aath, imsift
shahed-aat,jawuz-aat, amal-it-warug-aat, ranuk-aat, laghut-na, wa ukhray-aat.


                                           Article 15: Copyright
Section 1
This Section Shall Protect Any And All Written, Artistic And/Or Otherwise Creative Works. Mund Bareefan Clan
Yamassee Native Americans Reserve The Inalienable Right To Copyright Our Own Works. This Especially
Covers All Mund Bareefan Clan Identification, Birth Certificate, Passports, Nationality Papers, Our Language,
and others.




                                                    IE: t/^RLTlu
Quj\/»'fl/tz^z'A: 1
VC /OlTAQ /C/^RvVvZ/^A y^z>'4«RU"C) ^z'/tvcu"              VC Yz>'?oz»'iJuiuvv z^lu/'-city /*:)0Rv:t-
Lu\j^/y \/yr\fy° az^lult-z.yitjo )0(z^ z^zj-tltzj xkz*" 4<z^/tvcLr-Ti/"X)^ v^z^ vc tZ>'W+ tz^'Qitr




                                                                                                  Z0
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 24 of 100 PageID# 221




Section: 1
Ei mund Bareefan shagruth gabelu shil el yamassee asaluy amrek-aat sofa tahum nasuf-hum, wa am-hum wa
gabelu-hum,eza el hatug hadur.


                                           Article 16: Defense
Seclion:1
The Mund Bareefan Embassy Clan Of The Yamassee Native Americans Wili Defend Themselves, And Their
Nations, If The Need Arises.


vc ;ou*AQ zC/^RvVv^/^A                    ^/^/cvcir y5Rc vc y/^jo/^ujiuvv /^uj/^cu't
             x/»'TLr?o fl/^R-/^Rfl-A/^/^ tky               to^A A/^JTLTR         ^/"O/^CVjr /^70jo/y

                ewfl           vc              w/^uiirc.           ujvv<"/* jr/^ci/A v^/^circ /<,« vava
vc CVTLrX>-/^/*\ y?^C vc X)U"AQ /t/^RVV-^/^A y/^'l«RU'C> ^/''/tVCLr y'^RC vc 7/^X>/^iUiiJVV

/^uj/^ctrT

Istabdaan: 2
El mund Bareefan shagruth gabelu shil el yamassee asaluy amrek-aat sofa tahum dar-ard-naa wa gabelu min
nakuramma kathalekamma dajunika'yud eza el hatug wasul.hazaSofa kalunfaluibi enenel lehum-aat
shil el mund Bareefan embassy clan shil el yamassee amma asaluy amrekaat.

Section 2
The Mund Bareefan Embassy Clan Of The Yamassee Native Americans Will Defend Our Homeland From
Foreign As Well As Domestic Foes If The,Need Am'ves. This Will Be Determined By We The People Of The
Mund Bareefan Embassy Clan Of The Yamassee Native Americans.




        jo/rjiyc 17:                       y?»c                     y«c ^/"y^vcir iw^joa^wc./^/"*.


«ujX/»'fl/C/«'/»'A;1
5SiijX>^+A/^/^A CQYY/" 70AA[fA JOCVt-uj/^X)!^!^ X/^iuU"v^^                                         y«C VC
X)LrAQ /(.ARVVv^/^A        y/^+RLrC) '1«/>'/tVCir     JO/^AIT^-z^/^X   W/' uj/';o/(,Lrc-Z^/*X   T-z^CirA
m/^7*U"X>/^AV 5?C/^ vc                         +/^AU'A_/^/^X.


                    Makul 17: Istam-naan shil Istahjaah shil gabelu sambul-aat.
istadbaan:1
istagnaan liyya manun weh-samus. tasuf, wa Istahjaah shil el mund Bareefan shagruth gabelu manuf-aat wa
sambul-aat is fi sakumane ila el taabu' ganun-aat,fi sakum kar el Taabu'ganun-aat..




                                                                                                    21
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 25 of 100 PageID# 222




                           Article 17: Prevention of Desecration of Clan Symbols
Section 1
Legislation To Prevent Misuse, Abuse, And Desecration Of The Mund Bareefan Embassy Clans' Flags and
symbols Is In Accordance To The Following Laws.

             5»(U"C)-LrA Y/»':rUC_W;o jry^C\JA uj/*<i_U"C           \/*Cl>oU"A      uj/>'70/L\JC-/^/>'\-A/>'

)0(/^uj\/^                              " VC jO/^ALTv^j                     iu/*v^irA X-/*W:io^
iU/^?0/tu-c^ /'JO         i/JCrB/' LU/'JO/CLTC-Z'/'X y-'QC VC joltaQ zt/'tlW/^/'A y^/'-l-RLrO <t«/'/tVCU"
y^s;?c VC Y/'JO/'iuiuvv /'uj/'CU'Y /'joIv;r_ /'/'X^ /'yx /'YQ jo/'Ol/C-AU'iiJUJ yvA/'jT-v^wC

Istabdaan 1
tagur a'wuth-un yakul-tem kalun sajul ash tadmun shil sambul-aat-na wasta ukhray shaayu-aat," el manuf,
ma'tuf-zeru, safun khatem, amal-sambul, am ukhray sambul-aat shil el mund Bareefan shagruth gabelu shil el
yamassee asaluy amrek-aat, aw ayi mathul-nuss henak-shil."

Section 1
A Trademark Cannot Be Registered Which Consists Of Our Components Amongst Other Things, The Flag,
Coat Of Arms, Sacred Seal, National Symbol, Or Other Insignia Of The Mund Bareefan Embassy Clan Of The
Yamassee Native Americans, Or Any Simulation Thereof."
         /<./'/'A     z

       JT/'CU-A R/'fl/^Y Qvjr jou-Afi /t/"lVVv^/rA                        '^/'/tVCU" y^QC VC Y/^X'/'ujluVV
/'lU/'CU-Y /'JORVJr-/'/'^ jo/'ALr/"-/'/'\                   .T/'CITA R/'/^lfR /^C/' WCC            cLlfCC

^/^flU"y-Y/*>0Cir;Oj tV/C/'/'Cj fl/'RU"iij-/'/'\^       J0jsyv/U'»«.-/'C 4«VJ05_/'/'\        /'Yfi? cL/^Joe
y^wc irflu-xx-z^/'x yffic joitaQ /C./'Rvv-^/^a y/^'^RtrCj +/'/<-vcLr             y?;?c vc Y/^Ta/^LULuvv
/'joRv;r- /'/'\,


Istabdaan 2
zi kalun raday dek mund Bareefan shagruth gabelu shil el yamassee asaluy amrek-aat manuf-aat yajub kalun
rafur ala kull Wa jull gadush-yawum, hebaal, darus-aat, mishfut-al gemu'-aat bi ayi jamu* shil uduw-aat shil
mund Bareefan shagruth gabelu shil el yamassee amrek-aat.

Section 2
It Is Approved That MT A'rafat Embassy Clan Of The Yamassee Native Americans Flags Should Be Raised On
All And Every Holiday, Festival, Classes, Ceremonial Gatherings By Any Group Of Members Mund Bareefan
Embassy Clan Of The Yamassee Native Americans.

fi?UJ\/'fl/t/'/'A J
  vc X/'/CLr'1«J0VAX-/'/»'X CQ vc ?3LUX/»Td_/*/'T, ?SAluX/*'AX/'/'C, /'jO QJOIXI/'CU'.T"              LU/'jOU'liJ
    y^«c VC JO/'AU"^-/*/*'^               irXrR/'Y ujYJO/CVC_/'/'X ywc JOLTAfl /{./'RVVvC/'A       r/^l'RU'O
                                         y^sc vc y/^jo/^ujiuvv       /^jorvjt- /'/'x/^/'x,

/»-, '^•/'JO(/Y-U"A       5 A $939.0 flVCLTR-Z'/'X C?R VC XX/^T /t/'OxLTY.
A. C?R VC /'X/'T /t/'Q-TLTY irQU')0<-U"A yWC VC JOUAfl zt/'RVV-^/'A y/'4.RLrd) -f'/'ziVCU"




                                                                                                       ZZ
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 26 of 100 PageID# 223




       VC    Y/*;o/yiuujW                                        AVv/'VR     /<,/''      -J/'CLTA      ujV^/^

jry^ClfA /'X-l/^CVA      C?;? 5 '/^/^T             V^'/^ /'AXl/jr                 CWYY/^ S^y^CWA       R/*cLE^

AV^VR                    /^AW;^             ;r/*RU-\ CQYY/* C/^+U"Y "h/^ACy^ VC ;o/^cL.CU"uj,

     /^C/' VC \AC/^J A/^QrUYWJr X(/*                   lt-/^\V>3QY A/*QtWY^ /^AWJjr inVA/^             jr/^CLTA
             v^wc Xr/^-irA/^c^ /^amtjt jT/^Rtrv q/*y5 vc                          f^c ^/^/'cu'a ltqi/w-ita
^QC VC JOLTAQ X/^RVVv^/'A                'r/'/t.VCir          VC YA;0/rujiiJVV        /';OtjVJT- /^/^\/^/^\
/*A\LrjT oiVv/*/^     JT/^CLTA TVJX-v/^/^WQj T/*ujuj5               jri/cc       ywc C4'/^AU"A/^CLr;r
XX/^Rir-r/^/'X         XJl/AQ /t/^RvVv'^/'A V^/'4'RU"0 'I'/^/tVCl/      y'WC VC Y/^^o/rujuJVV /^tii/>'CU"Y
/*X)Rv;r-                 LrA-d./^YLr+.


Istabdaan: 3: El tabugment-aat li el istahjaah, instantaal, am imsaluk samus shil el manuf-aat wa ukhray
symbol-aat shil Mund Bareefan Shagruth Gabelu Yamassee Asaluy Amrek-aaat-Nalive American-Native
American Associatioon of Nations.

A. gamuy-un a'n $999.0 Dullar-aat li el wah bad-huy.

B. li el atah bad-huy uduw-un shil el mund Bareefan shagruth gabelu shil el yamassee asaluy amrek-aat fi
nefer baagum sofa kalun akhuzlen li 3 shahur-aat. eza antuk khafuz liyya kalun raju' fi nefer baagum, antuk
Sofa karut liyya laguy gabia el majlus.

C. ala el talah bad-huy Wa khatemiy bad-huy, antuR Mfa kalun tahath shil kha-unal, antuk karut dayu' el
nafu"ag shil kaalun uduw-un shil el mund Bareefan shagruth gabelu shil el yamassee asaluy amrek-aat Wa
antuk sofa kalun kow-fagud. hen dashuw, kull shil ganun-al warug-aat-uk shil mund Bareefan shagruth gabelu
shil el Yamassee amrek-aat atha un-jayug.

Section 3: The Penalties for the Desecration, Mutilation, Or Improper Use of the Flags and other symbols Of
Mund Bareefan Embassy Clan Yamassee Native Americans-Native American Associatioon of Nations:

A. A Fine Of No Less Than $999.0 Dollars For The First Offense.

B. For The Second Offence A Member Of The MT.'A'rafat Embassy Clan Of The Yamassee Americans In
Good Standing Will Be Taken For 3 Months. If You Wish To Be Reinstated, You Will Have To Meet Before A
Yamassee High Council .

C. On The Third Offense And Final Offense, You Will Be Suspected Of Treason, You Have Thus Forfeited The
Privilege Of Being A Member Of The Mund Bareefan Embassy Clan Yamassee Native Americans-Native
American Associatioon of Nations And You Will Be Dismissed, Henceforth, All Of Your Legal Documents
Pertaining To The Mund Bareefan Embassy Clan Of The Yamassee Americans Are Invalid.


VC yo/^/^Jir\SA f'^C /*YW :x/^c\j70^                                                    R/^/*liji/;o
/^CU"A;oVA\ V^!SC v^v X-/»Cl/Q                  AWA'              JOLTAQ /t/^RVV-^/^A
4«/^/tVCU"       Y'WC VC Y/'JO/^UJixiVV /^liJ/'CLrY ATQ^S^T'- AA>^ 70AA[f-A^AA\ A70 AY^ UJ[f^A
A70 ^ai\A>:>V^AAC y^WC AY^ Y/*X)/^ujujVV ?OAA\jy^AA\ JTACyfA 70 ATOA^ UA                                ^^AA-KS A-




                                                                                                          Z?
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 27 of 100 PageID# 224




/<,Lr\   A,'^   VC    5c                ^AA\SA-/'/^\




Istabdaan 4:
el maakun shil ayi kalum, sambul, a'wulh, sura, masum, raasum am alunment shil she khalud tabu' fug aia
mund Bareefan shagruth gabelu shil el yamassee asaluy amrek-aat manuf-aat am ayi sura am istamshaal
shil ayi Yamassee manuf-aat kalun mamnu' Wa tagub-but bi el a'l dubera ganun-aat.

Section 4:
The Placing Of Any Word, Figure, Mark, Picture, Design, Drawing Or Advertisement Of Whatever Nature Upon
MT.'A'rafat Embassy Clan Of The Yamassee Native Americans Flag Or Any Picture Or Representation of Any
Yamassee Flag Is Prohibited And Punishable By The Above Stated Laws.

                      5; 'I'Lrl-WA/^LLiLr/f,   uj/^jOLriu
VC WA\/^A\/^/''Cj y^/^)0(irY;oVA\j jrV)0(-T/*A:TLr_/''AV^                             WR-JOirA/^uJlT/t
LU/^^OLruj           JO/yALfv^             VC                      VC JOA'AWy CW oi/*/^AU"/t C/^/^/CLTai
             C«TY/^ /(./"CLfv^                              J^/^CLfA TO/^jOA^   tk/" ^AOJA T^/^TO/'A

                     /tW VC +/^AU"T?^A,                       U-;ou-;o          rWC
V^«C                       C/»'/'.TU"fl VC JOI/Afl /t/^RVVv^/»'A                Y/^/tVCU Y/';o/'uuLiiVV

/'UJ/''CU"Y /^X>RV.?r/^/*^- /^lU/^ClfY /^X)Hv;tV

Xr/*\V;o^ >05 Wv^-                        /*X( iiJ/>^^'/6irC ./t?R>05 .?rir\V/t/^ A/^U">0 >0«^A VC Y/'W/t/^C
>0/^jr/*/>'\V/t.


Istabdaan 5: gur-munasub samus shil rnanuf-naa
el iatantaal, shawuhment, kow-yanku-ane, tasuf, aw gur-munasub samus shil manuf-naa shaamul el samus
shil elmanufli Saanub laabus wa liyya balufshaayu-aatfi, kalun mamnu' wa kalun kaman tagub-but bi
el ganuhin, bayu', aw umum zahug shil ayi istadbaan shil shaayu-aat laakud el mund bareefan shagrith gabelu
yamassee asaluy amrekaat-asaluy amreke istashraak shil amaat manuf-aat, khatem, ma'tuf- shil zera, aw
sambul bima' kuteba naum min el gatubal makaateb.

Section 5: Improper Use of a Flag;.
The Mutilation, Defacement, Defiance, Abuse, Or Improper Use of Our Flag Including The Use Of The Flag for
Making Clothes And To Wrap Merchandise In, Is Prohibited And Is Also Punishable By The Possession, Sale,
Or Public Display Of Any Article Of Merchandise Bearing The Mund Bareefan Embassy Clan Yamassee Native
Americans-Native American Associatioon of Nations Flags, Shield, Coat Of Arms, Or Insignia Without Written
Permission From The Central Office.


?Raj\/^Q/C/^/^A B          9^vj\A'yo)0/^/'A^ V^WC               y^^C A/^XU"^ jo/"Aify-/'

VC                   XKVt-uj/'JOU'uj^                          V^«C         A/*       yo/^A{jy' jr/^Cl/A
?3/^70A5             VC JOl/Afl ✓C/'RVVv^/^A ^'/'/tVCLT Y'WC VC Y/^>o/'iiJLiJVV /^JOR

Istabdaan 6: istammaanu' shil tasuf shil nakur manufaat:




                                                                                                         24
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 28 of 100 PageID# 225




el tasuf, weh-samus, wa istahjaah shil ayi nakur manuf-aat kalun mamnu'fi el mund Bareefan gabelu shil el
yamassee amrek-aat.

Section 6: Prohibition Of Abuse Of Foreign Flags:
The Abuse, Misuse, and Desecration of Any Foreign Flag Is Prohibited In the Mund Bareefan Embassy Clan
Yamassee Native Americans-Native American Associatioon of Nations


     vc                flvT"              /cirw?o
7r/^RLr\ CWTY/^                            Y/'^o/^uuiuW ?o/ycLCl/LU_LrA.


Istabdaan 7
Fi el sawuf dek antuk butem tathul kar haza ganun antuk Sofa karut liyya zahub gabia yamassee mujius-un.

Sectiog 7
In The Event That You Don't Comply With This Law You Will Have To Go Before A Yamassee High Council.


vc ;o/^AU"«^ "h/^AWA-Z^/^^ A,tf-\\^70 joyyyoAU         VC uj/^yoifuj y^^sc VC ?o/yAU'v<"-/*'A\ Z^C/"

A/^v^Lriu/^C wy^w^-z^z^^^                              z^yo i/sCrR/^                         (l)
YVA/'TT       Z'OZ' Airx jrz^C{j70^/r/y\ yjo jo/^ai\f70^Z^/r\           /''YW AU'P Z'CZ^ VC 70/'A\jy^
(Z) Y/^'^W       uj/^Wuj tt/^CITA \V?o \z^ai\jc            Z^Y^ \Z^H[f^ 7r/*«l Z>'Z^C\JA^      (3)
/^AWTT c/^^u*?©                cL/^^ir\     x>?;?A vc y^/^+RirO.
Istabdaan: 8
el manuf ganun-aat bu-tem mamnu'el samus shil el manuf-aat ala nafusal warug-aat, fi katub-aat am
ukhray taba' mahum, razug (1) henak atha nut kalum-aat am masum-aat shil ayi nua' ala el manuf,(2) hazi
samus kalun tem tasul fi ayi tarug kar aalun, Wa (3) antuk lazum razug jazut min el shagruth.

Section: 8
The Flag Laws Do Not Prohibit The Use Of The Flag On Stationary, In Books Or Other Printed Matter, Provided
(1) There Are No Words Or Designs Of Any Kind On The Flag,(2) Its Use Is Not Connected In Any Way With
Advertising, And (3) You Must Receive Permission From The Embassy.

vc A/^Ol/R C^YYZ^ vc 70y>'A[f^-Z^z^\ y^^^C VC joi/aQ zt/^Rvv-^/^A y/^+RlTO Y/^/tVCLT
f"r?C VC Y/^^JT'LULUVV /^X)RV7r>z^/*\;


El nathur liyya el manuf-aat shil mund Bareefan shagruth gabelu shil el yamassee amrek-aat.

The Pledge To The Flag Of Mund Bareefan Embassy Clan Yamassee Native Americans-Native American
Associatioon of Nations


Z'TOTO/r   A[fjr /tz>-^\jyo           y^yoyc

jo/^A\J^.AZ^      AITTT A/^QU"R to/^WLTCXY. )«/'      YZ^jrifry'MA
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 29 of 100 PageID# 226




/^yoyoy AU";^ V^/^tUQ



WCA   VC ^/^A\JA-/'/^\ y^wc           Wuj\/^/tA/')0(-A/^

QV^ A/*X)(U"UJ 'l«/'/tVCU"-A/»' WC/*"              LU/^/tLT/C AU^ luV-^/^ tA^oLTC RI/lli-W                      5C .
JTAR -^/^RLTR Aifjr A/^OITR C?;?TT/^ T/^RLTlu XX/^                    WCC      ^/'R                   5^1/^
^-/^/tVCLT   Jr/^CLT   t/^LT   XX/^



CWTY/^ /^jru^Q flVJT ;rLrcC                   XJI/^OLTC T/^4^Lr'4«/*/>'\-TLTX' CQTY/*"            ln/^^\S^
A\jjr ujyy/^     R/^WQ            cLVfl t/*YYU"-W .


/^yojo/y AWJr A/^W7°                             /^Y^AC. \jj/^70A.\JC^ A\Jjr A/^QLTR ;o/*)0(U"C\Yj /^}0\SA\Y^
u/*                    ;^/^R •yvR/^ni


amma nuk bagum takhuth amal manuf-na nuk nadur mawulty, Wa yakuhf-un
amma nuk shahud Zi taru'r.

ila el ganun-aat shii istabnaw-na dek nawus gabelu-na ila haza sabub nuk sofa hamui rus-ee fug a'l.
kar garur nuk nathur liyya hams Wa tahum kull kar fi haza a'zum gabelu kalu hau wa sadug.

liyya akud dek kull karut mua'dul hagug-aat-hum liyya haza sabub nuk Sofa ragud tut jed hayuh-ee.
amma nuk bagum takhuth haza amal sambul, nuk nadur mawulty, amunty, wa tamuwet kar gherali!

As I Stand Beneath Our National Flag, I Vow Loyalty, And Obedience As I Watch It Fly.

To The Laws Of Our Constitution That Governs Our "Clan" To This Cause I Will Hold My Head Up High.

With Pride I Pledge To Protect And Defend All Within This Great"Clan" Both Family And Friend.

To Ensure That All Have Their Equal Rights To This Cause I Will Lay Down My Very Life.

As I Stand Beneath This National Symbol, I Vow Loyalty, Sincerity, And Integrity With Zeal!!!


                                                  v^/^RLr4^ 5
                                                X^/^.T-LTC     IX
A/'/^ms^ ^./yuji/po-A/^ (vc gc x3/^d,cLrai) \n\jy/' \/^ou"A                   VC 5^ir;o /^;r/CLrR                  ^
VC y^JfAWH ^O/^XRl/A^ ?QU'iu^/^-/^m/^iiJWY/^                 /^XA/^t-Z^RY                       )0(/^ VC
^/^/tVCLT




                                                                                                           ZB
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 30 of 100 PageID# 227




                                               Makul 18
Naawus gasum-na (el a'! majius) sofa tadun shil el A'zum Akbur Maku, el akbur matrun, musta-
asaseeya wa atnah-ary maku-aat wa el gabelu matrun-aat.


                                                 Article 18
Our Governing Body(The High Council) Will Consist Of The Supreme Grand Chief, The Grand
Matrun, Principle And Secondary Chiefs, And The Cian Mothers.
Istabdaan 1


^/^/CVCU" 7/»'X)/»'lUUJW /^uj/^cir                      uy /"YQ                    WC/" r

QUJ\/>'/tA/*)0( /''fi'fi/' T/^W^       VC CVYirX)/»'/^X           VC Y/^/tVClfj LUV^/* ^T/^CITA
/C/^;oirc               Y/*'iuU';o                          ACA         vc 5^irx> /•'jr/tifj r^A7\s
ysRC VC Y/^/tvcir.


istabdaan 1
Henak kawunfin naawus gasiim-un uwah el mund bareefan shagmth gabelu yamassee asalu amrek-aat. wa
ayi gayur-aat ila haza Istabnaw amma hatug bl el lehumaat shil el gabelu, sofa kalun bamul bi haza gasum
fakut, wa tafug ala bi el A'zum Akbur Maku shil el gabelu.

Section 1
There Exists A Governing Body Over The Mund Bareefan Embassy Clan Yamassee Native Americans-Native
American Associatioon of Nations, And Any Further Amendments To This Work As Needed By The People of
The Clan, Will Be Done By This Body Only, And Agreed Upon By The Grand Maku of The Clan.

f?UJ\AyCQAAA Z
VC ygVjfTA/^ A/^)0{irilJ?oVAX JTACWA 'iV<l>lf/CC5;?jf-ITA;            JTAHT^^TA WAQtWA'—AA^
JCA^ yoA<uf^^jr^\JA mAA\JY y^g?c A/^)0(U'ujx>va>.            J-lTCC gRiry^»/y/y\           vc y>Ajr[r.
AA\           [TMAY yO/^d-ClfUJ                  y^g?C VC ^/y/CVCir       A/^)0{LrtuXJVA\ UJVv^/y
J-Z^CITA 30ACA.A           j^in^AirJ-AA/C X.5R VC CVYlf^O-/^/^V               ^AQVY A,^ VC g^lTX)
A:^/t{rH joA:T[r . vc tivwwA-;oiriiJX/^)0(<HVvq^ w/y vc y)irujx/^4«/^AvvA-
70\fin\AA'AH\^\^:x-_ luy/A^A jtaoja joaqa^a /6q VC                    /^jT/cirl t^aj^kt


istabdaan 2
el ma'ecyna nawusment kalun republic-un; wa karut-ha wadhuf-aat, kar majurik-un sanuy shil nawusment. kull
a'rush-aat shil, el maku-aat, wa ukhray majius a'rush-aat shil el gabelu nawusment sofa kalun mala-a bi
istakhkaab bi el lehum-aat; wa raduy bi el A'zum Akbur Maku.el reshuwn mustawzeer, wa el Mustaganeen-
Mustafareek sofa kalun mala-a bi el A'zum Akbur Maku.

Section 2
The OF MUND BAREEFAN EMBASSY CLAN YAMASSEE NATIVE AMERICANS-NATIVE AMERICAN
ASSOCIATIOON OF NATIONS'(MBCYNA-NAAN)Government Is A Republic; and Has Officials With A




                                                                                                27
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 31 of 100 PageID# 228




Democratic Form of Government. All Seats Of The Chiefs, And All other Council Seats Of The Clan
Government Shall Be Filled By Election By The People: and Approved By The A'zum Akbur Maku (Supreme
Grand Chief) The Prime Minister, And The Attorney General, Shall Be Filled By The Supreme Grand Chief).




AU"\'\ y/^^ri/uj             jr/^CifA yX/^QTir^-WA XJVAU" jrycWA                     (ZS) \/»';ovOVVA-
X^/^luVQ LU/^Air./^/^\           ^/^WA.        XX/^OYirv/^LTA           C«TT/>' jr/^C[fA YX/^WJAMA
VC +/^/<.VCLr CW )0(/'TVQ m/^ALTj XX^                      VC C/^-VLT^ y^WC VC CV
/>'AXirm\/^A\ir.x" .T/^ClfA CWTT/^ A/^XXiruJ.



istabdaan 3 el wad-huf-aat- aat: naajub wad-huf - aat
nut't shakhus sofa kalun wadhuf-un menu kalun takhuth (25)tamedeen-khased sanu-aat shil zagun. Wadhuf-
aat karut liyya kalun watun-un shil el gabelu li wahed sanu, wa dabur el laghut shil el lehum-aat antus\antuf
kalun liyya na\wus.

Section 3. The Officials: Choosing Officials
No Person Shall Be An Official Who Is Under(25) Twenty-five Years Of Age. An Official Has To Be A Citizen
Of The Clan For At Least One Year, And Speak Th^ Language Of The People She\He Is To Govern.

S?uj\/^fl/C/^/^A A Quj\/^/(.Q/^/^A a VC                C^YY/^ .TVW- ^/^70\jc\J^:

              eoirxx r^c ^/^/cvcu--u-A jt/^cita                                             vc A'/^aija.

/'/^\ Yy^A\Jjr yy/^ \/^^\JA> 5C/^              QV.T A/^/*»(iruJ                 y^AWJ lUVv/"/* jr/rc\JA

JTVW- ^/^70[fC\J^,      VC A/^/*»(Lruj A>/'UJ\J70 Y/*.TLrc              eOLDK-LfA \/*/^;OLrQ /yc/' vC
^\xi\/*Ayxy^/*^^ yx/* /tw T/^QU/t ywc vc A'/^iu\j^ Qvjt j-v)0(- ^/^^qu'cu'v^ /^awuj\/^aw>/^
)0(/^   VC                   70/yjrw



istabdaan 4: eLgadur liyya kow-zamuluf:
eza ayi u'duw shil gabelu-un kalun wajud fi tasuf shil el ganun-aat yanukh wa tafug ala bi dek naawus gasum,
antu sofa kalun kow- zamuluf. el naawus gasum yakul radud u'duw-un taamud ala el istanwaaf, wa bi hadub
shil el gasum dek kow- zamuluf antus\antuf wa el A'zum Akbur Maku .
The Power To Dis-fellowship.

Section 4: The Power To Dis-fellowship:
If Any Member Of a Clan Is Found In Aliuse Of The Laws Set And Agreed Upon By That Governing Body, They
Will Be Dis-fellowshipped. The Governing Body Can Reinstate A Member Depending On The Circumstances
And By Vote Of The Body That Dis-fellowshipped Her\Him And The Supreme Grand Chief.

^uj\/yAQ/>'/yA 5: c/yyo/* tVA/^.7-
(L/y-jo/y tVA/^.t ACi/y ^/y/y>^\SY-^/y^               vc <^\iS\/yio'f/yc. if■ '^A       jotvcLfY^ /^XX
XX/*QtU"<^-U"A jr/'Ci/A jc\iyx^^^/yfi\SOjy^      vc                      wsj^a ;t/'ci/a -jo/y^/y-yy      /t?;?-




                                                                                                      zx
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 32 of 100 PageID# 229




/^/'uljU'R /tW                                     V^WC VC A/^/^XXlfLU ^'/^luLT;® y^WC OVT" yXVClTY
        VC ^-^Lr;o           TO/^jTrw^

istabdaan 5: lama henak atha faatuh-aat
lama henak atha faaluh-aat fi el istamshal min ayi weluy, aw wadhuf-un kalun kow- zamuluf, el faatuh-aal
sofa kalun mala-a bi-basur bi tarug shil Istakhkaab shil el naawus gasum shil dek weluy wa el A'zum Akbur
Maku.

Section 5: When There Are Openings:
When There Are Openings In Representation From Any State, Or An Official Is Dis-fellowshipped, The Opening
Shall Be Filled Immediately By Way Of Election Of The Governing Body Of That State And The Supreme
Grand Chief.



VC                      ywc /"Tiro )0<vcu"y              vc +/»/6vcir luv-^/^ :xac[ja iu/^au/c y^QC

/^\AVQ R/^UJ XX/^QtITw/^-A/^X JOWA /^YLTO X<VCU"T,                        joi/eQu-c ?Piu\/^?oy^/>'C A/^cLLT/t
/tQ VC cvtU';o-/»'/*\ y^«c vc wcvcu"?, )0(/^ vc e^irx) /^.t/Cltr )o/^jr{f ^

istabdaan 6
El wadhuf-aat shil ahud weluy shil el gabelu sofa kalun sanub shil atned ras sayud-aat min ahud Weluy, najub
bi el lehumaat shil el weluy, wa el A'zum Akbur Maku.

Section 6                                           ;'
The Officials Of Each State Of The Clan Shall Be Composed Of Two Head Officials From Each State, Chosen
By The Goveming Body Of The State, And The Grand Maku.

vc e^U"X) /^.T/tlfR 70/>'jr\j ^ y'?RC 70^\^gfA/'                 jr/rc\JA VC                uj/^YLTQ '/^wc vc
R/^lu                    ywc ;rLrCC ywc vc Y/*/tVCU".


El A'zum Akbur Maku ,shil ma'ecyna sofa kalun el ras wadhuf shil el ras wadhuf -aat shil kull shil el gabelu.

The Supreme Grand Chief, MA'ECYNA Shall Be The Grand Grand Of The Officials Of All Of The Clan.


VC                              TT/^RLT^ vc Y/^OLfR CWYY/^                    TUCC 7-V)0(-

CWUJUJ/*' T'LTCCXr /*\^70^Y WLLi\/''yR/'/^R-/*/'\ /^O/^ uj/^ALT/t /C« VC 5^U"J0 /^jr/tLTR 70/^jr\j

     VC X)/*<i.CLruj C/^70/y cL/'/^CU'uj CW QVT" *7/>'RLrOj               T'/'CITA               »(5U"fl /^XX
                      c/^QLrA?ovA\           T/^CLr\-.^/^\ y^wc t-vxc-                             \vx)

JO/'flU'Q Y/'LU/^ AS??3 XJirR-T/'RU'Tr/'C )O^A                        TrvXX-WujX/'iiJC/^TWY/^ CQYY/^
>5/^iiJU"7r )0(/^ ld/^RlTR /^YW />/'7"/^/^\V/t '/'QC y^/^RLTv/'^ O/^YLTX             R/»'/tU"T               vC
?OLrAQ                %/^ ^ 7rvxX-QiiJ\/^iuC/^T VVY/^ /'tOjo/' gQlDQC.-irA y^ffC VC ?o|/AQ
/t/^Rvv-^/*A y/^YRU'C) Y/^/CVCLT mVv^/^ T'/^Cl/A                  \/^Ol/R         cL/^)0(U'^-tU';<3 mVv^/^




                                                                                                       29
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 33 of 100 PageID# 230




jr/^CWA

Ei wadhuf- aat sofa karut el gadur liyya fahus kull kow- zamuluf-aat, lissa kull khatimiy istagraar-aat atha
sanub bi el A'zum Akbur Maku. el majlus lama jaalus 11 dek kharud. sofa kalun takhuth wau'd aw istathb-aat.
ladunment fi halut-aat shil kow-zamuluf sofa tem madudgasanim mur-hamkal min makaateb, kow-
Istaslaheeya llyya masuk wa sarur ayi makaateb shit sharuf, thagut aw rabuh takhuth el mund Bareefan
shagruth gabelu wa el kow- istaslaheeya amma u'duw-un shil el mund Bareefan gabelu sofa kalun fi tathur fa
jawuz-hum sofa kalun zabut.

Section 7
The Officials Shall Have The Power To Try All Dis-Fellowships Yet All Final Decisions Are Made By The
Supreme Grand Chief. A Yamassee High Council When Sitting For That Purpose, Shall Be Under Oath Or
Affirmation. Judgment In Cases Of Dis-Fellowship Shall Not Extend Further Than Removal From Office,
Disqualification To Hold And Enjoy Any Office Of Honor,Trust Or Profit Under The Mund Bareefan Embassy
Clan And The Disqualification Shall Be In Effect. Thus, Their Passport Shall Be confiscated.
g?LiJ\/y/CQ/^/»'A X
vc              y)/^jrtrA        A/^XKWc                                            cq

      y)U'iiJX/yy)V"VVC./^/»^X          jr/ycU'A 1/^QirY         /"TWQ WVCITY /6q VC ?o/»d.CiruJ
TVA/^j-/y^ffiC.


Istabdaan 8
el wagut, makun wa nawul shil maasuk istatkhaab-aat.li wadhuf-aat wa mustamsheel-aat sofa kalun raduy fi
ahud weluy bi el majlus henak/shil.              • .\       <

Section 8
The Time, Place, and Manner Of Holding Elections For Officials and Representatives, Shall Be Approved In
Each State By A Yamassee High Council There/of.




VC                                         <L.y^?oifr A               UJ/^ALT-LTAj WA .XAC>U*y
CAA+U"Y luVv^A .TACU"A TAWItC VC 19^^"                    <1_U"CC VATlfR luAAJTLfX) ??CA ^A^WU'XJ-AA
j Ay .TAlU-^ 19 yATlTH-AA^^ .TAl 19 YA)«U"X)-AA\                     ATl/fl yAYlTR^ A iruJ/tg-AAX
XAAQX)LrA yQC S YAWITTO-AAX AtITQ irui/^5.                 VC AXrirR iruj/<.e yPC <i_U"CC yAYlTH
XAQ;ou-A yQC A YA)0(ir?O-AA\.          VC CAA4<irY        uJVv^A .TACLTA TO/^uAfpr YAWirC VC 19*"''
yQc     <LLrcc yAYirlj vc xJAjrif^ ya.tltc                 +aau*a ^o/^yltO /C/^yua yawu-^j-lta,


                                      lama mustasafeer-aat jamuh
Istabdaan 9
El mustasafeer-aat sofa jamuh 4 wagut-aat sanu-un, wa Kathuy laaguy sofa kalun hawul el 19th shil jull
rabahsaakumilatagwum-na, ash karut 19 shahur-aat, kar 19 yawum-aat fi ahud shahur,4 usbu'-aat
taadmun shil 5 yawum-aat ahud usbu'. el akhur usbu'-aat shil jull shahur tadmun shil 4 yawum-aat. el laaguy
sofa kalun masuk hawul el 19th shil jull shahur, el maku, yakul bi ganun mahud bayun yawum-un.




                                                                                                  ^0
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 34 of 100 PageID# 231




                                    When Ambassadors Shall Meet
Section 9
The Ambassadors Shall Assemble At Least 4 Times Every Year, And Such Meetings Shall Be Around The 19th
Of Every Quarter According To Calendar, Which Has 19 Months, With 19 Days In Each Month,4 Weeks
Consisting Of 5 Days Per Week. The Last Week OF Every Month Consists Of4 Days. The Meetings Will Be
Held Around The 19th Of Every Month. The Supreme Grand Chief May By Law Appoint A Different Day.

                       10

/^Y\JQ WVCU"? luv^/^ jr/^cirA VC                       ATlTQ               »(/* luVv^/* /t/^AlTT
•*»trvt|u'X)-irA c<RYT/* /c/^70[fc ^/"^ircviuiii w/* :o/rw\f^                      c/*.TirA ujawR-i/a
A/'yo\J^ Y/rjr[fC R/^cL? >5?^A T/^)0(U"X)                          T/'WC ^/'CKTA         70/^C[r^^?\

CQ7YA                  VC aclfd-Z^AV                     5Qir)0(-/^/^X         :x-/^C)[fY A/^Wl/Cj
            jr/J'OU'Y X/^/C-lT^XJVAX /^yOTO/r /"firfl WVCtTY Y/^.TirC


istabdaan 10
Ahud weluy sofa kalun el ladun shil ahud ukhray wa sofa banuy quorum-un liyya bamul shaguless wa
masuk fasul-aat, lakunsagur-unnamuryakul raju' min yawum ila yawum, wa yakul kalun malufit liyya
khafuh el a'lujane shilga-ub u'duw-aatfi kathuy nawul, wa takhuth kathuy tabugment amma ahud weluy
yakul razug.

Section 10
Each State Shall Be The Judge Of Each Other And Shall Corlstitute A Quorum To Do Business And Hold
Classes, But A Smaller Number May retum From Day To Day, and May Be Authorized To Oblige The
Attendance Of Absent Members, In Such Manner,And Under Such Punishment As Each State May Provide.

                            /»X/*Y VC jo/fcLCU'UJ UiV^U"             uJTirwCVuiuj
                  11

/^YU"0 WVCU"Y           Y/^:x\JC    ^/^C[fC VC yo/rin\{r^^/^/^\                           iu/»'/»'/6Lr4«
/yujujtriu /^C/" VC                                   QiuX/^/CA/^W-tU"X>^                          >KV>0
iu/^0\f^ VC ;05vifYA/^                               )«/>' \n\/y/^ \n/^mSA uJ/^Tirv^-U"A

            C/^/^WY )0(/^                                             )0(/^ ?ora
)0(/»'^u'x A/»'ru'1 VC                    c/^circ jr/^oirY                                    Y/^sx^irc
      C/^flLrAX)VA\- tLTJO X/^CU"^ iu/>'RU*A/>':T'          C?R VC iiJ/»'RU'A-
LU/^v^lTA          VC XLT/*'-/"AX )0(A AU*X'X-AAX y5;?C VC                     5QU")0(-AAX
AY?R )0(VCU"Y ACA AYQ QluXAiu)0(AAC ujVAA cLA VC ARLTfl yWC )0(AtVQ
X-AluAt yQC YA;o /)Ad_irQ .TTACirA flA^RU"A ACA VC LUATl/A,

                                 akhay el majlus sofu badur shuguless
istabdaan 11
ahud weluy yakul falul el mastur-aat shil huzi saabug assus ala el ganun-aat shil istabnaw-hum, ash sofa tem
sathur el MAECYNA istabnaw, wa sofa sawun sahuf-un shil huzi laaguy wa ayi ukhray saabug-aat, wa min
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 35 of 100 PageID# 232




wagut ila wagut nashur el bizatu, lalul kathuy faaig-aat amma yakui fi ladunment-hum taiuz sarunak; li el sarun-
aat Alha safun wa el tua-aat wa nul't-aat shil el u'duw-aat shil ayi weluy ala ayi istaswaal, sofa ja el arud shil
wahed khasah shil ham majud, kalun dakrun ala el sahuf.

                    How A Yamassee High Council Shali Conduct Business.
Section 11
Each State May Determine The Rules Of Its Proceedings Based On The Laws Of Its own Constitution which
shall not contradict the MAECYNA Constitution And Shall Keep A Journal Of Its Meetings And Any Other
Proceedings, And From Time To Time Publish The Same, Except Such Parts As May In Their Judgment
Require Secrecy: For The Secrets Are Sacred And The Yes's and No's Of The Members Of Any State On Any
Question, Shall At The Desire Of One Fifth Of Those Present, Be Entered On The Journal.



                      11

Al/x'x y/'JTU'uj                         X)/>'.7'/'/^XV^ X/^XrtrO                     ujVv^/* /tVHf
iTA y'wc           LfXrq/'Y y-fi xircc Y/^ujir/t/^Av-Tir yf/. yy                  7oy:^yy\\^/t-y\s,


                            istanghaash ala maasuk ukhray makaateb aat
                                     wa laaguh ukhray am-aat.
istabdaan12
nut't shakhus maasuk ayi makaateb takhuth ma'ecynai Sofa begu u'duw-un shil ayi ukhray am tull yasubane-
hu aw ha fi Makaateb-hu.


                Restriction On Holding Other Offices And Joining Other Nations.
Section 12
No Person Holding Any Office Under Mund Bareefan Embassy Clan, Shall Become A Member Of Any Other
Nation During His Or Her Continuance In Office.

<^uj\y/L(;\yyA iz

d_U"CC <Ri\u\yy^yyy^         AyrWcL       Ay^[f}o\f<L.^ ^yQTify y% ^uSKyxxiyoyyfa               y*f jry^(f\

^y^[fA /t^)(<yujy\^ vc wvclpy-z^ax                     vc ^ym        inyY[jQ-yy\^        ^y/tcy

/tWU"        •!?\ii\yA,QyyA-{fA^ iu\jyy jrycUA A\fAy\yAy ^cy \xC                           yjr/CW^ )0y*jr\j

T'!?c   TO^-^i^YAy^        ^cy vc 7^y^\J^ yoyjrw ^yQwYyc vc ^in\yy^yyr jrycwA

x/^xxLTi' yxy /tvw ^yA\jA^ \^^y \v?o^ vc ::ry^[f^ 7oyjr(f in\/yy                                     jry^i

wluX/^luQ/^x^Q-tU ^cy Qvjr xxvci/Y y^wc yincuA^ XJVAU" iu\/yy R/^x-u-x vc

QLux/'uuO/^/^fl     ycy ujyr\iyyc^ <Ly            yv      uy^\s^      /^axujt     Yy7\jQ      inyytir^ cw

?o\jfi^^in\y\/tyyin          v^/^ yY^ r;tiij\yy^yyT invyy \v?o jrycwA ^ycL^                         /tw   vc




                                                                                                          ?z
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 36 of 100 PageID# 233




jry/tycj                                   U'UJ/t5-/*/^X^ /*A>Mr>r Y/^^ITC A/^flLTT VC

jou-iux/^uj/^;t«JWT/' yQC )0(VCirY CWYY/* )0(/*d_U"Q VC

istabdaan 13

jull istafraah, nahuj, bammuj,gadhuf aw istasmaaw ash karut marun biwasati el weluy -aat wa el ras sayud-
aal, gabia zi begu istabdaan -un,sofa kalun nunfena ila A'zum Akbur Maku,shil MA'ECYNA. Ala el kabur
maku raduy-al, el Istafraah kalun thuma tawug wa begu ganun. eza tern, el kabur maku sofa raju' zi kar
Istasdaadila dek weluy shil aslun, menu sofa rakhutelistasdaad alasahufal-hum,jaash wagut antukyakul
sabug li mur-istatbaas. eza ayi istafraah sofa tern kalun raju' bi el kabur maku, kar fi tamed usbu'-aat, antuk
yakul naduy el mustasakreeya shil weluy liyya wajud el ratbut.

Section 13
Every Proposal, Policy, Program, Project Or Resolution Which Has Passed Through The States and The Head
Officials, Before It Becomes AArticle, Shall Be Presented To Supreme Grand Chief Of MA'ECNA. Upon The
Supreme Grand Chief's Approval, The Proposal Is Then Signed And Becomes Law. If Not, The Supreme
Grand Chief Shall Retum It With His Objections To That State In Which It Shall Have Originated, Who Shall
Put The Objections On Their Joumal,At Which Time You May Proceed For Reconsiderations. If Any Proposal
Shall Not Be Returned By The Supreme Grand Chief Within Six To Eight Weeks,You May Call The Secretary
Of Stated To Find Out The Status.


                                               Farug 6
                                                X)/*'jrU-C    19



QujX/»'/CQ/»'/>'A 1
VC                                      jT/^ci/A :i:viuxvQ                                       /•'odou/O-

                             »U"ujX/^y/»'v/'VVY/* QvRISRffjr 7VX)X>QV lu/^AQvlm.


                                                 Makul 19
                                                  gadur-aat
istabdaan 1 El nafiiztuf gadur
El nafuztuf gadur sofa kalun vested fi,"A'zum Akbur Maku,Aswud-Sagr Saqur""AKA""Mustashafeeya" Dem'ck
Hommie. Sanders..


                                                  ArticleiS
                                                   Powers
Sectioni The Executive Power
The Executive Power Shall Be Vested In "Supreme Grand Chief Black-Hawk Hommie Thunderbird, aka Dr.
Dem'ck H. Sanders.
i?uj\y>'/(,Qy^/^A z

VC CVYiry)»/^/^X                 A/^d-lfyC-Yl/yo y>VAU'            jr/^Cl/A X>irm\/^-/»uj/^uJVVY/^
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 37 of 100 PageID# 234




              TO/^y^XJ         /^tUQ XXVClTT^ vc, ^^IT/O /^■T/t.U'l              7" 1/
^./^im/y* KUMX/' _5^flUT-W?o AXX \vy>,                       VC X'/^d.Cirm X/^'jlTT vc
^^[fTO /yjT/txm 70/^yr[r

g?LU»>/^iiJC/^T WY/^               ■Jr/^CITA 70\fxis\/^^ /^in/^uj\^\^Y/* yO/^JTLT /^)0< /^\A/^t/^RY yJ/^-TlT
'^'^C XXVCLTY/TN^C/^-irA.

istabdaan 2
El lehumaat sofa najub-hum menu sofa kalun musta-asaseeya wa atnahary maku shil ahud weluy. el A'zum
Akbur Maku wa el naawus gasum sofa raduy aw tem. eza el majlus taruh el istakhtaar el A'zum Akbur Maku
sofa-tem raduy. el shakhus kaarut el hasunist istaslaheeya sofa kalun Musta-asaseeya maku aw atnahary
maku shil weluy/Hela.-un

Section 2
The People Will Choose Who Will Be Principal and Secondary Chiefs Of Each State. The Supreme Grand
Chief And The Governing Body Will consent or not. If The governing body rejects the selection The Supreme
Grand Chief Will Not Consent. The Person Having The Best Qualification Shall Be The Principal Chief and
Secondary Chief Of A StateA/illage.

vc e=^U';Q /^JT/Cirq     yo/^jru     T/^yr[fC y-y^CUC-YW vc                           A/>'/>'<L\r^    vc

/ytu/ymVVT/^     )0(/^   /»\A/^T/^qY                            VC Y/^X(iry> /^C/»             /*'A\ir uJVv^/^

/^Qlf/CWv^                                                       vc Y/^)0(U"JO             JTy^CWA /^c/*' vc
gQU'c-R/^/Cvv.       cL/^?oirq-Tiry> .t/^cu'A cs?yy/» x/^xxtovvq j-z^cu'a                 x)/»iijgc     xx/*'
/^Q/^lTOArnKfyc vc         A\SA-/^       f^'RiC /^-fi-A/".


istadbaan 3
 El A'zum Akbur Maku karut falul-hu el wagut shil naajub el Musta-asaseeya wa Atnahary Maku-aat, wa el
yawum ala ash antu Sofa akhuz adubtuf istamzaab-aat-hum fi am-na. el yawum shal kalun ala el 'adul-rabee.
jamur-hum kalun liyya tawmeed kalun masu'l wa ala/masuk el ganun-aat shil am-na.

Section 3
The Supreme Grand Chief May Determine The Time Of Choosing The Principal And Secondary Chiefs, And
The Day On Which They Shall Take Their Respective Positions In Our Nation. Their Duty Is To Always Be
Responsible And Uphold The Laws Of Our Nation.

              /*A   4

/'Yw xx/'tvQ ;ovALr AAcxsri )0(/^WA-irA y-wc vc x)U"AO /t/^ivvv^y^A y^/^^-tiLrci) 4«/^/Cvcir
^/r                                   YVA/^/^Q       vc                  f'^C

                xnsjA'A    yr/^QSSA uj/^c/^tVY/*       WC/*     vc   X>/';r/*/'\V/t      ywc   vc      )0[fuj\/y^

/"uj/^luvvY/^ 70/^yr\S'^ AU"\'^ y^/^X-Lroj oiVv/^/^ JT/^CLTA uj/^C/^tVY/' WC/*- QV.7-
yo/rjr/r/y\\,yt \yyuyy A'AWf ACiA' \v;o \/^;ovfl-/^y^vQ^                   yr\sc\^A/^ J iii/^ALT-
        .T/^1 QA VC XXVCLTY^               QAA.\m VC CA^Y\f\ y^QC                         /'AWJ       A/^XXITuj^




                                                                                                                iA
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 38 of 100 PageID# 235




Istabdaan 4
ayi wahed menu kalun walun-un shil el mund Bareefan shagruth gabelu ja haza wagut am ayi wagut
hen/ba'ad shil el Istalkaadh shil haza istabnaw, sofa kalun salaheya ila el makaateb shil el Musla-asaseeya
Maku; nut't shakhus sofa kalun salaheya ila dek makaateb eza antu atha tern tamed-ashed, wa karut
kulena 3sanu-aat karinelweluy.wadaburellaghutshilham antu nawus.

Section 4
Anyone Who Is A Citizen Of The Mund Bareefan Embassy Clan At This Time Or Any Time Hereafter Of The
Adoption Of This Constitution, Shall Be Qualified To The Offices Of Principal Chief and Secondary Chief; No
Person Shall Be Qualified To That Office If They Are Not Eighteen, And Have Been 3 Years A Resident Within
Weluy And Speak The Language Of Those They Will Govern.


                                       ✓/•'TUiu




v/'Q T/^CU-\     y«c VC 70\Jji^Y/^H[rjr/>'C             W/^QflTv^-U'A

                             /"X) WX>-Y/^.^U'CV\ C9RYY/^                        VC                     cL/^^U"V


              VC                     )0(/*'QYU"v^-trA          UJVv^/^ JT/^CITA


JO/'.TU-A    /6Q ^/"A-W/^TVfl XJVALT         ;t/»'CU*A eAUJlTl.     VC                      jo/rjr\S    %/* VC

A/^/^WLTuj ^/^UJITX) rWC VC X)U*Afl'/t/»'1VV^/»'A                        ^/^/tVClT            UJ/^AU"/<.    WCC



                            gadur liyya fahus wa ladun wadhuf—un (aat)
Istabdaan 5
fi halut shil el mur-harukal shil wadhuf-un (aat), aw shil lahu/ha mawuth,istatfaa', am im-yakulet liyya kow-
gayus el gadur wa jamur-aat shil el^akaateb, wadhuf-un (aat) sofa kalun bi-basur mur-makun bi gan-wahed
menu kalun a'nsur. el A'zum Akbur Maku wa el naawus gasum shil el mund Bareefan shagruth gabelu sofa
sanub kull khatimiy garur-aat.

                               Power To Try And Judge An Official(s)
Section 5
In Case Of The Removal Of An Official (s), Of His Or Her Death, Resignation, Or Inability To Discharge The
Power And Duties Of The Said Office, An Official (s) Will Be Immediately Replaced By Someone Who Is
Competent. The Supreme Grand Chief And The Governing Body Of The Clan Will Make All Final Decisions.

 s?uj\y^/tQy^y^A E

            /»'AW^//*AWiii /tyQlfH VC                                   y^AW^/y^A^ffuJ                        ^




                                                                                                       iS
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 39 of 100 PageID# 236




Z'/^-WSy-f/^AWJUJ                     VC \y*Z'/t^       AZ^OWH /'l^r^Z'       W/^OTLTv^-l/A          VC
                                  XXVCITY y^QC ?3E=VifTA/^^ AU"^                               A/^OLfB-Mr
Qvjr AU"jr ujVv^/* /tQ-Z^jOLTA^oi/c A/'^KS^ VC X)/^;r/^/^\V/t yWC XX/^QTlf-^-l/A                      VC
jouaQ zt/^RVVv/'/^A y/^^-RLTO 'r'/^/tVCU' T/^/O/^mLiJVV /^lu/^CI/T /^^oRvjT./*'/*^ v^?;? /*'/-' A\S7
t/^YLTTj )«/' ALTJT LUVv^/* QC/* VC t/^lliLTA V"WC Y/'JYU'CVX-VV^ CQYY/* T/^QITA )0(/^
\/*TLr?o VC QUJ\/^/tA)0(/*           XJLTAQ zt/^RVVv^/'A y^z^-^-Rl/O ^/^A\yQ\S Y/*;Oz^iuuJVV
/^ldz^CLTY z^;oRvjr_z^/^\




Istabdaan 6
gabia antuf/antus badur ei istanfaaz shil antuf/antus Makaateb. antuf/antus Sofa akhuz ei taabu' nathur.

amma wadhuf-un shil el                                weluy, shil mund Bareefan shagrulh gabelu yamassee
asaluy amrek-aat, nuk                             nalhur-tu dek nuk sofa bi-amunmul nafuz el makaateb shil
wadhuf-un shil el mund Bareefan shagruth gabelu yamassee asaluy amreke-aat fi ash nuk hayuh, wa nuk sofa
ila el hasun shil yakulet-ee, liyya hadun, wa tahum el istabnwa shil mund Bareefan shagruth gabelu yamassee
asaluy amrek-aat

Sections
Before He\She Enters On The Execution Of His\Her Office, He\She Shall Take The Following Oath Or
Affirmation

As An Official Of The State                         of Mount A'rafat Embassy Clan Yamassee Native
Americans I,                                         Do Solemnly Affirm That I Will Faithfully Execute The
Office Of An Official Of The Mount A'rafat Embassy Clan Yamassee Native Americans And I Will To The Best
Of My Ability To Protect, And Defend The Constitution Of The Mount A'rafat Embassy Clan Yamassee Native
Americans.


Qiij\/*ztQ/*z^A 7
VC XJU-ai^z^.z^ujz^iiJVVY/^ ^O/^T-Lf y^5;?C /^YLTQ WVCLTY^ lliV^z^ \/*»(>ovvfl \/»C>U-C^ -r/^XXLTR
Wz^ zt/^fll/C JT/^R VC R/^UJ A/^z^XXLTuj ^/^uj\j70 y^WC ;o^Vii'YAz^

Istabdaan 7
El musta-asaseeya maku shil ahud weluy, sofa tawmeed tathul, shawur, wa badul kar el ras naawus gasum shil
el ma'ecyna.

Section 7
The Principal Chief Of Each State, Shall Always Comply, Consult. And Communicate With The Head
Goveming Body Of The MA'ECYNA.

    VC                   uuv^/^ TTz^RirX VC ^/^flLTR CWYYz^ v/'z^RLTY LrX-R/^Y )«z^QyU*v^-/^/^X,
 Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 40 of 100 PageID# 237




QlUX/*/(rO/»'/>'A S
vc                                     vc                  vc A/^us[fY ik/' /t/^Qirc       y?T?c vc R/^uj
A/'/^WiruJ ^/'^LUU';©^ )0(/^           VC A/^iuITt XX/'' /C/^QLTC            VC P^ITX) /^T/f-lTl
j CQTY/' -^/^RLTT U"it1/^Y                                                 JOCVClTY-Z^/^^^-YLTJO, VC
*f/^Wo/'A /t/>'/'QLr8 X(/»'XU"A-/^/^X yQC VC XJITAQ /t/'HvVv^/^A                        -l^/^/tVCLT W/*
0/^/^/tirR vc c/**vLr\ v^wc t/^?® /^aw a/^wltuj.


                     el maku-aat sofa karut el gadur to faruh ukhray wadhuf-aat.
Istabdaan 8
el maku-aat sofa karut el gadur kar el nasuh wa badul sliilelras naawus gasum, wa kar einasuhwa
badul shil el A'zum Akbur Maku,sofa faruh ukhray maku-aat wa wadhuf-aat fl weluy-aat-hum, el maku-aat
kaalun watun-aat shil el mund Bareefan shagruth gabelu wa daabur el laghut shil ham antu nawus.

                     The Chiefs Shall Have The Power To Suggest Other Chiefs.
Section 8
The Chiefs Shall Have The Power with The Advice and Consent Of The Head goveming Body,And By And
With The Advice And Consent Of The Grand Maku,To Elect Other Chiefs and Officials In Their States, The
Ministers Being Active Citizens Of The Mund Bareefan Embassy Clan And Speaking The Language Of Those
They Govem.

                                 ^mx/rux^/r/r^ ^/rYA/* VC JKVCUT-/»'/»'X,

                           wvcuT ujvv^/'-       jo/'uiirjr /*Tu-a                            ,
QllJX/»'/(.fl/»'/»'A 3,1
v^/" 5Qu"»(-u"A r'wc vc x^iTAfl zt/'ivv^/^A v/^+HiTC)                          ^/^cyA jrv)0(-^/^?oycy^
x)QA Y/^XJ/^ujuivv wvcyY-yAj Qvjr eflyw Y/^jryc-xv;© jr/*cyA +/^/C/^c                         yn-R/^Y
wvcyY-yA v^/^              /^Axy^/z^Axyuj j-/*cyA ^v)0(-Y/»'jryTVAX yssc vc 4«/^AyA-/^/^x y^sjc
yxrH/^Y wvcyY-yA. /'yya wvcyY .r/^cyA                                    v^y^/^/^iijyjr )0(/^ /^fly/C vc
W/^YVfl jrywA/^C 4«/^AyA.


                                       Istasraad Bayna El Weluy*aat.
                            Ahud Weiuy Sofa Fug Masuk Ahud Ukhray Ganun-aat.
Istabdaan 9.1
eza u'duw-un shil el mund Bareefan shagruth gabelu kalun kow-zamuluf min Yamassee Weluy-un, dek u'duw
yakul-tem kalun gabal fi ukhray weluy-un eza antuf/antus kalun kow-yakuhent shil el ganun-aat shil ukhray
Weluy-un. Ahud Weluy kalun gabul liyya fug/masuk wa adub el wahed kuwnal ganun.

                                        Relation Between The States.
                                 Each State Shall Uphold Each Other's Laws.
Section 9.1
If A Member Of The Mund Bareefan Embassy Clan Has Been Dis-feilowshipped From A Yamassee State, That
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 41 of 100 PageID# 238




Member Cannot Be Accepted Into Another State If He\She Is In Disobedience Of The Laws Of Another State,
Each State Is Expected To Uphold And Respect The One Universal Law.

                9.Z

                                    yJRC                 QVJT                               X>«A VC
Hyuj A/^/»')0(U"iu              CQULHU/*' /^YWQ JOCVCLTY Yy^jrifc             lu/^AlfyC ^y^AWA-y^^K

      VC /cyQirc ywc vc Ayywwui 4«/^iuLrx>.             Qvc ^yAirA.yy\ yOy luyAV/C                 c^Yjy
          vc                    VQC /^YirO Wvcity yyo^y QyuwO yjojoy c,^                 jrycyfA

^yA\fA^[f\ c« jru-cc,


Istabdaan 9.2
henak-zu wahed yanukh shil ganun-aat dek atha nafiin bakhuz min el ras naawus gasum. Lissa, Ahud Weluy
yakul kaman sanub ganun-aat kar el Badul wa shil el naawus gasum. del ganun-aat atha sanub liyya wafiig el
hatug-aat shil Ahud Weluy ammadakuthammazi kalun khanun-but 11 kull.

Section 9.2
There Are One Set Of Laws That Are Issued From The Head Goveming Body. Yet, Each State Can Also
Institute Laws With The Consent Of The Goveming Body. These Laws Are Made To Suit The Needs Of Each
State As Long As It Is Beneficial For All.



f?iu\yyCQyyA 10
s^^y eflir)0(-u"A jovAU"       wcva/»'                     Y^y .tvw-^/^y/^uJj Yxy              c^YYy
^yc[fA x)ir«i-Y/'AU'iu ^cy xcvcity-u'a, yA\[f^/yA\\fm c/^^ir^                       vc ToyYifjo jryn
vc YYyQY\jy''yy\ uy vc 7Q\jm'\y.y\iiyui\^\yfy />y:r\f Yky vc y\AyYy\Y i^y^KS y^wc
0V.T wvcj/Y           »(VA   yhws   :KycyAy .rvw-^/^wciTv^ w/" >rvw-4'/^Y/»uj.


Istabdaan 10

eza u'duw-un menu kalana kow-zarnuluf, wa hatug liyya kalun mur-hanus ila weluy-un, antuf/antus lazum
samuw el mahum kar el wad-huf-aafwa el Musta-asaseeya Maku wa el Atnahary Maku shil dek Weluy wen
antu kalana kow-zamuluf wa kow-gayas.

Section 10
If A Member Who Has Been Dis-fellowshipped, And Wants To Be Readmitted To A City Or State, He\She Must
Resolve The Matter With The Officials The Principal Chief And The Secondary Chief Of The State Where They
Were Dis-fellowshipped and Discharged.

                x/'Yirc ytijc YyyAMxn                wvcur-                vc ^yA»\^c\T,
f?iij\yAQyyA 10.Z

(i.yQU'Q )0(VCU*Y-           YyjrffC jrycWA yyAlfiiJ /CfR VC AyyWWuJ YyinWTO                  vc

^y/cs^cu-jryH vc H/^QiTx                   VC          ys^/CifH ?oy^[j- ,        Aifx-r/^/^Yir




                                                                                                 n
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 42 of 100 PageID# 239




                            UJVv^/^ -T/^CU"/V 11J/^?0\JUJ C?S?T/^ \/^tU"^ /'YW 4'/^/tVCU'^    /^)K f^C

/^YW )0(VCU"Y.



                                tahul shil haanus ladud weluv-aat fi el qabelu.
Istabdaan 10.2
jadud weluy-aat yakul kalun hanus bi el naawus gasum shil el gabelu kar el raduy shil el A'zum Akbur
Maku . nut-shaayu fi haza istabnaw sofa kalun samus liyya tahuz el gabelu, aw shil ayi Weluy.


                            Condition Of Admitting New States To The Nation.
Section 10.2
New States May Be Admitted By The Governing Body Of The Clan with The Consent OfThe
Supreme Grand Chief. Nothing In This Constitution Shall Be So Construed As To Prejudice Any
Claims OfThe Clan, Or Of Any Particular State.



    a.                                 Ci?YY/^ R/»'QU"\ vc                    C/^^lf?o jT/^ClTA R/^QLTT A9R
    VC                        XJy^jTLr .   H/^Qirx^VA'^-U'A /tvw ^^/^ALTA C/^jo/^ vc ^^LTJO yjrytim
   }0/rjrw R/^QlfY



   b.     vc XtVClfY-/*/^"*. iUV^y^                               QC/^             fRiiJ\/>'AA/>'yX^
   /*% /^C/^ VC                   v^?pc VC A/'/*)0(U"uj ^/^m\j70^ /{,c?)0(/^iu/'\W S?uj\/^flY/>'/^R
                 /'Yfi?    t/^CLTXj lUVv/"/^ J-z^ClTA d-z^YlTQ WC/^ JTIJCC A/^YU"^ )«/' •7/*1irQ
   /^70y3/^               y^sc           ?;?LiJ\/»'/tA/^)0<j C/^X>/^ /^yLTt /tW VC        U"J£r«tAY
                     y^?;?c /^ujYiri/^Av y/»'.ti/c ;r/^cu'A Y/'fl-YLrv/'          vc e^u"?o
    yoyjTij J                Qv;r     AITX'X R/'Oirx;ovA\           Y/'WC JT/^clTA      ui/^A/^yC 4</'/tC/^
    QVJr UJ/'-ALr                    /^YQ A/^XXlfC ^o/^YLT/t VC R/^yUY ^WC VC            ^^u\/^^^/^/^A


                                       Istarzaag-aat 11 gaayur el istabnaw:
    A.    istafraah-un liyya raadul el istabnaw lazum kalun raduy bi el A'zum Akbur Maku . Radulmentun
    beguganun lama el A'zum Akbur Maku raduy zi.

   B.     el weluy-aat sofa razug radutment-aat ila haza istabnaw, aw ala el istatbaag shil el naawus
   gasum, biwasati istadyaar ash, fi ayi halut, sofa kalun jayub ila kull nayut wa gharud, amma farug shil
    haza istabnaw, lama ashur bi el maku. ukhray tarug-aat shil ashurane yakul kalun gad-huf bi el A'zum
    Akbur Maku ; razug dek nut't radutment ash yakul kalun sanab gabia dek sanu sofa fi ayi nawul mahub
    el rahuy shil el Makul -aat aw istabdaan-aat.

                                    Provisions For Changing The Constitution:

    A.        A Suggestion To Amend The Constitution Must Be Approved By The Chief. An Amendment
    Becomes Law When The Supreme Grand Chief Endorses It.




                                                                                                   is
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 43 of 100 PageID# 240




    B.      The States Shall Propose Amendments To This Constitution, Or On The Application Of The
    Governing Body, Through A Convention Which, In Either Case, Shall Be Valid To All Intents And Purpose,
    As Part Of This Constitution When Endorsed By The Supreme Grand Chief. Other Modes Of
    Endorsement May Be Projected By The Supreme Grand Chief; Provided That No Amendment Which May
    Be Made Before That Year Shall In Any Manner Affect The Rest Of The Statutes Or Sections.

                     11

           -MTR-'V/'tiU-JOC/tLrx                                                              flV.jr
XX/^^UA-                      ^^U"A         l/XrR/^T                                          XVX>     C/'UJLrx
      VC         WLU^/^/tA/^W.


Istabdaan 11
ukhray gur-kharuwbut hagug-aat shil watun-aat: thabul dek watun-aat Atha a'zun ila ukhray gur-kharuwbut
hagug-aat tem lasutfiel istabnaw.

Section 11
Other Inalienable Rights Of Citizens: Affirms That Citizen Are Entitled To Other Inalienable Rights Not Listed In
The Constitution.

?;?uj\/*/tO/*/^A iz




                          Luv^y^        jry^OfA                  CWYY/^ jry^CiW/t /"%

    Lrxr<i/''Y                                                       vc cvTLr;o-/^/*>K.


istabdaan 12

el tafsul-aat fi haza istabnaw, shil akud gur-gharuwbut hagug-aat, sofa tem kalun weh-rajama liyya kathub aw
khaffad ukhray gur-gharuwbut hagug-aat kabush bi el lehum-aat.

Section 12
The Details In This Constitution, Of Certain Inalienable Rights, Shall Not Be Misinterpreted To Deny Or Reduce
Other Inalienable Rights Retained By The People.


ALr\'\                           jry^CiTA yoy*f[fcy^\^y         /'YW uj/^ALTY /*»( m/'WU'R CW          VC

         y^Jc^\J^ y>y*jr\j Y/^wy^ Toy^YWC^             VC e^U"?o               y>y*:y[T jj!   /^Ys? W/'tvQ
/t^./t/^\y*y*c \y'y^\jO y-fi-fiy qujx/^jot'/^c-i/a^                          aawsaIa A'wsm aalluta
QA/CW^ Y^Ajr\jiij.U-A CW VC                  AjrA^Wl ?o/y;r[/    Ari-fiA ^flLrW-LrA V'WC VC ?OLrAQ

zt/^RyY^                   YAyt\.CU^ An AlOyOA ^Ql/XX-irA '/^QC /^YW XXVCirY^ An A^ilAA YiAy^KS
V^WC /^YQ          XXVCLfY TVA/^jr.y^ffC \n\JAA jrA^[J\         <i_An\J^-r\j70 /^X-Lf^CVA nA \XiVAA

XVXJ XAC\SA eQl/W-l/A y?;?C AV./*V«^ /tAA^\j70




                                                                                                       40
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 44 of 100 PageID# 241




istabdaan 13

nut't shakkus sofa kalun mashulatif-un fi ayi sanuy aw sawur li ei A'zum Akbur Maku hatta mahud bi el A'zum
Akbur Maku I!! ayi wahed bi-bataal taamh amma istamshai-un aw haadu'antuf/antus nasuf dabur shakhus-
un 11 el A'zum Akbur Maku amma u'duw-un shil el mund Bareefan shagruth gabelu, aw,amma u'duw-un shil
ayi weluy, aw amma maku shil ayi weluy henak-shil, sofa karut jawuz-hum akhuzlen wa sofa nut't kalun
u'duw-un shil nefer baagum

Section 13
No Person Shall Be A Representative In Any Form Or Fashion For The Grand Chef Unless Appointed By The
Supreme Grand Chief III Anyone Falsely Posing As A Representation Or Declaring His Or Her Self A
Spokesperson For The Chief As A Member Of The Clan, Or As A Member Of Any State, Or As A Chief Of Any
State Thereof Shall Have Their Passport Revoked And Will Not Be A Member Of Good Standing.

                                                                    xju-^flirc        vc ^/^/tvcu*

                 14

AU-x<                               jrycirA              VQC                                 VC pOtTAfl

/t/>'HVVvr/>'A 4«/»/6VCU'.       jr/^ClT /^ALrnj-/^/"*. )*/»'                                          4«/^/<-VCir-




                             anus-aat nasu'aj: anush-aat atha mua'dul fl el gabelu
Istabdaan 14

nut anush-aat sofa kalun kathub shil ayi hagug kar-fi e\ mund Bareefan shagruth gabelu. kalu anus-aat wa anush-
aat atha mua'dul fi gabelu-na.

                                 Women's'Suffrage: Women Are Equal n The Clan
Section 14
No Woman Shall Be Denied Any Right Within The Clan On Account Of Gender. Both Men And Women Are Equal
In Our Nation.


JRLUX/^Q/tr/^/^A 15
VAVA                                                  U"»(QU"T5R.T QiiJ</^/tA/^»(             .XITCC     Y/^iii\f\
                          vc                                ec/^ /cq ^ircc       eGu")0(-A/^\ r^c vc

A/'»(U'iu;0VA\ y'RC yo/>^Y/*'C/'Y!(m CVYLTJO/^/^^ JO/ryC^[f^ /'}Oyo/>' VC "X)LrAfl /<,/^i|VV^/*A
                                                                                                                      O
fy^^yjO 4'/^/tvcLr Y/*x>/*iiiiiJVv /'xuycyj           /'poqvjr-            /'c/^ Y/^^y"      x/'RirXr        <i.irAv 9
Z00B                  VC YVfl f"RiC                  uj/^YITQ W/'            /"^X.LTR ?o/^;rU- _A/^: QR.
QvRRwtfjr Y. uJ/^AQVloi VC                     tVA fl/'rU'Y                         /^.TXtITR X>/»'.7"U"
/»'iu)0(irO-iu/^4*R \u/^'*5i\T\
Istabdaan 15
enen rakhut haza radut wa raduy uwduyik istabnaw gabia kuti hasut shakhus-aat amma el istabnaw tafug ala bi
kull u'duw-aat shil el nawusment shil el mahalaws lehumaat mabruf amma "el mund Bareefan shagruth gabelu
yamassee asalu amrek-aaf. ala haza tarukh June 9th 2006 A.D, bi el yod shil Akbur Sayud wa Maku-na:
Derrick H. Sanders El baruf hen dashuy amma,Maku Aswud-Sagr Saqur.




                                                                                                        41
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 45 of 100 PageID# 242




Section 15
We Put This Revised and Ratified Organic Constitution Before All Concerned Persons As The Constitution Agreed
Upon By All Menfibers Of The Government Of Indigenous People Known As Mund Bareefan Shagruth Gabelu The
Yamassee Tribe Of Native Americans. On This Date June 9th, 2006 A.D., By The Hand Of Our Grand Master And
Our Supreme Grand Chief: Dr. Derrick H. Sanders El Know Henceforth as, Supreme Grand Chief Black-
Hawk Thunderbird.

                                                                         7
                                                          Part 7
                                               El Mashur Shi! Hagug-aat

VAVA       XJLTAfl /6/*tlW«^/^A                                          VC                     /^HJ/^CLTY /*?oiJv.X-
/>'/^\                 VC               QuuX/^^Y/^/^A /^C/^        VC                                ?o/^T/*C/*)0(UJ

                 v/ifA.4/^ir/<..-z/iea4/2//^flfl. 1(1394)        Q/^XrU-c s;?iij\/'/(.A/»')0(-A/^.
enen mund Bareefan shagruth 'gabelu' shil el yamassee asaluy amrek-aat takhudh el sawud istazyaan ala el
hagugaat shil mahalawslehumaat, E/CN.4/sub.-2/1994/2/Add. 1(1994) dakhul istabnawna.

                                                    The Bill of Rights
We Mund 'Bareefan Shagruth 'Clan' Of The Yamassee" Native Americans Adopt The Declaration On The Rights
Of Indigenous Peoples, E/CN.4/sub.-2/1994/2/Add.1 (1994) Into Our Constitution

Affirming that indigenous peoples are equal in dignity and rights to all other peoples, while recognizing the right of
all peoples to be different, to consular themselves different, and to be respected as such,

Affirming also that all peoples contribute to the diversity and richness of civilizations and cultures, which constitute
the common heritage of humankind,

Affirming further that all doctrines, politics and practices based on or advocating superiority of peoples or individuals
on the basis of national origin, racial, religious, ethnic or cultural differences are racist, scientifically false, legally
invalid, morally condemnable and socially unjust.

Reaffirming also that indigenous peoples, in the exercise of their rights, should be free from discrimination of any
kind.

Concerned that indigenous peoples have been deprived of their human rights and fundamental freedoms, resulting,
inter aiia, in their colonization and dispossession of their lands, territories and resources, thus preventing them from
exercising, in particular, their right to development in accordance with their own needs and interests.

Recognizing the urgent need to respect and promote the inherent rights and characteristics of indigenous peoples,
especially their rights to their lands, territories and resources, which derive from their political, economic and social
structures and from their cultures, spiritual traditions, histories and philosophies.

Welcome the fact that indigenous peoples are organizing themselves for political, economic, social and cultural
enhancement and in order to bring an end to all forms of discrimination and oppression wherever they occur,




                                                                                                             AZ
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 46 of 100 PageID# 243




Convinced that control by indigenous peoples over developments affecting them and their lands, territories and
resources will enable them to maintain and strengthen their institutions, cultures and traditions, and to promote their
development in accordance with their aspirations and needs.

Recognizing also that respect for indigenous knowledge, cultures and traditional practices contributes to
sustainable and equitable development and proper management of the environment.

Emphasizing the need for demilitarization for the lands and territories of indigenous peoples, which will contribute to
peace,economic and social progress and development, understanding and friendly relations among nations and
peoples of the worlds,

Recognizing in particular the right of indigenous families and communities to retain shared responsibility for the
upbringing, training, education and well-being of their children,

Recognizing also that indigenous peoples have the right freely to determine their relationships with States in a spirit
of coexistence, mutual benefit and full respect,

Considering that treaties, agreements and other arrangements between States and indigenous peoples are
properly matters of international concern and responsibility,

Acknowledging that the Charter of the United Nations, the International Covenant on Economic, Social and Cultural
Rights and the Intemational Covenant on Civil and Political Rights affirms the fundamental importance of the right of
self-determination of all peoples, by virtue of which they freely determine their political status and freely pursue their
economic,social and cultural development,           i !

Bearing in mind that nothing in this Declaration may be used to deny any peoples their right of self-determination.

Encouraging States to comply with and effectively implement all intemational Instruments, in particular those related
to human rights, as they apply to indigenous peoples, in consultation and cooperation with the peoples concemed.

Emphasizing that the United Nations has an important and continuing role to play in promoting and protecting the
rights of indigenous peoples.

Believing that this Declaration is a ftllfther important step forward for the recognition, promotion and protection of the
rights and freedoms of indigenous peoples and in the development of relevant activities of the United Nations
system in this field.

The Declaration on the Rights of MA'ECYNA Indigenous Peoples, March 2003...

                                                        PART1


Article 1

Indigenous people have the right to the full and effective enjoyment of all human rights and fundamental freedoms
recognized in the Charter of the United Nations, Universal Declaration of Human Rights and intemational human
rights law.
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 47 of 100 PageID# 244




Afiicfe 2


Indigenous individuals and people are free and equal to all other individuals and peoples in dignity and rights, and
have the right to be free from any kind of adverse discrimination, in particular that based on their indigenous origin
or identity.

Article 3


Indigenous people have the right of self-determination. By virtue of that right they freely determine their political
status and freely pursue their economic, social and cultural development.


                                                          Article 4

Indigenous peoples have the right to maintain and strengthen their distinct political, economic,social and cultural
characteristics, as well as their legal systems, while retaining their rights to participate fully, if they so choose, in the
political, economic, social and cultural life of the State.
Article 5

Every indigenous individual has the right to a nationality.

                                                          PART 2
Article 6


Indigenous peoples have the collective right to live in freedom, peace and security as distinct peoples and to full
guarantees against genocide or any other act of

violence, including the removal of indigenous children from their families and communities under any pretext.

In addition, they have the individual rights to life, physical and mental integrity, liberty and security of person.

Article 7


Indigenous peoples have the collective and individual right not to be subjected to ethnocide and cultural genocide,
including prevention of and redress for:

(a) Any action which has the aim or effect of depriving them of their integrity as distinct peoples, or of their cultural
values or ethnic identities:
(b) Any action which has the aim or effect of dispossessing them of their lands, territories or resources;
(c) Any form of population transfer which has the aim or effect of violating or undermining any of their rights;
(d) Any form of assimilation or integration by other cultures or ways of life imposed on them by legislative,
administrative or other measures;
(e) Any form of propaganda directed against them.

Article 8

Indigenous peoples have the collective and individual right to maintain and develop their distinct identities and



                                                                                                              A4
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 48 of 100 PageID# 245




characteristics, including the right to identify themselves as indigenous and to be recognized as such.

Article 9

Indigenous peoples and individuals have the right to belong to an indigenous community or nation, in accordance
with the traditions and customs of the community or nation concemed. No disadvantage of any kind may arise from
the exercise of such a right.

Article 10


Indigenous people shall not be forcibly removed from their lands or territories. No relocation shall take place without
the free and informed consent of the indigenous peoples concemed and after agreement on just and fair
compensation and, where possible, with the option of retum.

Article 11


Indigenous peoples have the right to special protection and security in periods of armed conflict. States shall
observe intemational standards, in particular the Fourth Geneva Convention of 1949,for the protection of civilian
populations in circumstances of emergency and armed conflict, and shall not:

(a) Recruit indigenous individual against their will into armed forces and, in particular, for use against other
indigenous peoples;
(b) Recmit Indigenous children into the armed forces under any circumstances;
(c) Force indigenous individuals to abandon their lands, territories or means of subsistence, or relocate them in
special centres for military purposes;
(d) Forces Indigenous individuals to work for military purposes under any discriminatory conditions.

                                                          PART 3


Article 12

Indigenous people have the right to practice and revitalize their cultural traditions and customs. This includes the
right to maintain, protect and develop the past, present and future manifestations of their cultures, such as
archaeological and historical sites, artifacts, designs, ceremonies, technologies, and visual and performing arts and
literature, as well as the right to the restitution of cultural, intellectual, religious and spiritual property taken without
their free and informed consent or in violation of their laws, tradition and customs.

Article 13

Indigenous peoples have the right to manifest, practice, develop and teach their spiritual and religious traditions,
customs and ceremonies; the right to maintain, protect and have access in privacy to their religious and cultural
sites; the right to the use and control of ceremonial objects; and the right to the repatriation of human remains.

States shall take effective measures, in conjunction with the indigenous peoples concerned, to ensure that
indigenous sacred places, including burial sites, be preserved, respected and protected.

Article 14




                                                                                                              AS
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 49 of 100 PageID# 246




indigenous peoples have the right to revitalize, use, develop and transmit to future generations their histories,
languages,oral traditions, philosophies, writing systems and literatures, and to designate and retain their own
names for communities, places and persons.

States shall take effective measures, whenever any right of indigenous peoples may be threatened,to ensure this
nght is protected and also to ensure that they can understand and be understood in political, legal and
administrative proceedings, where necessary through the provision of interpretation or by other appropnate means.

                                                        PART 4

Article 15

Indigenous children have the right to all levels and forms of education of the State. All indigenous peoples also have
this right and the right to establish and control their educational systems and institutions providing education in their
own languages, in a manner appropriate to their cultural methods of teaching and teaming.

States shall take effective measures to provide appropriate resources for these purposes.

Article 16

indigenous peoples have the right to have the dignity and diversity of their cultures, traditions, histories and
aspirations appropriately reflected in ail forms of education and public information.

States shall take effective measures,in consuitaOon with the indigenous peoples concerned, to eliminate prejudice
and discrimination and to promote tolerance, understanding and good relations among

indigenous peoples and all segments of society.

Article 17

Indigenous peoples have the right to establish their own media in their own languages. They also have the right to
equal access to all forms of non-indigenous media.

States shall take effective measures to ensure that State-owned media duly reflect indigenous cultural diversity.

Article 18

Indigenous peoples have the right to enjoy fully all rights established under intemational labour law and national
labour legislation. Indigenous individuals have the right not to be subjected to any discriminatory conditions of
labour, employment or salary.

PARTS

Article 19

Indigenous peoples have the rights to participate fully, if they so choose, at all



                                                                                                          AB
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 50 of 100 PageID# 247




levels of decision making in matters which may affect their rights, live and destinies through representatives chosen
by themselves in accordance with their own procedures, as well as to maintain and develop their own indigenous
decision-making institutions.

Article 20

Indigenous peoples have the right to participate fully, if they so choose, through procedures determined by them, in
devising legislative or administrative measures that may affect them.

States shall obtain the free and informed consent of the peoples concerned before adopting and implementing such
measures.
Article 21

Indigenous peoples have the right to maintain and develop their political, economic and social systems, to be
secure in the enjoyment of their own means of subsistence and development, and to engage freely in all their
traditional and other economic activities. Indigenous peoples who have been deprived of their means of subsistence

and development are entitled to just and fair compensation.

Article 22

Indigenous peoples have the right to special measures,for the immediate, effective and continuing improvement of
their economic and social conditions. Including in the areas of employment, vocational training and retraining,
housing, sanitation, health and social security. Particular attention shall be paid to the rights and special needs of
indigenous elders, women, youth, children and disabled persons.

Article 23

Indigenous peoples have the right to determine and develop priorities and strategies for exercising their right to
development. In particular, indigenous people have the right to determine and develop all health, housing and other
economic and social programmes affecting them and, as far as possible, to administer such programmes through
their own institutions.

Article 24

Indigenous peoples have the right to their traditional medicines and health practices, including the right to the
protection of vital medicinal plants, animals and minerals. They also have the right to access, without any
discrimination, to all medical institutions, health services and medical care.

                                                        PART 6

Article 25


Indigenous peoples have the right to maintain and strengthen their distinctive spiritual and material relationships
with the lands, territories, waters and coastal seas and other resources which they have traditionally owned or
otherwise occupied or used, and to uphold their responsibilities to future generations in this regard.




                                                                                                         47
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 51 of 100 PageID# 248




Article 26

Indigenous peoples have the rights to own, develop, control and use the lands and territories, including the total
environment of the lands, air, waters coastal seas, sea-ice, flora and fauna and other resources which they have
traditionally owned or otherwise occupied or used. This includes the right to the full recognition of their laws,
traditions and customs, land-tenure systems and institutions for the development and management of resources,
and the right to effective measures by States to prevent any interference with, alienation of or encroachment upon
these rights.

Article 27

Indigenous peoples have the right to the restitution of the lands, territories and resources which they have
traditionally owned or otherwise occupied or used, and which have been confiscated, occupied, used or damaged
without their free and informed consent. Where this is not possible, they have the right to just and fair
compensation. Unless otherwise freely agreed upon by the peoples concemed, compensation shall take the form of
lands, territories and resources equal in quality, size and legal status.



Article 28

Indigenous peoples have the right to the conservation, restoration and protection of the total environment and the
productive capacity of their lands, territories and resources, as well as to assistance for this purpose from States
and through intemational cooperation. Military activities shall not take place in the lands and territories of
indigenous peoples, unless otherwise freely agreed upon by the peoples concemed.

Article 29

Indigenous peoples are entitled to the recognition of the full ownership, control and protection of their culture and
intellectual property. They have the right to special measures to control, develop and protect their sciences
technologies and cultural manifestations, including human and other genetic resources, seeds, medicines,
knowledge of the properties of fauna and flora, oral traditions, literatures, designs and visual and performing arts.

Article 30

Indigenous people have the right to determine and develop priorities and strategies for the development or use of
their lands, tem'tories and other resources, including the right to require that States obtain their free and informed
consent prior to the approval of any project affecting their lands, territories and other resources, including the right
to require that States obtain their free and informed consent prior to the approval of any project affecting their lands,
territories and other resources, particularly in connection with the development, utilization or exploitation of mineral,
water or other resources. Pursuant to agreement with the indigenous peoples concemed,just and fair
compensation shall be provided for any such activities and measures taken to mitigate adverse environment,
economic, social, cultural or spiritual impact.

                                                        PART?




                                                                                                         4E
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 52 of 100 PageID# 249




    Article 31
Indigenous peoples, as a specific form of exercising their right to self-determination, have the right to autonomy or
self-government in matters relating to their intemal and local affairs, including culture, religion, education,
information, media, health, housing, employment, social welfare, economic activities, land and resources
management, environment and entry by non-members, as well as ways and means for financing these autonomous
functions.

Article 32


Indigenous people have the collective rights to determine their own citizenship in accordance with their customs
and traditions. Indigenous citizenship does not impair the right of indigenous individuals to obtain citizenship of the
States in which they live. Indigenous peoples have the collective right to determine the structures and to select the
membership of their institutions in accordance with their own procedures.


Article 33

Indigenous people have the right to promote, develop and maintain their institutional structures and their distinctive
juridical customs, traditions, procedures and practices, in accordance with internationally recognized human rights
standards.


Article 34

Indigenous peoples have the collective right to detemiine the responsibilities of individuals to their communities.

Article 35

Indigenous peoples, in particular those divided by international borders, have the right to maintain and develop
contacts, relations and cooperation, including activities for spiritual, cultural, political, economic and social
purposes, with other peoples across borders. States shall take effective measures to ensure the exercise and
implementation of this right.

Article 36

Indigenous people have the right to the recognition, observance and enforcement of treaties, agreement and other
constructive arrangements concluded with States or their successors, according to their original spirit and intent,
and to have States honor and respect such treaties, agreements and other constructive arrangements. Conflicts
and disputes which cannot otherwise be settled should be submitted to competent international bodies agreed to by
all parties concerned.

PART 8

Article 37
States shall take effective and appropriate measures, in consultation with the indigenous peoples concemed,to
give full effect to the provisions of this Declaration. The rights recognized herein shall be adopted and included in
national legislation in such a manner that indigenous peoples can avail themselves of such rights in practice.
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 53 of 100 PageID# 250




Article 38


Indigenous peoples have the right to have access to adequate financial and technical assistance, from States and
through international cooperation, to pursue freely their political, economic, social, cultural and spiritual
development and for the enjoyment of the rights and freedoms recognized in the Declaration.

Article 39

Indigenous peoples have the right to have access to and prompt decision through mutually acceptable and fair
procedures for the resolution of conflicts and disputes with States, as well as to effective remedies for all
infringements of their individual and collective rights. Such a decision shall take into consideration the customs,
traditions, rules and legal systems of the indigenous peoples concemed.

Article 40


The organs and specialized agencies of the United Nations system and other intergovernmental organizations shall
contribute to the full realization of the provisions of this Declaration through the mobilization, inter alia, of financial
cooperation and technical assistance. Ways and means of ensuring participation of indigenous peoples on issues
affecting them shall be established.

Article 41
The United Nations shall take the necessary steps to ensure the implementation of this Declaration including the
creation of a body at the highest level with special cqmpetence in this field and with the direct participation of
indigenous peoples. All United Nations bodies shall promote respect for and full application of the provisions of this
Declaration.

                                                         PART 9
Article 42

The rights recognized herein consOtute the minimum standards for the survival, dignity and well-being of the
indigenous peoples of the world.

Article 43

All the rights and freedoms recognized herein are equally guaranteed to male and female indigenous individuals.
Article 44

 Nothing in this Declaration may be construed as diminishing or extinguishing existing or future rights indigenous
 peoples may have or acquire.

 Article 45
 Nothing in this Declaration may be interpreted as implying for any State, group or person any right to engage in any
 activity or to perform any act contrary to the Charter of the United Nations.




                                                                                                             50
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 54 of 100 PageID# 251




                           5^Lr?o /^;T/6Lrl ?o/^jTir   />'iij)0(Lrfl   Luy^-^irH




                                     tk^




                                                                               SI
                                           Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 55 of 100 PageID# 252




                                                                                  WB


,
J /-             5           ^       p*
                                           ^    s
                                               > ^
                                                            ,
                                                            ,                 ,        '   ' \ - -1 '      .. VW-.,   «


K ,■>,           '■^             -   ' ■   "         '"?


     •       .          •■           ; ■•" ; ■
             cX-                                      ;>-


                                                                                                                           ' i':' ' i "
                                                                                                    §SSM
                                                                                              W^mmh

                                     ^0m


f,-                  V.'-- VC'             ^\        A'A-■■                                                                               7.

:,       ~
                       %vr' A         ~. ■
                            • -"''''t! ,1
                                                                i'   '
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 56 of 100 PageID# 253




   MATRIX FINANCIAL SERVICES CORP.,                      COURT OF COMMON PLEAS
                        Plaintiff,
                                                         PHILADELPHIA COUNTY

                                                         CIVIL ACTION-LAW
  MAY E. McCLOUD,ET AL.,
                         Respondents.                    DOCKET NO.: 170503419

                    RESPONDENTS INTERROGATORIES AND REQUEST
                    FOR PRODUCTION OF DOCUMENTS DIRECTED TO
                                   PLAINTIFFS

         Pursuant to PaJI.C.P.No.4000.1 et seq. regarding Interrogatories and Pa.R.C.P.4009.11.

   regarding Request for Production of Documents, Respondents hereby present the following

   requests and that Plaintiffs kindly provide responses within the time period prescribed by

   Pennsylvania Rules ofCivil Procedure No.4009.12.

          Respondents hereby present and demand that Plalntifis answer the following

   Interrogatories tiuthfully pursuant to the Pennsylvania Rules of Civil Procedure 4001 et seq.

   These Interrogatories must be answered as provided in Pa.R.C.P.4006 and the Answers must be
   served on all other parties within thirty(30)days after the Interrogatories are deemed served.
          These Interrogatories are deemed to be continuing as to require the filing of

   Supplemental Answers promptly in the event Plaintiffh and their representatives
   Ottcluding counsel)leam additional facts not set forth in the original Answers or discover that
   information provided in the Answers is erroneous. Such Supplemental Answers may be filed
   fiom time to time,but not later than 30 days after such fUrther information is received,pursuant
   to Pa. R.C.P.4007.4.These Ihtenogatories are addressed to Plaintiff(s)as a party to this action;
   Plaintiffs* answers shall be based upon information known to Plaintiffs or in the possession,
   custody or control of Plaintiffs, their attorneys or other rq^resentatives acting on their behalf
   whether in preparation for litigation or otherwise.
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 57 of 100 PageID# 254




          These Intecrogatories must be answered completely and specifically by PlaintifTs in
   writing and must be verified. The fact that investigation is continuing or that discovery is not
  complete shall not be used as an excuse for &ilure to answer each interrogatoiy as completely and
  truthfully as possible. The omission of any name, fact, or other item of information from the
   Answers shall be deemed a representation that such name,fact, or other item was not known to

  Plaintifr, its counsel,or other representatives at the time ofservice ofthe Answers.

                                                  PEiromoNs


          A         Theterms"person** or"persons"shall refer only to fitms,partnerships,corporations,

  associations,unincorporated associations,organizations,businesses,trusts,public entities,parent

  companies, subsidiaries, divisions, departments or other units thereof, and/or any other type of

  legal entities.

          B.        The terms "you" and "your" shall refer to Flagstar and any of its affiliates and/or

  any other person representing or purporting to represent Flagstar, including Matrix Financial
  Corporation and any ofits affiliates in any capacity,including their attorneys.
          C.        The term "living being" shall refer to the state of being, which begins with
  generation,concqrtion,birth,and the conceptualization ofbreathing,thinking,feeling,and being
  and germination and all organs are capable of performing all or any oftheir intended functional
  purpo8e(s) and ends when said life force, breathing, thinking, feeling, organs cease functioning
  and life force of being expires. It is the exact opposite of what a corpse or corporation/person as
  defined in law represents.

         0.         The term "corporation" shall refer to all persons, entities, organizations, et cetera
  that solely exists in reality as a person under the authority granted through state law,possessing
  its own identity,separate from its shareholders and owners.

          E.        The term "identify" is defined as the following:
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 58 of 100 PageID# 255




    (1) when used with respect to individuals or living beings, means to state their(a)appellation;
         b)name;(c)business aililiation;(d)official title and/or position; and(e)their last known
        residential and business address. The term "Identi^^ further encompasses any other alias
        or method an entity or living being may utilize to operate or function in both the public
        and/or private capacity. e.g. doing business as or er relatione,
    (2) when used with respect to a document, means to state(a)the type ofdocument(e.g.
        letter, memorandum,hand-writt^ note,&csimile,e-mail)(b)its date oforigin or creation;
        (c) its author and addressee;(d) its last known custodian or locations; and (e) a brief
        description ofits subject matter and size. In lieu ofidentifying any document(s), you may
        attach a certified copy ofit to vouranswer indicating thequestion to which it is responsive.
    (3) when used with reject to a company or other business entity, means to state,(a) the

        compan/s legal name, any former names, and the name under which it trades or does

        business;(b)the address ofits principal place of business; and(c)the identity ofits chief

        executive officer.



         D.    The term '^communication'* shall refer to any exchange or transmission of words or

  ideas to another person or entity,whetheraccomplished person-to-person,by telephone,in writing,
  via electronic mail or through another medium, and shall include, but shall not be limited to,
  discussions, conversations, negotiations, conferences, meetings, speeches, memoranda, letters,

  correspondence, notes, and statements or questions.

         E.    The term "transaction** shall refer to any exchange and/or agreement involving a

  canrying out ofbusiness either by and between two(2)or more persons and/or living beings.
         F.    For purposes ofthese interrogatories,the terms "records'* and "documents" are used
  interchangeably and shall include without limitation (1)books of account,spreadsheets, ledgers,
  computerized data bases and other records;(2)checkbooks, canceled checks, check stubs and
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 59 of 100 PageID# 256




  checking account statements;(3)personnel files in which records are segregated for individual
  employees, representatives, agents et cetera; (4) all written or printed material of any kind,
  including the originals and all nonidentical copies, whether different from the originals by reason
  ofany notation made in such copies or otherwise,including, without limitation,correspondence,
  memoranda, notes, diaries, statistics, letters, telegrams, minutes, releases, agendas, opinions,
  reports, studies, statements, consultations speeches, summaries, pamphlets, books, inter-office
  and infra-office communications, manuals, notations of any sort of conversation, bulletins,
 computer print-outs, teletypes, telefax, invoices, worksheets, and all drafts, alterations,
  modifications,changes and amendments or any ofthe foregoing;(5)graphic or manual records
 or representations of any kind, including without limitations, photographs, charts, graphs,
 microphone, microfilm, videotape, records, motion pictures; and (6)electronic, mechanical or
 electric records or representations ofany kind,including,withoutlimitation, tapes,cassettes,discs
 and recording.

        6.     Ifany information,communication,or document ree^onsive to anyone(or portion
 thereof of the following requests is withheld based on any claim of privilege or confidential
 describe generally the substance or subject matter of the information, communication, or

 document withheld,state the privilege being relied upon or claimed and the basis therefore, and

 identify all persons or entities or living being who have had access to such information,

 communications,or documents.

        H.     The term ^'including" shall mean including without limitations unless noted.

        I.     The terms "all," "each," and "any" are used in their broadest sense and shall be

 construed as all and any pertaining solely to the transaction in this matter.

        J.     The conjunctions "and" and "or" shall be construed either disjunctively or
 conjunctively, as necessary, to bring within the scope of a discovery request all responses that
 might otherwise be outside its scope.
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 60 of 100 PageID# 257




         K. The terms "concerning"and "concems"shall mean,in whole or in part,referring to,
  describing,evidencing,constituting,containing,comprising,embodying,connected to,reflecting,
  analyzing,showing,discussing, identifying, illustrating, stating, regarding, supporting, refuting,
  rebutting, responding to, commenting on, evaluating, about, in respect of, mentioning, dealing
  with,or in any way pertaining to,either explicitly or implicitly.
         L       Use of the past tense in these interrogatories includes the present tense unless

 otherwise explicitly stated.

         M.      Use ofthe singular form ofany word includes the plural and vice versa.

         N.      The term "statement" includes:
(I) A written statement,signed or otherwise adopted or approved by the person making
         it,or

        (2) A stenographic, mechanical, electronic, videographic or other recording, or a

         transcript thereof, which is a substantially verbatim recital ofan oral statement by the

         person making It and contemporaneously recorded.
                     RESPONDENT'S FIRST INTERROGATORIES AND
                      REQUEST FOR PRODUCTION OFDOCUMENTS
                                 ADDRESSED TO PLAINTIFFS

I.      Identify by name, address, position and expertise of each individual (living being) who
answers these interrogatories and each individual (anach pages if necessary) who assisted,
including those living beings possessing titles or positions such as, attorneys,accountants, agents,
contractors(independent or otherwise), employees ofthird-party entities, and/or any other person
consulted, however briefly, on the content of any answer to these interrogatories. This includes
 Plaintiffs' Attomcy(s).

 ANSWER:




2.      What is the legal authority, which the individual(s) responding to the interrogatories
 possess?
 ANSWER:
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 61 of 100 PageID# 258




  3.     Does the mdividual(s)responding to the Inteirogatories possess first-hand and/or personal
  knowledge regarding the subject Joan transaction?
  ANSWER:




 4.      Ifthe answer to question three(3)is'Tes** please provide:

        a) How the individual possesses first-hand or personal knowledge of the subject loan
        transaction?

        b) What was their involvement in 2011 that subjected them to possessing first- hand
        knowledge and/or personal knowledge ofthe subject loan transaction?

 ANSWER:




 5.     Identify in detail who FlagStar Bank is in this matter?
  ANSWER:




 6.     Identify in detail who Matrix Financial Corporation is in this matter?
  ANSWER:




  7. What is the corporate relationship between FlagStar Bank and Matrix Financial
  Corporation in this matter? e.g. Parent Company,Subsidiary, Affiliate, Liaison,et cetera.
  ANSWER:




  8.     What is the transactional/business relationship between FlagStar Bank and Matrix
  Financial Corporation in this matter? e.g.Parent Company,Subsidiary, Affiliate,Liaison,et cetera.
  ANSWER:
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 62 of 100 PageID# 259




  9.     What       ofbusiness does FlagStar Bank engage? Please list all businesses and not solely
  the business in which it engaged concerning this matter.
  ANSWER:




  10. How long has FlagStar Bank been involved in the type(s)ofbusinesses)in which it engages?

  ANSWER:




  11.    How long has FlagStar Bank been involved in the business for which this law suit is
  involved?

  ANSWER:




  12.    Based upon the types ofbusinesses listed in question nine(9)» please identify whether said
  business(es)would be and/or is considered a professional business.
  ANSWER:




  13.    What are the requirements necessary to engage in all the businesses)listed?
  ANSWER:
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 63 of 100 PageID# 260




  14. Do^FlagStar Bank possess a policy/pnwedure manual/handbook for the issue
  in this ^ecinc matter?(e.g. loans/moitgages and/or forectosores).
  ANSWER:




 15. If your answer to question 14 is "Yes" please explain for whom the manuals are created
 (e.g.employees,foreclosure attorneys et cetera)and produce the manual.
  ANSWER:




  16. Is FlagStar Bank required to follow the laws under the Mortgage Brokers, Licenses,
  Services Licensing Act 173 of 1987? If your answer is "no" please identify and explain why
  FlagStar Bank orany ofits affiliates arc not required to follow thelaws mentioned for this question.
  ANSWER:




  17.     List all federal and state laws which Flagstar and Matrix Financial are required to comply
  with.

  ANSWER:




  18. Whattype ofbusiness does Matrix Financial Collation engage? Please list all businesses
  and not solely the business in which it engaged concerning this matter.
  ANSWER:
   Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 64 of 100 PageID# 261




    What       ofbusinass does FlagStar Bank engage? Please list all businesses and not solely
business in which it engaged Concerning this matter.
fSWER:




  How long has FlagStar Bank been involved in the^e(8)ofbusiness(s)in which it engages?
SWER:




   How long has FlagStar Bank been involved in the business for which this law suit is
>lved?

SWER:




   Based upon the types ofbusinesses listed in question nine(9),please identify whether said
iness(es) would be and/or is considered a professional business.
SWER:




   What are the requirements necessary to engage in all the businesses)listed?
SWER:
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 65 of 100 PageID# 262




  19.    How long has Matrix Financial Coiporation been involved in the type(s)ofbusiness(s)in
  which it has listed and engages?
  ANSWER:




 20. Based upon the types of businesses listed in question 18 please identity whether such
 bu8iness(es) would be and^^ is considered a professional business.

 ANSWER:




 21.     What are the requirements necessary for Matrix Financial Corporation to engage in the
 businesses)listed?

 ANSWER:




 22. Please provide information regarding whether Flagstar and/or Matrix Financial
 Corporation have ever been charged with engaging in Fraudulent Mortgage practices or pr^tory
 lending.Ifthe answer to this question is"Yes" please provide in detail the specifics regarding the
  Fraudulent Mortgage/Predatory Lending charges, years, agencies involved and whether Flag^
  and Matrix Financial Corporation were found liable and include the amount as well,further noting
  whether any penalties were imposed.(This question shall be limited to incidents within the past 20
  years for purposes ofthis matter).
  ANSWER:
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 66 of 100 PageID# 263




 23. Please state the date of the first contact between FlagStar Bank including any of its
 Affiiiates (identified above) and the alleged boiTOwer(s) in the subject loan transaction. Include
 the name, address, position and telephone number of the individual(s) in your company who
  was/were involved in that contact.

 ANSWER:




 24. According to Plaintiffs Complaint,the subject loan ofthis matter was entered on April 14,
 2011. On April 14,2011 Respondent McCloud was 76 years ofage. Please provide in detail the
 procedures Flagstar Bank utilized in scrutinizing the alleged Mortgage approval process,including
 whethen Flagstar:

        a)      Met in person with Respondent McCloud;
        b)      Met in person with Respondent Jones;
        c)      Assessed Respondent's Credit Report; Credit Score;and took a look at all available
                income ofboth parties?
 et cetera.


 ANSWER:



 DOCUMENT REQEST:Should your company possess any written notes or documents that are
 produced in the ordinary course of business, that evidence your policy in accessing a borrower's
 ability to repay,please produce said certified copies ofthe documents.
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 67 of 100 PageID# 264




  25.    Regarding the first contact, please provide all information concerning who initiated the
  contact.


  ANSWER:




  26.    Please indicate whether Respondent McCloud was provided a Senior Real Estate Specialist
  and who the Senior Real Estate Specialist was. Include name,title, number of years employed.

  ANSWER:


  DOCUMENT REQUEST: Please produce all documents evidencing and representing the
  meeting or possessing said information.




 27. Please state the date of the first contact between Matrix Financial Corporation including
 any ofits Affiliates(identified above)and the alleged boirower(s) in the subject loan transaction.
 Include the name, address, position and telephone number of the individual(s) in your company
  who was/were involved in that contact

  ANSWER:




 28. Please identify whether the "Mortgage'* document is a contract. If your answer is "Yes"
 please explain the nature ofthe contractual relationship. If your answer is"No" please explain the
 grounds for this lawsuit.

  ANSWER:




 29.     Please identify every potential party to this lawsuit.

  ANSWER:
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 68 of 100 PageID# 265




  30.     Please identify the individual(8) involved in the underwriting of the subject loan.
  "Underwriting" refers to any living being who made representations* evaluations or appraisals of
  value of the home, value of the security instruments, and ability of the borrowerfs) to repay the
  loan. Please produce any and all documents relating to the underwriting of this alleged loan
  transaction.

  ANSWER:




 31. Please identify any individual(s) who had any contact with any third-party regarding the
 securitization, sale, transfer, assignment, hypothecation or any document or agreement, oral,
 written or otherwise, that would affect the funding, closing, or the receipt of money from a third
  party in a transaction that refeired to the subject loan.

 ANSWER:




 32. Please identify any individual(s) known or believed by anyone at FlagStar Bank who had
 received physical possession of the note and allonges, the Deed of Trust, or any document
 (including but not limited to Assignment, Endorsement, Allonges, Pooling and Servicing
 Agreement,Assig^ent and Assumption Agreement,Trust Agreement, Lettersor Emails or Faxes
 of transmittals including attachments) that refers to or incoiporates terms regarding the
 securitization, sale, transfer, assignment, hypothecation or any document or agreement, oral,
 written or otherwise that would affect the funding,or the receipt oflawful money,FIAT,currency
 el cetera from a third-party in a transaction, and whether such lawful money, FIAT, currency et
 cetera was allocated to principal, interest or other alleged payment obligations related to the subject
 loan.

 ANSWER:
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 69 of 100 PageID# 266




  33. Please identify all living beings known or believed by anyone in Flagstar Bank and/or
  Matnx Financial Corporation or any afliliate to have participated in the securitization ofthe subject
  loan including but not limited to Mortgage Aggregators, Mortgage Brokers, Financial Institutions,
  Structured Investment Vehicles, Special Purpose Vehicles, Trustees, Managers of Derivative
  Securities, Managers ofthe Company that issued an Asset-backed security. Underwriters, Rating
  Agency,Credit Enhancement Provider,et cetera.

  ANSWER:




 34.     Please identify who Eugene Bederman is in coimection to the loan transaction and the
 relationship, whether professional or personal that he has with any living beings or persons/entities
 connected to this matter.

 ANSWER:




 35.     Please identify the living beings and person(s) and/or entities that are entitled, directly or
 indirectly, to the stream ofrevenue from the alleged borrower(s)in the subject loan.

 ANSWER:




 36.     Please identify in detail the person(s) or entity known as E & E Financial Inc. and their
 involvement in the loan transaction.



 ANSWER:




 37.     Please identify the living beings and person(s)in custody ofany document(s)that identifies
 the loan servicer(s)in the subject loan transaction.

 ANSWER:
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 70 of 100 PageID# 267




  38.     Please identify any living beings and person(s)/entities in custody of any document(s),
  which refers to any instruction or authority to enforce the note or mortgage in the subject loan
  transaction. Please produce the said document.

  ANSWER:




  39.    Other than any living beings and persons identified above,identify any and all living beings
  and per^ns who have or had personal l^wledge ofthe subject loan transaction,imderwriting of
  the subject loan tra^ction, securitization, sale, transfer, assignment or hypothecation of the
  subject loan transaction,or the decision to authorize and enforce the note or mortgage in the subject
 loan transaction.

  ANSWER:




 40. Please identify whether there is a procedural process,which the loan process must and shall
 go through for approval and describe the process, in detail that is followed to ensure that all loan
 transactions are compliant with the process prior to approval.
 ANSWER:




 41. Please state whether for any reason ifcopies ofdocuments pertaining to the loan transaction
 of this matter, produced by Hagstar or Matrix Financial Corporation or any of their afSliates,
 agents,employees el cetera, would or should reflect differently from the ORIGINAL documents.
 ANSWER:
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 71 of 100 PageID# 268




 42.        Please identify and state the address^ phone number,employment history, and piofessional
 title(s) since 2007 ofthe following:

       a) Bella Kharson:
       b) Christina Gomez
       c) Yelena Snigur
       d)   Julie Kidder
       e)   Vanessa M.Ellison
       f)   Michael Swain
       g)   Eric Morris

 ANSWER:




 43.        Please identify the Qriginator(8)or previous servicer(s) ofthe loan.

 ANSWER:




 44.        Please identify the Seller and Master Servieer ofthe Idan.

 ANSWER:




 45.        Please identify the Dq)ositor ofthe loan transaction.

 ANSWER:
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 72 of 100 PageID# 269




 46.     Please identify the loan originator and state the dale on which the loan originator sold the
  mortgage loan to Flagstar.

 ANSWER:




 47.     Please identify the insurance company through whom Flagstar alleges there was
 Homeowners' Insurance for the subject property 1361 S.46* Street in this matter.
 ANSWER:



 DOCUMENT REQUEST: Please produce all documents evidencing and representing any of
 these transactions or possessing said information.




 48.    Please identify ail insurance policies associated with the alleged loan transaction associated
 with this matter.

 ANSWER:



 DOCUMENT REQUEST: Please produce all documents evidencing and representing any of
 these transactions or possessing said information.




49.     Please state the date on which Flagstar, sold the mortgage loan/Deed of Trust to Matrix
Financial Corporation.

ANSWER:

DOCUMENT REQUEST: Please produce all documents executed evidencing and representing
the selling date or possessing said information associated.
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 73 of 100 PageID# 270




  50.    Please state the date on which Flagstar sold the Promissoiy Note to Matrix Financial
  Corporation.

  ANSWER:




 51. Please provide information regarding whether Flagstar informed/notified or provided any
 documentation to the alleged borrower regarding the loan transfer to Matrix Financial Corporation
 or any other third-party alleged creditor prior to Matrix Financial filing suit against the alleged
 bom>wer(s)in this matter.

 ANSWER:



 DOCUMENT REQUEST: Please produce all documents evidencing and representing any of
 these transactions or possessing said information In association.




 52. Please identify and provide information regarding whether any party associated with this
 matter is related by blood, marriage or otherwise, and/or have any personal, business relationships
 with anyone in the First Judicial District ofPennsylvania Court ofCommon Pleas Oflice ofJudicial
 Filings in Room 296.

 ANSWER:




 53. Did the loan originator or previous servtcers ofthis loan account receive any compensation,
 fee, commission, payment, rebate or other financial considerations from Flagstar Bank or any
 affiliate or from the trust fimds,for handling, processing, originating or administering the alleged
 loan?

 ANSWER:


 DOCUMENT REQUEST: Please produce all documents evidencing and representing any of
 these transactions or possessing said information in association.
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 74 of 100 PageID# 271




  54. If yes, please describe and itemize each and every form ofcompensation,fee,commission,
  payment, rebate or other financial consideration conveyed to any and all the originator(s) or
  previous servicer(s)s ofthis account by Flagstar or any afllliate, or from any tnist Amd associated
  and affiliated with this matter.

  ANSWER:

  DOCUMENT REQUEST: Please produce all documents evidencing and representing any of
  these transactions or possessing said information in association.




 55. Did/does the ciurent loan servicers/representatives(living beings or persons/entities)ofthis
 loan accowt receive any compensation, fee, commission, payment, rebate or other financial
 considerations from Flagstar Bank or any afTiliate or from the trast funds,for handling,processing,
 originating or administering the alleged loan?
 ANSWER:

 DOCUMENT REQUEST: Please produce all documents evidencing and representing any of
 these transactions or possessing said information in assosiation.




 56. If yes, please describe and itemize each and every form ofcompensation,fee,commission,
 payment, rebate or other financial consideration conveyed to any and all the origin8tor(s) or
 previous servicer(s)s ofthis account by Flagstar or any affiliate, or from any trust fVind associated
 and affiliated with this matter.

 ANSWER:

DOCUMENT REQUEST: Please produce all documents evidencing and representing any of
these transactions or possessing said information.
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 75 of 100 PageID# 272




  57. Please identify any living being, party, person or entity known or suspected by Matrix
  Financial Corporation or any ofyour,oflicers,employees,independent contractors or other agents,
  or servants ofyour company who might possess or claim rights under the subject loan or mortgage
  and/or note.

  ANSWER:




 58. Please identify the custodian ofthe records that would show all entries regarding the flow
 offunds for the subject loan transaction prior to and after closingofthe loan.(Flow offunds,means
 any record ofcurrency, money,FIAT or promissory notes received; any record of money paid out;
 and any bookkeeping or accounting entry, general ledger and accounting treatment of the subject
 loan transaction at your company or any affiliate including but not limited to whether the subject
 loan transaction was ever entered into any category on the balance sheet at any time(s)and whether
 any reserve for default was ever entered on the balance sheet, and whether any entry, report or
 calculation was made regarding the effect of this loan transaction on the capital reserve
 requirements of your company or any affiliate.)

 ANSWER:



 DOCUMENT REQUEST: Please produce all documents evidencing and representing any of
 these transactions or possessing said information.
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 76 of 100 PageID# 273




 59.     Please identify the custodian ofthe records who can attest to all entries and would oversee
 all transactions regarding any and all insurance transactions provided for the subject loan
 transaction prior to and after closing of the loan involving anyone who may have a claim, who
 maintains a claim, who alleges a claim, who is responsible to the claim regarding to the loan,
 (insurance transactions means any record of insurance promised, offered, purchased, acquired or
 received; any insurance paid out; and any bookkeeping or accounting entiy regarding insurance,
 including general ledger and accounting treatment ofthe subject ofinsurance concerning the loan
  transaction at your company or any affiliate (including past/current parent companies or
  subsidiaries) including but not limited to whether the subject insurance regarding the loan
  transaction was ever entered into any category on the balance sheet at any time(s)and whether any
  entiy,report or calculation was made regarding the effect ofthis insurance for the loan transaction,
  on the capital reserve requirements of your company or any affiliate.)

  ANSWER:



  DOCUMENT REQUEST: Please produce all documents evidencing and representing any of
  these transactions or possessing said information.




 60. Please identify the auditor and/or accountant of your financial statements or tax returns.
 ("Your** includes both Flagstar and Matrix Financial Coiporation.)
 ANSWER:
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 77 of 100 PageID# 274




 64.     Did any investor/certificate holder approve or authorize foreclosure proceedings on the
  colonial addressed 1361 S.46*^ Street property?

  ANSWER:



  DOCUMENT REQUEST: Please produce all documents evidencing and representing any of
  these transactions or possessing said infoimation.




 65. Please identify the living beings and person(s) involved or having knowledge of any
 insurance policy or product, plan or instrument describing over-collateralization, cross-
 coilateralizBtion or guarantee or other instrument hedging the risk of default as to any person or
 entity acting as an issuer of any securities or certificates. (Such instrument(s) relate to the
 composition ofa pool, tranche or other aggregation ofassets that was created,included or referred
 to the subject loan and the pool or aggregation was transmitted, transferred, assigned, pledged or
 hypothecated to any living being, entity or buyer. A living being who ^'transmitted, transferred,
 assigned, pledged or hji^othecated*" refers to any living being who suggested, approved, received
 and/or accepted the composition of the pool and/or aggregation made and/or confirmed
 representations, evaluations and/or appraisals of value of the home, value of the security
 instruments,and/or ability ofthe borrower to pay.)

 ANSWER:



 DOCUMENT REQUEST: Please produce all documents evidencing and representing any of
 these transactions or possessing said information.
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 78 of 100 PageID# 275




 66. ^ Please identify the living beings and/or person(s) involved or having knowledge of any
 credit default swap or other instrument hed^g the risk ofdefault as to any living being,person or
entity acting as an issuer of any securities or certificates. (Such instrument(s) relate to the
composition ofa pool,tranche or other aggregation ofassets that was created, included or refcired
 to the subject loan.)

 ANSWER:



DOCUMENT REQUEST: Please produce all documents evidencing and representing any of
these transactions or possessing said information.




67.         Please identify the bom>wer(s)ofthe alleged Mortgage.

ANSWER;




DOCUMENT REQUEST: Please produce all documents evidencing and representing any of
these transactions or possessing said information that include valid signatures ofalleged borrowers.




68.        Please explain what type ofloan,Plamtlfl(s)is suing.

ANSWER:




DOCUMENT REQUEST: Please produce all documents evidencing the type of loan if the
documents have not already been produced.
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 79 of 100 PageID# 276




  69.        Please explain how and when PlaintifT Matrix Financial Company,the Plaintifr listed
  on the Complaint became an inta:ested party in this matter.

  ANSWER:




  70.        Does Plaintiff Matrix Financial Corporation have possession of the original Note and
  original Deed ofTrust and the Allonge?

  ANSWER:




 71.          Please explain why a copy ofthe Note does not possess Respondent Jones* signature?
 ANSWER:




 72.          Please explain why a copy ofthe loan application does not possess Respondent Jones*
 signahire.

 ANSWER:
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 80 of 100 PageID# 277




  73.       Does Plaintiffs)have possession ofthe original Note or merely a "copy** that has been
  produced numerous times to Respondent? IfPlaintifrhas possession ofthe **origmal Note** please
  produce accrtfledconvofthe origi^.IfPlaintiffdoes not have possession ofthe"original Note"
  please explam whether non-possession is the result of a transfer^ lost, or lawful seizure or some
  other reason.

  ANSWER:




  DOCUMENT REQUEST: Please produce a certified copy ofthe original note.




 74.          Please indicate whether any ofthe following are true with regard to the"original note":
       a) The original note has been destroyed;
       b) The whereabouts ofthe original note are unknow;
       c) The origina! note is in the wrongful possession ofan unknown person or unknown living
          being, who cannot be found or served at this time;
       d) The original note is in the wrongfiil possession of a known person or living being, who
          cannot be served at this time for recovery.




 75.         Is the alleged Mortgage identified In Plaintiffs Complaint a mortgage insured by any
 government agency,i.e. HUD,FHA,USDA,et cetera,

 ANSWER:

 DOCUMENT REQUEST: Please produce all documents evidencing and representing any of
 these transactions or possessing said information.
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 81 of 100 PageID# 278




  76. Please list the names,addresses, contact numbers, name ofemployers and job titles of all
  wimesses or affiants you intend to use as witnesses in whatever capacity including at trial in this
  matter and provide an abstract oftheir expected testimony.

  ANSWER:




             ADDITIONAL REQUEST FOR PRODUCTION OF DOCUMENTS
                         DIRECTED TO PLAINT1FF(S)


     1. All documents (that have not already been produced) that are in Plaintills* possession
         pertaining to this alleged Deed ofTrust that is the subject ofthis matter.
    2. All executed documents refened to in answering the above intenogatories.
    3. All financial documents related to the loan transaction. Including checks, wire transfers,
        bank deposit/transfer offimds statements,et cetera,
    4. All documents executed by and containing both Re^ondents* signatures.
    5. All documents that evidence that both Re^ondents are **boiTOwers**.
    6. All notices ofDelinquency forwarded to Respondents.
    7. All correspondence forwarded by certified mail (along with evidence of certification) to
       Respondents attempting to arrange a face to face interview with Re^ondent.
    8. All loan applications containing both Respondents* signatures.
    9. Credit reports obtain in connection with approving this loan.
    10. Full payment history evidencing payment history made by both Re^ondents.
    11. Invoices forwarded to Respondent Jones prior to the initiation ofthis lawsuit.
    12.Insurance applicatioiiB or certificates executed by both Respondents.
    13. The loan note with both Respondents* signature.
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 82 of 100 PageID# 279




     14. Truth in Lending Act disclosures.
     15. Truth in Lending Act Notice of Right to Cancel.
     16. Special Variable Rate Disclosures.
     17. HOEPA notices.

     18. Good Faith Estimates of Closing Costs.
     19. HUD-1 Settlement Statements.

    20. Property Appraisals.
    21. Transfer ofLoan Servicing Statements.
    22. Private Mortgage Insurance Statements.
    23. Escrow Statements.

    24. AlTlliated Businesses Disclosures.
    25. Mortgage Broker Agreements.
    26. Notice of Acceleration.

    27. Notices ofChanges referred to in Mortgage.
    28. Notices of Default referred to in Mortgage.
    29. Any and all documents that demonstrate that Plaintiffis a holder ofthe Promissory Note in
        this matter.

    30. All letters, memoranda, records, notes, and other documents maintained by Plaintiffs in
       connection to the servicing/loss mitigation ofthe alleged loan transaction in this matter.
    31. All documents you intend to use at trial in this matter.


                                                              Respectfully submitted by:


                                                                         /




       Da«e;Mdu.
                                                             Autograph of::VERA-L.::'JONES:
                                                             In Propria Persona,Sui Juris,
                                                             The Authorized Representative of
                                                             ©May E. McClomF''* and the
                                                             Living Woman and Being as
                                                             Created by The Most High.
                                                             -All Rights Reserved-
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 83 of 100 PageID# 280




                                CERTIFICATE OF SERVICE

  By my autograph and seal,and in conformance with the Uniform Postal Act(UPA)and laws
  governed by the Uniform Postal Union (UPU), 1                                 hereby
  Certify that I have caused the within INTERROGATORIES and REQUEST FOR
  PRODUCTION OF DOCUMENTS directed to PLAINTIFFS to be served by United States
  Postal Service(USPS)by First Class CERTIFIED Mail on Januar>'\S,2019 to the following
  persons, agents,and/or living beings:



  Appellation of PlaintifTs Agent and Title:   MICHAEL S. BOMSTEIN,ESQUIRE
  United States Address/Jurisdiction:          The LAND TITLE BUILDING,
                                               SUITE 2126
                                               100 SOUTH BROAD STREET
                                               PHILADELPHIA,             PENNSYLVANIA
                                               [19110] de/acto
                                               Email: mhomstcln<<y.miinll.com

 Appellation ofPlaintifTs Agent and Title:     VLADIMIR PALMA,ESQUIRE
 United States Address/Jurisdiction:           2005 MARKET STREET,SUITE 2600
                                               PHILADELPHA,             PENNSYLVANIA
                                               [191031 defacio
                                               Email: Viinlinarf>'stradlcv..coiii and
                                               Astiit/iiianfr/ stradlcv.com




                                                      By my hand and my seal:
                                                                                  <acrnv




 Time Stamped and Dated:            J^d/f
                                                      Autograph of::VERA-L.::JONES:
                                                      In Propria Peraona,Sui Juris,
                                                      The Authorized Representative of
                                                      ©May E. McCloud"*"" and the
                                                      Living Woman and Being as
                                                      Created by The Most High.

                                                     *-AII Rights Reserved-^
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 84 of 100 PageID# 281
          Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 85 of 100 PageID# 282




                                                                           3;-j




                                                                                                                              ,:v   ,v

                                                                          53
                                                                                                                b^J;--b|3;v' 3»-;3:Sv/3;y3iSlifl




                                                                                                                            fsMs          «




                                                                                                BvB
'3:   ,
                                                                                           " "ft/i .   .

                                                                                                       •.,.V -- ^ -. •, A




                                           3,. :B33B3BB'.33B'

                                                                          '^•"333
                                                                             3- -3
                                                                            vB'B
                                                            .K   -•"-»




                                                                         BB3^3'--" •


                                                                         .■:3:33:3::,3-.




                                                                 333'^

                                                 -■r ; 3:
                                                             3r;'-' "33
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 86 of 100 PageID# 283




                                                                                             Fax Cover Sheet
  Office


  Date aSJS, Zi>/9                                                                             Number of pages    (including cover page)


  To:                                                                                          From:
  Name                                                                                         Name

  Company                                                                 I                    Company
                      Qeu^iJUrniri.sU9iBi.
  Telephone f-lT-. S3I. S3^U                                                                   Telephone   ^.tr

  Fax                     A3\.


  Comments




      ||llllllllll||llllllll||
      "90363 00711"                                                              90363            714'             '90363"00 720
                Fax • Local Send                                                     Fax • Domestic Send             Fax - International Send

   fedex.com 1.800.6oFedEx 1.800.463.3339
  ®20ISFtidEx All rigtdt lestrved Pioductt.semcet and hour* vary by location. 6IS.OPO0.002
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 87 of 100 PageID# 284

                     TRANSMISSION VERIFICATION REPORT

                                                         TIME     03/15/2019 14:38
                                                         NAME
                                                         FAX
                                                         TEL
                                                         SER. H   U63314A&J210440




   :).v.ri:,TiME                         03/15   14:37
   FA>: NO./NAME                         17172313327
   DJFATION                              00:01:13
   P^\C-E(S>                             03
   PFSLLT                                OK
   MXE                                   STANDARD
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 88 of 100 PageID# 285




     LETTER ROGATORY...

    TITLE 28 USCAB1781 TRANSMITTAL 22 CFR 92.54.




    IN THE FIRST JUDICIAL DISTRICT OF PENNSYLVANIA COURT OF COMMONPLEAS
    To: Administrator Darr Thomas,Administrator ofthe Courts,
    Concerning: Docket: 170503419
    PHILADELPHIA HOME-RULE CHARTER



    NOtlCE TO T'HE KEY HOLDER:

    Coming from the desk of the Yamassee Tribal Administration. As a friend of the court, we, the
    Indigenous Yamassee Mund Bareef^ Clan               ch^ged with the protection and security of
    Indigenous members on an international scale.

    This is a real time siftiation. We are yi need of your assiistance. A member/family of our Tribal
    Clan has been brought b^ipyour Jiirisd|etion J'hiladelpKia Hbifte %ule Charter and is going
    througli a tremendous hard-tifne right np\V.franj|dyj:the respondent in the matter is caring for her
    ailing mother and now her hirsband h^'been hbspitalized and is scheduled for open heart surgery
    on Monday, March 18,iO19.\
    We have been briefed on the matter we seek your assistance. Serious accusations have been
    instituted and an attempt to capture property through allegations ofan alleged valid Mortgage have
    been presented.

    Of course Tribal Counsel has requested, documents and have been ignored and personally
    informed that BAR members do not have to deal with our Tribal Counsel. Oh come on. Really?
    BAR members hayejatteqipted to preclude Tribal Counsel from obtaining documents and impeding
    the rights of our Tribal Member in violation. You have laws and we have laws and this type of
    behavior gets no one anywhere.

    &      So, in dealing with this real time and life threatening situation our Tribal Members are
    faced with, through comity law, we present this Letter Rogatory to finesse the Discovery
    Process. W


    I can assure you that if you assist in this matter that we will do everything in our power to ensure
    that our Tribal Members cooperate with the Discovery Process as well.


    3^:
           Also, Tribal Counsel is the Trustee and has not been noticed regarding the ongoing matter
    or added as a respondent in the above docketed matter. All members of the Tribe fall under Tribal
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 89 of 100 PageID# 286




    Trusts and are beneficiaries for their protection and the protection of the Clan's assets. Motions
    have been filed and denied concerning this matter as well. We are uncertain why.

    As a comity gesture, as you surely are aware, we are engaged in cultural festivities to mother earth
    and father sky this month of March; we celebrate the coming of Spring and Happiness and
    Prosperity for all!

    W'     Members of the Administration as well as participants will be traveling to tribal sacred
    grounds for these events.

    We require six (6) months to a year to thoroughly conduct Discovery fi-om both ends.

    ^ ■ '^Friend, we come for your assistance in this"Indian" affair. We both have a duty to improve
    the relationship with your Commonwealth-Und our Chief Black Hawk has worked tirelessly to
    establish a working relationship with the Courts and this Administration.&•

    S'*    We,our Tribal Member, requires an Administrative 0rder from ybhr office so that we can
    evaluate all relative remedy processes available:          ,


    Thank you for your attention and cooperatit^n.




                                                         Yaihassee Coui^ ChiefAdministrator
                                                         Nanye Amir-El Sui Juris



  cc:

  Yamassee Court File
  Tribal Chief Counsel
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 90 of 100 PageID# 287
                    Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 91 of 100 PageID# 288




                                                         •; v.-. ,-        .v.      ,' ■■ , ■« -■




                                                                      -      *v




                                       J   f.   '
                                                    '                     ^ L^' ,i^V • ■ ' i-"!     Jus"



!"~'i   ->•" 't''                                       . ■ : fn('\ •
        . '"'yf
 Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 92 of 100 PageID# 289




                                  ftpedallUttet 3&osatDrp
                          Cos^t bttdti0 JBttd^iUooti,'Sxam CcQpife
                                     6.C.S^ttlp 18,2018
                      txu of 9atiadii£(,^atam otib ^Ittto(n Copticont
                           tSrotiopottdi           ISMatsf€wisie
               fine to W^z tHtgemp of tO^e BSfntenmttoital Commerdol J&iatter


                     '-anartbe tCreofp Slgreementss %ematn €n Cffect~

     ...TREATY OF PEACE IN FRIENDSHIP 1787 ARTICLES 5 & 20


     THE CONSTITUTION OF AN INDIGENOUS PEOPLES,MUND BAREEFAN CLAN,
     INDIGENOUS NATIVE AMERICAN ASSOCIATION OF NATIONS ARTICLES 4,9,
     II, 12, 16

     THE CONSTITUTION OF AN INDIGENOUS PEOPLES, MUND BAREEFAN CLAN,
     INDIGENOUS NATIVE AMERICAN ASSOCIATION OF NATIONS BILL OF
     RIGHTS


     Articles:
        I.       Indigenous people have the right to the full and effective enjoyment of all
                 human rights and fundamental freedoms recognized in the Charter ofthe
                 United Nations, Universal Declaration of Human Rights and International
                 Human Rights Law.
        II.      Indigenous individuals and people are free and equal to all other individuals
                 and peoples in dignity and rights and have the right to be free from any kind
                 ofadverse discrimination in particular that based on their indigenous origin or
                 identity.
        III.     Indigenous individuals and people have the right ofself-determination. By
                 virtue of hat right they freely determine their political status and freely pursue
                 their economic,social and cultural development.
        IV.      Indigenous individuals and peoples have the right to maintain and strengthen
                 their distinct political, economic social and cultural characteristics, a well as
                 their legal systems, while retaining their rights to participate fully, ifthey so
     1|Page

vvvvvvv                                                             vvvvvvv
 Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 93 of 100 PageID# 290




                   choose, in the poiltical, economic,social and cultural life ofthe Clan/Tribe.
         V.       Every indigenous individual and peoples has the right to a nationality.
         VI.      ...they have the individual rights to life, physical and mental integrity, liberty
                  and security of person.
         VII. Indigenous people have the collective and individual right not to be subjected
              to ethnocide and cultural genocide, including prevention ofand redress for:
              a. Any action, which has the aim or effect ofdepriving them oftheir integrity
                      as distinct peoples or violating their unalienable rights,
                   b. Any action, which has the aim or effect of dispossessing them oftheir
                      lands, territories or resources;
                  c. Any action involving or possessing any form of population transfer which
                     has the aim or effect ofviolating or undermining any oftheir rights as
                     indigenous peoples;
                  d. Any action involving or possessing any form ofassimilation r integration
                     by other cultures or ways of life imposed on them by legislative,
                      administrative or other measures;
                  e. Any action involving or possessing any form of propaganda directed
                     against them and/or without their free consent.


     TITLE 28 USCA§178I TRANSMITTAL22 CFR§ 92.54.

     Incorporating by reference allative International Transmittal Communications presented
     and filed in the following Matter(s):

                                     Penn^lvanla Court Docket:
                                170503419 and allative nexus matters
                  ^IN ORPHANS COURT,CIVIL COURT & CRIMINAL COURT******

     TO: VATICAN CITY,ROMAN CURIA,SECRETARY OF STATE,Cardinal Pictro
            Paroiin
            INTERNATIONAL COURT OF JUSTICE,PRESIDENT,Abdulqawi Yusiif
            UNITED NATIONS,PRESIDENT,Maria Fernanda Rspinosa Garccs
            UNITED NATIONS SECRETARY GENERAL, Antonio Gulerrcss
            UNITED NATIONS EDUCATIONAL,SCIENTIFIC and CULTURAL
            ORGANIZATION(UNESCO),Audrey Azoulay
            UNITED STATES,COMMANDER IN CHIEF, Donald 'frump
            UNITED STATES DEPARTMENT OF STATE,SECRETARY, Michael
            Pompeo
            UNITED STATES NAVY(Admiralty),SECRETARY, Richard V. Spencer
            UNITED STATES(The Apparent public/private)OFFICE OF
            ADMINISTRATIVE COURT,James Duffy
            UNITED STATES(The Apparent public/private)FEDERAL
            ADMINISTRATOR,Juan Ramon Sanchez


     2I P a g e

vvvvvvvvvv                           vvvvvvvvv
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 94 of 100 PageID# 291




           UNITED STATES,CHIEF ADMINISTRATOR OF FEDERAL COURTS,
           John G. Roberts, Jr.
           PENNSYLVANIA COURTS'ADMINISTRATIVE OFFICE,
           ADMINISTRATOR,Thomas B. Darr
           PENNSYLVANIA COURT CHIEF ADMINISTRATOR,Thomas Savior
           PHILADELPHIA HOMERULE CHARTER MAYOR,James(Jim)kcnncv
           GOVERNOR FOR THE STATE OFPENNSYLVANIA GOVERNOR, l orn
           Wolf
           PHILADELPHIA DOING BUSINESS AS CITY COUNCIL,MAJORITY
           LEADER,Bobby Hcnon MINORITY LEADER,Brian J. O'Neill


    Notice tCb Wft Wxg iloOier:                   ygMkn May 22, 2019, on behalf of
                                                  llpyGuale Yamassee Nationals and as
                                                           OfHcial Trustee ofGuale National
             ominB, from the Consulate of the
                                                           Real Property, of The Be Kind

   C         Guale      Yamassee     Tribal
             Administration of Consuls and
             Courts,
                                                  Trust, Et Cetera,
                                                  Counsel/Consultant
                                                                        The
                                                                         who
                                                                                Chief Juristic
                                                                               was
                                                  "member" of the Pennsylvania Bar
                                                                                      once   a

                                                  Association, New Jersey Bar Association
           'eteff,a Friend to"The First
                                                  and New York Bar Association,attended by
   P       I Judicial District Court of
           Common-Pleas-
           PHILADELPHIA" CHARTER
                                                  Special Visitation at the "Summoning of
                                                  the Commonwealth of Pennsylvania's
                                                  Court    Administration's     Jurisdictional
    TERRITORY,dejure INDIGENOUS
                                                  Philadelphia Court" Located: Courtroom
    Territory,
                                                  426, City Hall, Philadelphia. The Special
                                                  Visitation was accepted solely to challenge
                Q^, Special International
                                                  Jurisdiction and observe Philadelphia's
            Letter Rogatory and International
   (D/r     Amicus CuriOy Droit, Droit.
                                                  Court process involving Nationals, as an
                                                  ARMS    LENGTH       DERIVATIVE
                                                  TRANSACTION       with     FULL
                                                  DIPLOMATIC      &      FOREIGN
                       the   Indigenous   Guale   REPRESENTATIVE IMMUNITY.
    piEZ^Yamassee Mund Bareefan Clan
             through the Constitution of An                     Juris Consul Rhashea Lynn
             Indigenous Peoples, Mund
                                                          Harmon-El      is    a     Yamassee
    Bareefan  Clan, Indigenous Native
                                                          Government                  OfTicial
    American Association of Nations, and
                                                       Representative and        is
    Guale Yamassee Court Constitution are
                                                  ABSOLUTELY IMMUNE from any Social
    charged with the responsibility, protection
                                                  Political Rules and Social Political Policies
    and security of our Indigenous nationals
                                                  leading and resulting in any conditions of
    and their Indigenous property, which is
                                                  CIVIL DEATH.
    protected in our Nation's Government
    Custodial Trust.



   3I P a g e

vvvvvvv                            vvvvvvvvvvvvvvv
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 95 of 100 PageID# 292



                                    gattiasSiSe feat                              Court



                 Constitution of An Indigenous         Agreements.
     CII                           Bareefan Clan
             Indigenous Native American                             n May 22,2019, upon informing
             Association ofNations, Article 9:         Spfcdthe Philadelphia Court, in front
    Law notes:
                                                                       Administrative Magistrate
                                                                (Judge) Paula L. Patrick,
    "IVee, The People Must Not Make Nor
    Accept Any Law That Does Not Relate To             administering the proceedings, summarily
    Us As Indigenous Peoples. We Are Not To            DISMISSED Guale Yamassee Chief Juris
    Respect Laws Forced or Enforced Upon Us            Consul Rhashea Lynn Harmon-El for being
    By Those Who Do Not Have Our Best                  "Administratively Suspended" from the
    Interest, Health, or Wealth In Mind. Wee           Pennsylvania Bar Association.
    Are Not To Make Restrictions And Laws
    That Have Been Inscribed By Any Known                         ^pon presentment of Valid Guale
    or Unknown Being For Us... "Article 9Law

                 Pennsylvania Bar Association,
                                                       m           Yamassee               Government
                                                                  ^documentation evincing valid
                                                                   Indigenous and lawful and
    f 11 American Bar Association, or any              Official       Government         status      and
    ^Cl^State Bar Association is not a                 Representation as ChiefJuris Consul ofthe
             Government Oiiganization or               Guale      Yamassee Government and             its
    Government Entity. Allative state bar              Nationals,     said    Official    Government
    associations are ^^professional associations*'.    Document         was     returned          without
                                                       consideration    and     the    Municipal
       M^ttrti^ennore, between           political     Administrator of the "Philadelphia Court"
    *11 officials of States and Nations                operating under the Home Rule Charter of
            (Internationally and Nationally),          Philadelphia, summarily Dismissed the
            we all       know, the     State   Bar     matter and executed an Order to permit
    Membership Card is not a License; It is in         Subservient Official Michael Bomstein,
    fact, a **membership card" analogous to a          Esquire,a member ofthe Pennsylvania Bar
    fancy gym membership or country club               since 1975 and allative Co-Counsels from
    membership.                                        communicating with our Official.

                   Pennsylvania       Rules     of              etefn, let it be specifically known,
     Cll political
         Professional   Conduct are social
                   policies. Policies are not
             Laws. **Social Policy consists of
                                                       W       |that said actions are de jure a
                                                                violation ofsaid ChiefJuris
                                                                            Consultant's/Counsel's
    guidelines, principles, legislation and            International Human Rights, Treaties and
    activities that affect the living conditions       Agreements and the organic issue of said
    conducive to human welfare, such as a              the Administrative PENNSYLVANIA
    "persons'" quality of life."                       TERRITORY and Dismissal is "dues"

             odal Policies do not preempt                         p, our own self-determination and         Is
             Treaties,      Constitutions,      or                Constitution, Wee reiterate, as was
             Transnational     or    International                presented and duly NOTICED in

    4I P a ge
  Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 96 of 100 PageID# 293

^ATATATAVaVaVaVaVaI

                            #usk                           ^'jirsjES Cawsiiilar Cowrt


      Rhashea Lynn Harmon-Ers Responsive                   ofPhiladelphia and Federal Officials ofthe
      Motion, that the BAR and its "policies**             entity known as: United States. The
      lack jurisdiction over Nationals.                    negotiations, specifically concern our
                                                           Nationals unalienable rights and our
                              this    is a   real   time   Oflncials      APPEARING or VISITING,
      Mml situation, as not only are Chief                 even by SPECIAL VISITATION, your
      ^U^Official Counsel Rhashea Lynn                     "Court" venues without any nefarious
                  Harmon ELs and other Nationals           circumventive attempts by U.S and State or
      Human Rights being Violated, but as the              City Officials to overthrow the lawful
      Trustee with a Duty to the Trust Res, which          status and violate procedural and
      holds the Indigenous Property identified as:         substantive human rights ofour Nation and
      National       Mound        Latitude   39.943460,    Nationals.
      Longitude-75.208260, 39°56' 36.456'N,
      75" 12" 29.736' W, North Amexem, and                         0afn, Chief Juris Consultant,
      identified by Subordinate Official Michael                   Rhashea Lynn Harmon El, first, a
      Bomstein, Esquire, et allative agents, as                    member/family of our Tribal Clan
      Colonial Ward Assumption "1361 S, 46*^                       and second, an Official of the
      Street**.                                            Government of Guale Yamassee Nation,
                                                           was visiting your Philadelphia Home Rule
                            The      Guale    Yamassee     Charter doing business as The Philadelphia
      4w|X7Govemment are in need of your                   Courts et cetera and was DISMISSED and
                    Immediate         Assistance    and    partially treated due to a Civiiiter Mortuus
               Intervention, regarding this -At            contract and "non-payment of dues"
      Arm's Length requested transaction.                  leading to "Administrative Suspension"
                                                           Status from the Pennsylvania BAR
                         3totrinber                        Association, which is a social professional
                                                           association. Such partial treatment solely
                                                           for discontinued payment of the Civiiiter
                            the      Guale    Yamassee
                                                           Mortuus contract, and policy and not law,
      4iV|4^4Govemment possess In Our                      is VOID AB INITIO,and is a violation of
      T2jDr Own Right, 1) a Constitution,                  our Indigenous Constitution.
                     2) Titles and 3) Codes, which
      realigns our Nationals, Courts and
                                                                       ttcb, a brazen and arbitral^ act
      Procedures       to    address, resolve, and
                                                                   jcommitted by an Official who is
      dissolve any uncertainties and any
                                                                    presumably COMPOS MENTIS
      continued Dehumanizing and Terroristic
                                                                    and who is presumably held to
      Acts committed by Foreign Officials. Such
                                                           higher standard within the community and
      acts committed against us, are in direct
                                                           among the lay people, whom we are
      violation of international law and natural
                                                           responsible     for    "governing"     is
      law.
                                                           unacceptable and disturbing.
                  nrrantlp, it is our Government's
                                                                  nrtber, on May 22,-2019, in room
                  understanding that Wee are jointly
                                                                  426 City Hall, what appeared to be
                  engaged in diplomatic negotiations
                                                                  another "arbitrary" matter was
                  with the Home Rule Charter City

      5 Page

                               vvyyyvvvvvvvyyvvvvvvv
    Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 97 of 100 PageID# 294

                                  AAAAAAAA




        conducted.        Chief Juris    Consultant,                    United    Nations* Permanent
        Rhashea Lynn Harmon-El was approached                 11 Forum on Indigenous Issues
        and quartered ("served") by Subordinate                   continues discussions regarding
        Officer, Mark F. Gilson, Esquire from the                 the            Domination      and
        Oifice of Disciplinary Board of The             Dehumanization of Indigenous Peoples,
        Supreme Court of Pennsylvania and               despite the 1941 Atlantic Charter, despite
        inappropriately quartered ("served") with       Pope Francis* Public announcement and
        documents upon Chief Juris Consultant           Formal abolishment of the Doctrine of
        Rhashea Lynn Harmon-EPs visiting the            Discovery in 2013, Despite the United
        Court,regarding a matter directly involving     Nations Declaration on the Rights of
        our Nationals and the extortion of their        Indigenous Peoples; Despite Pope Francis
        property.                                       Publicly Reaffirming that "Indigenous
                                                        Peoples around the world for land rights,
                    further, has been brought to the    for             better          environmental
        ^MGuale Yamassee Consulate Court*s              stewardship...Indigenous Peoples have the
        /^/attention that the "Gentrification"          right to *prior and informed consent**
               Genocidal project has affected           meaning: "nothing should happen on- or
        several of our Nationals and that upon          impact-their land, territories and resources
        NOTICE during the alleged "lawful"              unless they agree to it." The right to prior
        processes in this particular matter.            and informed consent is foreseen in Art. 32
        Responses by our Nationals have been            of the United Nations Declaration on the
        arbitrarily STRICKEN from the record            Rights ofIndigenous Peoples.
        and/or IGNORED and DENIED without
       due process or consideration ofthe law. In       j^rmn a review ofallative documents
       any lawfully abiding jurisdictional                       submitted to your Foreign Officials,   &
       jurisprudence court, such matters exhibit a               by Chief Juris Consultant Rhashea
       Want of Authority and an Abuse of                         Lynn Harmon-El, filed by The
       Discretion by BREACH OF PEACE and                Chief on behalf of Nationals McCloud and
       therefore indubiously is a direct violation of   Jones, Notice ofthe following Treaties and
        international law.                              Laws were provided protecting our
                                                        NationaPs Non-fwjLegis and Non Civiliter
               a you are aware, such blatant            Moriuus and Non-Negro, Non-Black,Non-
        YfaJ denials of Justice and property            Colored Status.
               extortion have in the recent past
               and currently is ofmajor concern in
        the international arena concerning
        Indigenous People, Their Lands, and the         I      International Law/Customary Law
        Continued      Use   of   Unlawful   Tactics    /Law ofJus Cogens
        authorized through the "Christian Doctrine      II     1066 Norman Conquest & The Es
        of Discovery" worldly known as The              tablishment of Colonial Feudal Laws;
        Doctrine of Discovery.                          III    1213 Trea^ Magna Carta;
                                                        rv     1662 Treaty ofPeace and Commerce
                                                        between Great Britain and Tunis;
                                                        V        1724 Black Codes/Laws;
s
       6I P a g c

wvvvvvvvvvvvvvvvvv                                                                        vvvvvvv
  Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 98 of 100 PageID# 295

rVAAAAAAAAA                                                           AAAAAAAAA




      VI
      vn
      vm
              1783 Treaty of Versailles(Paris);
              1787Treaty ofPeace and Friendship;
              1791Treaty ofTripoli;
                                                        iUftetate          foOotning:                          I
      IX
      X
              1835 Treaty ofCamp Holmes;
             UNIDROIT Treaty;
                                                            1) The BAR Association has no
                                                               authority or right (constitutionally,
                                                               militarily, internationally, ei cetera)
                                                                                                               I
      XI     The Constitution ofan Indigenous;
      Peoples^ Mund Bareefan Clan Indigenous                   to prevent an Official of Guale
      Native American Association ofNations;                     Yamassee            Government        from
                                                                 engaging in Commerce or from
      Xn     International Human Rights Law;
                                                                 Representing Guale Yamassee
      Xm The Declaration on the Rights ofIn
                                                                 Nationals who have been targeted
      digenous Peoples;
                                                                 and forced into a foreign venue to
      XIV    The United States Constitution Arti
                                                                 be slaughtered and terrorized by its
      cle 13 with original 20 sections;                          trained agents.
      XV      The Pennsylvania Constitution of
      September 28, 1777;                                   2) Charter State Courts have no
      XVI    International Rule ofConduct                      authority or right to violate
      XVII Duties of States, Courts, Judges and                International Human Rights or
      Attorneys.                                               domestic rights, or Treaty rights or
                                                               Constitutional rights of Guale
              er6ap8 there is a misunderstanding?                Yamassee           Nationals    unalienable
              As this may be the case. The Guale                 rights.
      ^P^Yamassee Tribal Council, a
              division ofthe Mund bareefan Clan                                 a      Compos        Mentis
      Guale Yamassee Hierarchy of Law, is                           Government            Tribal    Council
      specifically including and identifying those       Ufw have thoroughly reviewed the
      laws that give us absolute jurisdiction                        record(s) submitted to us by
      over allative Nationals unless they               Juris Consultant Rhashea Lynn Harmon-El
      voluntarily, willingly, and competently           and it is evident from this public record that
      choose to subject themselves to the laws of
      a foreign government, in this case The
                                                        Philadelphia Home Rule Charter, doing
                                                        business as The City of Philadelphia                   f
      United States, Charter First Judicial Court       subsidiary Court of Common Pleas, first
                                                                                                               If
      ofPennsylvania.

         ■I^^urtjcr, the Laws that have
                                                        Judicial District of Pennsylvania Court and
                                                        Pennsylvania BAR Association and the
                                                        Disciplinary Board of the Supreme Court of
                                                                                                               I
               consistently       functioned       as   Philadelphia and other United States
              prohibitions of Indigenous Human          Agencies and its Subsidiaries, through
              Rights have been listed above,            officials with Esquire titles in some
      although not exhaustively.                        capacity, have not honored the lawful
                                                        status   of the    said       Juristic   Consultant
                                                        because they wish to dispossess Indigenous
      \\\Agreement
         tt, and in accordance with our
                      with the United                   Ancestral Estates and terrorize Indigenous
                   States Government, which binds       Nationals          to           advance         the
                   its subsidiary Charter States        Gentrification/Genocidal "developments"

      7IPage

                                                        vvvvyvvvvvvvy
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 99 of 100 PageID# 296

                      AAAAAAAAAAA




    Agenda occurring in the United States*            M^nrmaL Complaint asserts,that since
    operating and occupying Indigenous Lands.             2017 and perhaps prior, in this
                                                   tJf specific case, an attempt to capture
    rtfjp et, it be Icnown,that the Woodlands              real property through allegations of
    41 known as 46^ Street rests upon a            a ''Valid Mortgage**, that has clearly been
    ^i^^MOUND which is ancestral land              forged and non-compliant with traditional
          and specifically Lenape De La            international rules of contracts as well as
    Ware Moore Legacy.                             other International Laws and Laws
                                                   governing International Trust has been
    rtfjr et, it be known, that the colonial       proffered by the Entities: FlagStar Bank,
    41 identifying Zone Improvement                Matrix Financial and numerous individual
    ^^PIan(ZIPCode)ofI9I43 brick and               Esquires identified herein as:
            mortar addressed as: 1361 South
    46*^ Street at 46''' Street MOUND is owned     Michaels. Bomslein,Esq. 21328
    by an Indigenous Trust that houses Guale       Abigail Brunner,Esq. 319034
    Yamassee Nationals.                            Davids. Cramer^ Esq.307873                     s
                                                   Brandon R. Gamble,Esq. 94788                   e
                  actions committed against         Vladimir Palma,Esq. 87046                     S
    #11 Foreign Official Chief Juris               MichaelPeilegrino, Esq. 322412                 s
             Consultant     Rhashea      Lynn      Christopher A. Reese,Esq.308939                g
             Harmon-El and the private             Jennie Shnayder,Esq. 315213                    g
    Nationals are unquestionably in violation      Andrew KStutzman,Esq. 72922                    g
    of the Laws of Nations and pervasively         Peter Wapner,Esq. 318263
    violating International Human Rights of                                                       g
    Indigenous Peoples while encroaching           And Current Status Judge                       g
    unmistakably upon their unalienable rights.                                                   g
                                                   Lisette Shirdan-Harris, Esq. 61204             g
                   have de-briefed all Nationals                                                  g
    4KX7involved in this matter including                                                         g
                our Tribal Diplomat Nan Ye                     recent events have further         g
                Amir El, who arrived in time to    dl                               ^ attempt
   witness the arbitrariness and lack ofrespect    ^U^lbrough         acts committed       by
   for international discourse in dealing with             subordinate officials known as
   transnational affairs with our Chief Juris
   Consultant.
                                                   Esquires to handicap our Nationals in an
                                                   attempt to interfere and prevent them from
                                                                                                  §
                                                   responding         and    asserting their      K
              erfonst, accusations have been       Intemational Human Rights, depriving
            I instituted through a Formal          them of:
              Complaint to      Our Guale                                                         g
           Yamassee Queens* Bench Court            1) Counsel,
   upon unanimous agreement by the Tribal          2) Representation,
                                                                                                  g
   Council.                                        3) Trustee of their Foreign         Private
                                                      Intemational Trust,                         g
                                                   4) Nationality

   81 P a g c
                                                                                                  g
                                                      ^jiTEwJi^rArA
                         vvvvvvvv                                     vvvvvvv
Case 3:21-cv-00006-MHL Document 3-5 Filed 01/06/21 Page 100 of 100 PageID# 297

AAAAAAAAA
                     e




     5) Et Multis Aliis violations previously                     rangnatfotral, element examples
         mentioned       in   this   Tribal   Council             are identified as the following:
         Review and Opinion in the Form of
         Amicus Curia.
                                                                 a)   Drug Trafficking;
                 ee view these acts committed as                 b)   Kidnapping;
                 'not only as violations of our                  c)   Human Trafficking;
                 NationaPs human rights, but                     d)   Human Slavery;
                 also as blatant TREASONOUS                      e)   Counterfeit Goods;
    acts,as it flies in the face ofthe united states'            I)   Smuggling;
    very own Constitution, which our                             g)   Piracy;
    Ancestors assisted preparing for the                         h)   Cyber Attacks;
    creation and establishment of a United                       i)   Trading in Stolen Art;
    States, which allative officials participating               j)   Trading ofExotic Animals; and
    in such violations upon having passed the                    k)   Other Criminal Acts.
    BAR have taken an Oath to uphold and
    protect against Foreign and Domestic                ^^■^ranfiSnattonal Crimes are defined as
    Terrorist. These acts committed in polarity          f 11 being those Crimes that have an
    of justice, are absolute Terrorist Acts              ^^^"actual or potential effect" across
    committed by Officers of the Court                            national   borders   and    that   are
    operating within the united states' Judicial        intrastate but offend fundamental values of
    Construct.                                          the international community.

            a. The Customary Definition of                       fter, careful review and deliberation
               Terrorism formulated by the                       by Tribal Council, there can be no
               international      community                      'doubt that the fundamental values
               requires three(3)key elements:                    of the international community are
                                                        en offense.
                     i. The perpetration of a
                          criminal        act     or                      Chief   Juris      Consultant
                         threatening such an act;        f I Rhashea Lynn Harmon-El has
                     ii. The intent to spread            ^U^requested documents and have
                         fear     among       the                been ignored with unlawful
                         population or directly         attempts to preclude documents through
                         or indirectly coerce a         members of the Pennsylvania BAR,
                          national or international     subordinate officials including those
                          authority to take some        operating as administrative magistrates
                          action or to refrain from     called Judges, within U.S. jurisdictional
                          taking it;                    Venue.
                          When the act involves a
                          transnational element.                  ertinent,    original  documents
                                                                  created by these alleged BAR
                                                                  members within the foreign
                                                                 jurisdiction, which were allegedly

    91 P a g c

                                       VVYVVVYVVVVV
